Madam President, on a point of order. I wish to inform the House of the news of the closure of a car factory in Luton in the United Kingdom, with the loss of many thousands of jobs. I am sure the House will be concerned to hear of this latest example of decline in industry in Europe.
I have duly noted the fact.
Competition between postal services
The next item is the report (A5-0361/2000) by Mr Ferber, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Directive 97/67/EC on opening to competition of Community postal services [COM(2000)0319 - C5-0375/2000 - 2000/0139(COD)].
Madam President, on a point of order. If we are to debate this important question today, it is essential to have the amendments that were tabled in the various languages for us to know what we are debating. They are not available. I tried last night and first thing this morning. It seems to me an impossible state of affairs when we are debating a very important subject and amendments have come in late, together with those that went to committee, and we do not have them in our mother tongue.
Mr Atkins, the services tell me that the delay was only for this week. They thought the translations could be made available in spite of this fairly difficult and densely packed timetable. Nonetheless, I have no doubt that this Chamber will have been able to examine each of the amendments in detail and I think it is possible to have the debate on this report. In any case, all the translations will be available to MEPs between now and the time of the vote.
Madam President, I want to talk about the same point of order as Mr Atkins. I do not think it is usual for the discussion preceding a vote to be a discussion of amendments. We discussed the latter in committee. What is more, I was able to obtain these amendments yesterday and I believe that we are called upon to have a general discussion today. We shall have ample opportunity tomorrow to vote on the additional amendments tabled at the last minute by all the groups. I think that this important matter, close to the committee' s heart, ought to be debated today.
That is what I propose, Mr Savary.
Madam President, I believe we must discuss this matter today, because we are prepared for it and are waiting to discuss it, but I wish to refute Mr Savary's arguments regarding the amendments. It is actually scandalous that these are not available in time for our debate.
It is certainly important, to my mind, that we know which honourable Members have tabled which amendments. For that reason, conducting a debate without access to the amendments must remain an exceptional situation. It is an extremely unusual procedure, and what Sir Robert Atkins says is essentially correct. Unfortunately, however, we have now reached the point at which we can no longer defer this discussion. I therefore ask, Madam President, that we begin the debate, but let me put on record that this practice of conducting a debate in ignorance of the tabled amendments is a highly abnormal practice.
I share your point of view. Ideally, our Chamber ought to be able to have the debate after familiarising itself with all the documents and amendments. I nonetheless think that, as you have indicated, we can, in the present circumstances, enter into the debate in the normal way, and I therefore propose giving the floor to our rapporteur, Mr Ferber.
Madam President, Commissioner, ladies and gentlemen, it was actually our intention to let you all send your Christmas post and to wait until all the Christmas mail was delivered, after which we should have had ample time in January to discuss postal services in general. However, a majority of the House decided that we should hold the debate today, so that is what we shall have to do.
When we discuss postal services, we have to speak about three things. What has surprised me slightly as rapporteur over the past few months is that we have somewhat lost sight of these three things. Firstly, we must ensure that postal services are provided at affordable prices; secondly, we must ensure that the services are of a high quality, and, thirdly, we must ensure that we are able to guarantee the availability of at least a minimum range of postal services in all parts of the European Union.
This is what the people of Europe rightly expect of us. To that end, we have received a proposal from the Commission in accordance with the directive which was adopted in 1997. It is a matter of examining how much monopoly is needed to achieve these aims - especially the universal availability of services - and how much competition is possible alongside such a monopoly. I have always taken the view, as far as postal services are concerned, that there should be as much competition as possible and as much monopoly as is necessary. This, I believe, is a maxim that should be taken to heart. I very much regret that the numerous studies on postal services conducted by the Commission in recent years do not give any clear indication as to how much monopoly is required for a guaranteed universal postal service. Such an indication would have made my work a little easier and would certainly have helped Parliament too. As things stand, everyone has been able to pick and choose from this wide range of studies as he or she has seen fit.
So what exactly is it all about? It is about the degree of monopoly we require. The Commission proposed that the monopoly service be restricted to letters weighing 50 grammes or less. At the committee stage, we agreed on a compromise, namely letters up to a weight of 150 grammes. The Commission proposed the full liberalisation of cross-border mail. We in the reporting committee agreed on a compromise, namely that the same weight ceiling should apply to cross-border mail and national mail. The Commission proposed that legal certainty be created in the realm of the so-called special services, which is understandable, given the problems that exist here, especially in the Directorate-General for Competition. We decided in committee to leave the question of special services as it is regulated in Directive 97/67/EC.
The Commission proposed a review of the directive in 2004. Our committee proposed that this be undertaken one year earlier. We also agreed that the period of validity of this directive should remain unchanged. Back in 1997, at the time of the decisive vote on the last directive, I told Martin Bangemann, who was the Commissioner responsible at that time, that the only good thing to be said about the old directive was that it had an expiry date, that it would eventually lapse. I believe it is right to continue this practice, because it exerts pressure on the markets, and that is absolutely essential if we are to achieve what the people expect of us. As citizens of our countries, we pay for this monopoly every day with overpriced postage stamps throughout the European Union. The quality of the postal services has not improved over the past 500 years!
We have to think about all of that. It is not the responsibility of postal administrations to create jobs throughout each country, but it is their responsibility to move mail from A to B. If we just concentrate on what the core business of postal administrations is and on the need to ensure that markets are opened up judiciously and gradually - not abruptly, but gradually; the Commission went for abrupt change in its proposal, but we in the committee agreed on a different approach - then it will certainly be possible to safeguard what needs to be safeguarded. I ask you to support the compromise we worked out in committee.
Madam President, the opinion of the committee of which I have the honour to be draftsman, which was approved by a very large majority, introduces limitations to the rapid liberalisation of the postal services, opting for a gradual and controlled opening to competition without market distortions which would be detrimental to the services' customers and users and to the national universal service companies. Thus, we propose that the opening should take into account Article 16 of the Treaty, which raises the provision of traditional postal services to the category of services of general interest, given the place they occupy in the shared values of the Union and their role in promoting social and territorial cohesion, for which reason they should operate on the basis of principles and conditions that enable them to fulfil their missions.
Naturally, we point out weaknesses in the draft directive, requiring that the economic and social impact of liberalisation be made known and an assessment be made of the economic effectiveness and service quality provided by the companies so that Parliament can decide with certainty and clarity.
Without jeopardising the modernisation of all postal services and the opening to competition, Member States must continue to preserve their rural network of counter services, which help bring the remote places closer to centres of decision making and are thus indispensable to the social cohesion of the smallest urban or rural communities. The Committee on Legal Affairs has been even more demanding as regards price limits on services reserved for the universal provider, but it proposes the same 150-gramme weight limit and jointly rejects the 50 grammes laid down in the draft directive. The difference from the basic report is a simple matter of detail included within the framework of a parliamentary discussion, which, incidentally, has been extremely well conducted by the rapporteur, Mr Ferber. It is also guaranteed that cross-border mail will remain a service reserved for the postal services, and also, if VAT comes to be levied on postal services, that the tax should be levied at a reduced rate so as not to raise the price of stamps in the Community. My committee has clearly rejected the idea of special services, which, as I understand it, were aimed at draining the universal service of any profitable activities, leaving it only with services where costs outweighed prices, and it also made subject to liberalisation the so-called new services, defined as "all those that the universal service provider does not undertake or is not naturally obliged to produce" .
Madam President, there would be much more to say, but I shall confine myself to adding that only rarely has there been such political consensus on an issue among the various committees called upon to express their opinions in this Parliament. Postal services, like schools, roads, and bridges, are part of the European cultural landscape and our shared concept of civilisation. This Parliament is naturally on the side of these values and will continue to support them.
- (FR) Madam President, I should first of all like to pay tribute to all our fellow MEPs who have worked so hard on this matter and, in particular, the rapporteur for the Committee on Regional Policy, Transport and Tourism, Markus Ferber, who has exhibited a most commendable sense of compromise and balance.
As we have just been reminded, the Committee on Industry, External Trade, Research and Energy has tabled a number of amendments and slight modifications to the Commission' s proposals too. As is well known, there are two conflicting visions here of what are called public services, and I hope that it will be possible to reconcile them one day. According to the first view, public services cannot be truly European unless they are transformed into markets, that is to say unless the private sector is given the infrastructures, know-how and networks patiently acquired sometimes in the public domain and, where postal services are concerned, practically always in the public domain. The second view is that, if postal services are to be opened up to competition, there must be no conflict between traditional and modern practices. It must also take place in a Europe of rights, that is to say a Europe whose citizens, and in particular, those who are in most difficulty, are assured a minimum of what may be considered essential rights.
Naturally, the latter view should be taken of postal services for, as has just been seen, the post office is not just an ordinary public service. It is a public service in which the human and social dimensions are very important. It is a public service whose network is sometimes the last civic link with democratic institutions in difficult places such as inner cities. It is also a public service which has a notable territorial aspect to it. For all these reasons, the postal services which are now to be opened to competition and which are to a very large extent already in competition where very many products are concerned and which are themselves subject to competition from new technologies and are faced with new consumer expectations, as we are agreed, cannot be treated as a mere market.
As we have all agreed, it is therefore only right to talk in terms of a universal service, that is to say a service offered to everyone throughout the territory of the European Union. What is unacceptable, however, is for the cost of the service to be identical in every country, given the differences in geography and population density. What might be acceptable for the Netherlands or Malta, that is to say a reserved sector reduced to 50 grammes, may not be practicable where Greece or France is concerned because of the geography of these countries. That is why I, personally, am happy that we have compromised by setting the minimum weight/price limit at 150 grammes.
Finally, the universal service should be in a position to develop. There is no reason why the service offered to people should not incorporate all kinds of technical and economic progress, and I believe that, from this point of view, doing away with special services is a step for which no clarification had first been provided. Finally, a new date for liberalisation is unacceptable until a prior assessment has been made. That has been the major misunderstanding in this debate. The Commission ought to have provided us with an impact study of the various phases of liberalisation. It has not done so. It must do so next time without fail.
Madam President, I welcome the fact that in committee we managed to achieve a balanced compromise on this issue and I hope that Parliament will adopt that position in substance tomorrow.
In response to Mr Ferber and his contention that postal companies do not have an obligation to create jobs, I agree with him, but believe that we have a responsibility to create an environment where companies like postal companies can deliver a good, efficient, universal postal service and to ensure that the jobs thereby provided are good-quality jobs. That is our responsibility.
No one is arguing that there should be no change in relation to postal services. Technology and changing markets will drive change, in any event. I agree with the generally declared objective that there should be gradual and controlled change; but I disagree that the Commission's proposal is in any way controlled or in any way gradual. It seems to me that the Commission's proposal goes too far, too quickly, and that, in fact, it would devastate some national universal service providers. I know from my own experience in Ireland that the Irish postal company would indeed be devastated. Forty-six per cent of its revenue would be opened to competition. It would not be able to survive in such an environment, it could not deliver universal services in Ireland, it could not maintain the current level of local post offices in Ireland as a result of such competition.
I urge the Commission to reconsider its position and accept Parliament's position. But, in particular, I urge the Member States in Council to consider their position; and I am quite concerned that despite the fact that Members of the governing party in Ireland are supporting the compromise position here in Parliament, the Irish Government is not supporting that position.
Madam President, Commissioner, may I begin by reiterating my thanks to my honourable colleague Markus Ferber on behalf of our group, because he sought compromises within the committee and he found them. You know how difficult this issue is; it is laden with ideological overtones, sometimes from both sides. We therefore owe him our thanks for rallying a large majority behind a sound compromise.
Our group agrees with the Commissioner and with the Lisbon meeting of the European Council, though not that of Nice, that further steps need to be taken to open the market in postal services. Competition in the postal sector, as it has done elsewhere, will ensure that we have a more effective and an affordable service for consumers. However, my group also takes the view that we as a Community and as Member States must naturally ensure that conditions are created for the provision of a universal service too.
But, Mr Savary, the purpose of the universal service is to offer the postal services that people typically require and to offer them at affordable prices throughout the territory of the Member States. The purpose of the universal service is not to act as a citizens' advice bureau or to organise psychological counselling. The fact is that, in order to make a universal service possible, we are reserving a domain in which monopolies can operate. In other words, in this exceptional case we are deliberately excluding competition. But this exclusion must only apply to postal services and not to advisory services, social services or anything else. We cannot find any legal grounds for excluding competition from these other domains.
So, if a Member State wants to have a nation-wide citizens' advice network, it should pay for it. When I buy a postage stamp, I should not be helping to finance a citizens' advice service in France or in any other countries. That would truly make a mockery of the universal service. Yes, we do want to guarantee a universal service, and, in order to do so, we must exclude competition from a certain area of the postal services. The great bone of contention in our committee and in the House as a whole is this: how large an area do we have to keep free of competition so that a decent universal postal service can be provided? I believe the compromise ceiling of 150 grammes that we have proposed, along with the application of the other criteria, constitute suitable next steps. For this reason, a majority of my group will be supporting this compromise too.
The situation on the ground, of course, varies widely. Let me give you an example. The Belgian Post Office cannot claim to serve a country of vast dimensions, nor can it claim to serve a remote country on the periphery of Europe. Yet its postal services are disastrous, even though it has a reserved right to provide them. This is why we are giving the green light for the next step. May I also point out, Commissioner - and this is the second of the motions we have tabled - that we should like to have a report by 31 December on this next step that we are about to take, so that Parliament and the Council can jointly decide on further steps towards more open markets, and I also hope that you will be able to present a clear evaluation report in the year 2003, on the basis of which we can then initiate the next moves.
Madam President, I also wish to thank the rapporteur Mr Ferber and the members of the committee for their hard work on this particular dossier. It has not been an easy dossier to follow and it has not been rushed or done wrongly. It is excellent.
The previous directive of 1997 called for: "a gradual and controlled liberalisation". What the Commission came up with during this year was neither gradual nor controlled. What it came up with was, in the words of Neil Armstrong, the famous American astronaut: "one giant leap for mankind" in that they moved from 350 grammes to 50 grammes in one fell swoop. Therefore, whilst that may be welcomed in certain parts of this House, it would have had a devastating effect on postal services throughout the European Union. This morning we need to examine what those proposals would have meant.
We also need to make the point made by Mr Jarzembowski: so many studies have been conducted by this Commission, yet we have never seen them. A commissioner came before the committee and said that they would be put on the Internet - we never saw them! Yet we are expected to go along the lines that the Commission wanted without ever seeing those so-called studies. The reason why we never saw those studies was because the social effects mentioned in them - the effects on postal services - were simply not to the liking of the Commission. A reduction of the universal service - the very core of the postal service sector - to 50 grammes would seriously put at risk the ability of the national postal operators to deliver a universal service at an affordable tariff to people, irrespective of where they live. That is a crucial point.
I am not saying that people who live in cities should get a better service than people in rural areas. I am not going to give the old Florus Wijsenbeek argument: well, why should we be delivering letters up there - people should get on the Internet. That is why he is no longer with us.
In other words, what the Commission is proposing, supported by some in this House, will in my own country lead to a reduction in service levels, in particular in rural areas. You can forget the daily guaranteed delivery and collection service. You can forget a single tariff: zonal pricing will be introduced. In other words, people in rural areas will pay more. There will be job losses. I am sorry, Mr Ferber, I am concerned about job losses and the effect they will have. It will also lead to the closure of rural sub-post offices, because they rely on postal services for their very survival.
I also want to stress the human element. Some people have said that we have liberalised telecoms and it was not a great problem. But telecoms are about machines, this is about people meeting the service face to face, not meeting the service the other side of a telephone or computer screen. We often pontificate here about being the representatives of the citizens of Europe. Well, if my mail bag is anything to go by, the citizens of Europe do not want to see their postal services decimated.
I remind my Conservative MEP colleagues of the mess they got into in the UK when they tried to privatise the British post office. I fought against that and, having won that battle, I am not going to give that up to see the battle reopened via the back door of Europe.
Today we have a report before us that is an excellent response to the Commission's proposals. It is a response that is not only measured, but also guaranteed to improve our services for consumers, irrespective of where they live. Again, I stress that what we are talking about today is people and public service and not ideologies. It is about getting that public service delivered to them, irrespective of what is on the balance sheet.
I would recommend our compromises because I believe we have ensured that postal services will be developed in the European Union and that those postal services will deliver to the people of Europe. If you go down the road of the Commission or some in this House, then you will decimate those postal services and we will be slated by the people for that action, and rightly so.
Madam President, Mr Simpson, I can assure you both that it is certainly not my intention to decimate the postal services. Quite the reverse, in fact: I intend to make them more effective, and Mr Ferber' s report is not a sound proposal in my opinion. Some of my colleagues do not share my opinion on a number of scores, as will become evident in due course.
I thought the Commission' s proposal was a sound one. It represents an important step towards an internal market, and is important for consumers and companies who use those postal services, but we closed the door on it. At this rate, we will need 100 years to bring about an open market for postal services in Europe. Mr Simpson, your predictions have, as far as I can tell, not materialised in Sweden, although that country operates an open-market system. The same holds true for the Netherlands, and when I talk face to face with other people from postal companies, they do not express these concerns either. I therefore assume that you are only voicing half-truths and saying what you like to hear.
I have tabled an amendment. At the very least, that will give us an end date. I believe that my amendment is gradual and controlled. It is not as ambitious as I would have liked, but I feel it is a sound compromise. We are now facing a peculiar situation, really. Although we go along with the postal monopolies, I notice that the German postal services are floating their company on the stock exchange, the Mecca of capitalism, and advertising in the Belgian newspapers to sell their shares because they are a profitable company. And where do these profits originate from? A monopoly. I have noticed that the Royal Mail has shares in a postal company in Sweden because over there, it can compete within an open market. But I ask you: would a Swede be able to compete in Britain? No. This is the type of situation which we want to avoid. In this case, we are on the same side as big business. They have literally laid down the law. It is a hypocritical situation, if you ask me, because these companies now have a finger in all sorts of pies and are paving the way for the free market. They are doing this very actively. They are restructuring and are making people redundant, Mr Simpson, even though they are monopolies, and I believe we are protecting those interests. We have turned the safety net for post users into a hammock for those large postal companies where they can carry on doing what they are now getting away with. I object to this practice and will vote against it.
Madam President, the legislative proposal before us concludes a high-quality parliamentary debate which testifies, if indeed it were necessary, to Parliament' s irreplaceable role in voicing the opinions of European citizens and giving expression to the diversity of experience from one region to another. If the voices of users and consumers, the postal workers and the unions are listened to, if attention is paid to the concerns of the public authorities and of local councillors and if account is taken of the opposition voiced by a number of governments to this development, then it might well be wondered where Commissioner Bolkestein' s proposal has come from, so unrealistic and unworkable does it appear to be.
How was the Commission, which is supposed to represent the overall interests of Europe, able to propose a development so contrary to what is called for by the relevant players? Is there a certain kind of ultra-liberal dogmatism that makes one particularly blind and deaf? How has the Commission been able to avoid assessing the previous stage before proposing moving on to the next stage?
All it would seem to have drawn from the Lisbon conclusions is about how to pursue liberalisation by means of directives, while the emphatic reference to the role of services of general interest is at present reflected only in communications and statements. However, we know that guaranteeing equal high-quality access to everyone everywhere requires tariff equalisation to be maintained and a certain number of services to be kept for those providing a universal service.
The right to innovation should also be guaranteed so as to take account of changing needs, the consequences of the development of the information society and the fight which may be required to ensure that no one is excluded from this society.
I think it would be logical to reverse the burden of proof rather than always have to justify exceptions to the sacrosanct principle of the internal market. It would be more in keeping with citizens' expectations to restore the balance where public services are concerned by making any new extension to the commercial sphere conditional upon respect for the fundamental objective of the sustainable development of European society.
Madam President, I should like to make three remarks. Firstly, the Commission' s new postal directive envisaged, in fact, the almost total liberalisation of postal services. By putting operators in competition with each other in the most profitable areas, it would lead to the closure of a large number of post offices, job losses and insecure jobs and would result in social dumping. We are given two reasons for the need for further liberalisation. Firstly, to continue the process of creating a large, liberalised European market while stating that liberalisation of this kind would create jobs. However, no one is deceived into believing that the Commission' s proposals are not part of an initiative to abolish the universal service.
Secondly, reference is made to the 1997 Directive. However, if liberalisation had been such a great success, then why, in spite of the repeated requests by Parliament, has the Commission still not carried out a public critical assessment of the consequences of the first phase of the liberalisation of the sector in 1997, not only in terms of employment, but also in terms of postal rates and the number of post offices remaining throughout Europe?
My second remark is this: as soon as it was known about, the planned new directive elicited a great many reactions. The fact is, across the range of very different approaches, the proposals made have been deemed inadmissible by a majority of players in the postal services field and also by a great many parliamentarians. Trade unionists, consumer associations and postal workers have expressed their views right here in Strasbourg. A European appeal has been launched by the MEPs in three of our parliamentary groups.
What has been gauged is the considerable importance people attach to their local post offices. What lies behind this concept is what it represents as an integral component in social cohesion and harmonious urban and rural planning. Social cohesion is a frequently recurring theme here in Parliament. Like a good many others, it is a term requiring some practical expression. I believe, moreover, that it is this which has made it possible to curb the most retrograde provisions of the directive proposed by Commissioner Bolkestein. Indeed, the notion of special services is eliminated by the amendments of the Committee on Regional Policy, Transport and Tourism and by taking account of the opinions of the Committee on Industry, External Trade, Research and Energy and the Committee on Employment and Social Affairs.
I am very pleased about that, because this notion of special services was in any case intended to exclude new technologies from the scope of universal service. The 50-gramme weight limit proposed for the reserved sector has been increased to 150 grammes, the rates have been increased from two and a half times to four times the standard tariff and the dates from which the new directive is to apply, like the date for transposition, have been put back. I also think it important that there is no longer any reference to a new time limit for liberalisation and that there is, in addition, a formal requirement for a genuine assessment.
Finally, my third and last remark: although these initiatives are worth emphasising and represent serious resistance to the initial project, we ought not to deceive ourselves that we are not embarking upon a new phase in the liberalisation of the postal sector. That is something about which I, unlike other colleagues, was not happy. We therefore need to remain vigilant. We need to ensure that there are no harmful consequences for employment and for the post office network, or for postal rates, because we are told it is to be beneficial. However, Parliament also needs to work on determining what is required of a high quality universal service relevant to the demands of the new century within the European Union.
Social and economic development is leading to an explosion in the need for information. Enabling everyone to access the various means by which information is transmitted is crucial to the economy and to society. It is not, however, possible to enable everyone to access these modes of transmission in the framework of unfettered competition. The modern economy, which was so dear to those at the Lisbon Summit, needs a modern universal service developing along lines quite different to those of the dogma of liberalisation.
The fact that restraints have been placed on the initial project and yet, at the same time, the fact that a new phase of liberalisation is being embarked upon will lead me to abstain from voting on Mr Ferber' s report.
Madam President, I hope that the broader membership of the European Parliament will accept the recommendations of the Committee on Regional Policy, Transport and Tourism concerning the future administration of postal services within the European Union. The opening up of postal services to greater competition is one of the recommendations of the Transport Committee. However, we must recognise that unfettered competition in the area of postal services would result in a severe reduction in the quality of these services in rural and peripheral parts of the European Union.
Therefore, it is recommended that universal postal providers within the Union will be able to deliver all postal items below 150 grammes in weight. This will have the effect of protecting the quality and continued regularity of postal service deliveries. Private operators will also be able to deliver letters at four times the price of a normal letter.
We should be clear on one specific matter when we are discussing this new directive. There has been absolute and total consultation between all interested parties in the field of postal services in Europe concerning the specific provisions of this directive; and I am satisfied that these proposals which have come through the Transport Committee of the European Parliament are realistic and pragmatic. They will ensure the economic viability of the rural post office network in my country and in other rural and peripheral parts of the European Union. Regular postal deliveries must be seen as an essential economic and social element in rural villages and towns.
I would be very clear on one particular matter. If there is unfettered competition in providing postal services in Europe, then lucrative urban areas will be cherry-picked by private operators at the expense of the poorer and less profitable rural parts. We cannot, Madam President, Commissioner, and will not, tolerate such a situation. That is why I urge all Members to support the amendments tabled by the Transport Committee of this Parliament with regard to the future administration and workings of postal services in Europe.
Madam President, Commissioner, ladies and gentlemen, I would like to start by expressing my satisfaction at the fact that this debate is being held today instead of during the January part-session, although this is the result of a minor tussle between the groups. In my opinion, we are benefiting from the fruit of a wise decision which will further the progress of this extremely important dossier. The Presidency undertook to deal with the issue and intended to do so before the end of its mandate. If we are able to make an effective contribution, then that will, in any case, be a step in the right direction. This is a dossier which warranted swift treatment.
I say this in all sincerity, for we Italian radicals feel, on the contrary, that the Commission's proposal, put forward by Commissioner Bolkestein, makes complete sense and that it would bring about both gradual opening-up of the market to competition and, in any case, the establishing of fixed time frames for all operators. This proposal could not be considered to be as laissez-faire as some say it is.
On the other hand, parts of the Ferber report would appear to weaken the proposal. In fact, it provides for minimal subsequent opening-up of the market and provides absolutely no certainty regarding future steps while, as far as the universal service is concerned, the Swedish example should reassure all those who feel that privatisation will mean the end of the postal services. This is and must not become the case. We must remember that the postal services and, in general, logistics must in the coming years be one of the fundamental bases for the development of the new economy and that, if we adopt defensive tactics to protect the status quo, defending the major interests of monopolies and unions, then thousands of jobs will be threatened. This would be in outright contrast with the goals the European institutions set themselves in Lisbon.
Madam President, Commissioner, the internal market is said to have been established many years ago within the European Union. Despite this, protectionism is still very much alive. This is certainly the case within the postal sector. While electronic communication, such as e-mail, has enjoyed a real boom, former state monopolies are mainly turning inward. A gradual introduction of competition within the post is to be welcomed so as to acknowledge its social function. This is why the European Commission has not suggested liberalising all postal services as a second step in the process. According to Commissioner Bolkestein' s proposal, more than two thirds still remains in the hands of monopolies. But this is not enough for a dozen or so national postal companies. Backed by a massive lobby, they managed to persuade the majority of this House to adopt an even more conservative stance. It is exactly those groups which like to portray themselves as progressive who are putting the brakes on. When I then hear that the monopolists are opposed to this idea, it is like asking a turkey how it feels about Christmas dinner. The monopolists are combing the markets and buying up private companies with funds generated by the monopoly. Experience in Sweden and the Netherlands, among others, has taught us that the objections to a free postal market are unfounded. There are no remote addresses which are being excluded and employment will recover after the necessary efficiency operations. The worst decision which the European Parliament could make this week would be to abandon an end date for the second phase. If the step which the European Parliament now wants to take is far too small, let us then at least ensure that we pick up the thread in a couple of years' time. In a climate of honest competition, monopolists can show what they are made of.
Madam President, I come from the most deregulated country as far as the postal service sector is concerned. At the same time, it is the country where the highest number of letters are delivered the day after they have been posted. Also, no other country in the European Union has such fast distribution of post from abroad. There is a connection between all of this. Even though the previously dominant national company in Sweden is still by far and away the largest, the growing competition currently from 50 other companies has meant that they have been forced to become considerably more efficient than they were before. It is this kind of future I would also like to see in the other countries within the European Union.
Allow me briefly to say a few words regarding the quite obvious hypocrisy also found within this sector. The British Royal Mail and the French La Poste, to name but two, oppose any form of competition in Great Britain and France respectively. This does not prevent both companies from wanting to get in on the act and claim a share of the market in countries where deregulation has taken place. It would, of course, be reasonable for the Commission to examine the legality of companies who refuse other companies access to their markets and yet gladly claim a share of the market in countries where deregulation has taken place.
Allow me to conclude by thanking the rapporteur, Mr Ferber, who has made several attempts at reaching a compromise. There should be no reflection on him, but there has been a lack of desire on the part of others. I do not consider the current draft to be a compromise. It would have been a compromise if an end-date for completion of the liberalisation had been set. If this date is set later than, for example, 2007, it will, in my opinion, be completely meaningless. By then, the market will have resolved this issue. There is therefore currently no reason to support such an amendment, and in that case I see no alternative than to vote against the report.
Madam President, the Postal Services Directive of 1997 provided for a gradual and controlled opening of postal markets to private providers. The House certainly has no problems with that. At the same time, the directive provided for the preservation of a high-quality universal service, and that is the real crux of the matter. The point is that a universal service needs to be funded, and this has been said a few times already. The Commission stated at the time that it would present studies and data and figures on the implications of the funding requirement. We are still waiting for these.
So there remains something of an unresolved question, namely what and how much it takes to establish and finance the sort of reserved domain that will guarantee us a good, solid universal service. It is therefore desirable that Parliament should not subscribe to the battering-ram strategy proposed by the Commission and should adhere to the strategy of controlled and gradual opening of the postal markets. And as for employment, my dear Markus, we see things differently. It goes without saying that the postal services are not a job-creation programme. But this Parliament and the European Union also have some responsibility for employment and for the social conditions in which the postal services operate. Whether the new providers create jobs and the number and quality of such jobs cannot be a matter of indifference to us, nor can the number and nature of the jobs that are to be preserved by the traditional providers of postal services. These things must also be our concern. Let me say this to Georg and Markus: when the postman calls once, or even twice, we are well aware that this is not the ultimate social service in Europe. But when grandma is happy because she has a friendly postman, which is also a factor in the quality of postal services, we should not begrudge her that pleasure but be happy with her. I should like to express my very sincere thanks to Markus Ferber, because he has shown himself very willing indeed to compromise so that we could put together a constructive proposal. This is it now - I think - and the Commission will take it from here with our wholehearted support. Provided it proposes a high-quality universal service as a dynamic blueprint for the future, the Commission will have our support, but not otherwise.
Madam President, Council, Commissioner, I understand the desires expressed by some of my colleagues for an end-date and for moves towards greater liberalisation. I am not expressing an objection in principle to either of these but my concern, too, is with sustaining a good-quality, affordable and genuinely universal service provision.
I speak in support of the 150-gramme limit for reasons of caution. In the UK, many areas are fortunate enough to enjoy a much higher level of universal service provision than the current directive requires, but aspects of our services are already under threat, particularly post offices in rural areas. These are particularly vital in my own constituency of Scotland. No one has yet succeeded in reassuring me about the effects of the Commission proposal in both these respects, which is why I am not only supporting the 150-gramme compromise but asking for a thorough review or reviews on the effects for universal service provision before any other proposal or proposals come forward.
If, as has been reported, the EU is prepared to consider sport in a special way, should we not also consider postal services in a special way? Sport is a business for some and leisure for many, but postal services, though they may be a business for many, are indeed a lifeline for us all.
Madam President, Commissioner, on behalf of the Green Group, I would like to talk about this dossier, and I would especially like to congratulate Mr Ferber and Mr Jarzembowski on the expert way in which they have walked the political tightrope and on the flexibility they have displayed in the process. I would also like to congratulate our co-rapporteur, Mr Simpson, on his perseverance.
In the Dutch newspapers, Mr Bolkestein recently criticised the French for adopting a non-liberal attitude, or, at least, that is how the headline in one of the newspapers read. By the same token, I could criticise the Commissioner for not really applying the Dutch consultative model to this situation and for failing to anticipate the social implications which a liberalisation proposal such as this would have. After all, you may quote facts and possibly be right in terms of what Mr Sterckx had in mind, i.e. technological development, the way in which the sector is developing, the role of state companies, the way in which the Deutsche Post has now taken over DHL, etc., but this does not mean that you are right. I believe that being proved right is an important matter in this House. In my view, we are taking one step back instead of forward.
Many have levelled the criticism, which I share wholeheartedly, that we did not have the impact studies at our disposal. Where it was possible to study the impact studies, it appeared that the social aspects in particular had been neglected in terms of social cohesion, employment, special services, etc. Similarly, consultation involving the social partners simply failed to meet the mark, and it is against this background that my group will most certainly support these proposals. In other words, the question is raised as to whether my group supports the deferment of liberalisation, which brings me onto another topic. In the capacity of rapporteur of the general interest services for our committee, there is no doubt that we will need to cast a critical eye over these developments.
Madam President, Mr Ferber, you were absolutely correct when you defined the key criteria as affordable prices, high quality and universal availability. We agree with you there. But you did forget one other criterion. Our responsibility for our national economies also obliges us to maintain a high level of employment. Because we share these values, this Commission and this committee took the decision they did, and for that I actually ought to be grateful to the privatiser and liberaliser-in-chief, Mr Bolkestein.
Anyone who is so ill-prepared to enter into negotiations, anyone who fails to present the requested report on the impact of the 1997 Directive, anyone who argues from an ideological platform - "We shall achieve these very aims you have identified by liberalising, liberalising and liberalising again" - need hardly wonder when he falls flat on his face! Your original report, Mr Ferber, was very closely modelled on Mr Bolkestein's, and I must express my gratitude to you for the fact that you allowed reason to prevail in the end.
I do believe that the compromise which is now on the table takes account of the aforementioned criteria, and I am delighted that our rejection of the general liberalisation of express services and cross-border services has now been set down in black and white. I am pleased that special services have not been redefined. I am gratified that there is no deadline for liberalisation, because the paramount aim from a national economic point of view must be to provide the population with proper postal services. I believe that a guaranteed universal service is the only way to achieve this aim in practice.
I am not a dyed-in-the-wool opponent of the market or of liberalisation, but the request that was made for a systematic, professional and painstaking analysis of all the implications of the directive has not been met, and that is why I am prepared to accept the present compromise proposal.
Mr President, Commissioner, the willingness to listen and the commitment which the rapporteur has shown in drawing up this report are to be appreciated and sincerely applauded. He states in the explanatory statement that he was forced to seek a compromise between hundreds of largely homogeneous amendments.
In effect, we do not feel that there is any other fair way to settle an issue which is so complex and, at the same time, so paradoxical. The complexity is caused by the implications for 15 different national situations, although all with exactly the same problems - maintaining a high-quality universal service and at least keeping levels of employment stable - and the paradoxical nature of the matter is mirrored in the contrasting elements of the reform proposed by the Commission. I would mention by way of example the time frames of the reform proposal and its entry into force, the fact that we have no knowledge of the effects of the first directive and the attractive, though groundless, observations on the future of the reform, starting with employment and its quality, maintaining an adequate universal service and the impossibility in material terms of accomplishing reform without recourse to a compensation fund.
Spain might be able to enlighten us on this matter, for it established the fund and has used it, and I would mention the uncertain legal bases of the fund, the virtual criteria used in its composition and the discretionary authorisation of its application. Moreover, the report does not mention the geomorphologic characteristics of the different countries and the resulting differences in the costs of the universal service even though the categories of users are the same.
The rapporteur is right, therefore, when he states that the compromise reached is the only compromise possible. Otherwise, irregular dealings would have gone on which would have been anything but transparent and above-board, with pandering possibly leading to conjuring tricks involving the special services during the transition to the private market. With regard to this, it would be as well for the Commission to conduct an inquiry to ascertain whether a private postal monopoly is not being created in Europe in the face of the process of liberalisation of the public postal monopolies, and to indicate what, in its opinion, the maximum permissible concentrations should be.
Madam President, today' s debate was intended to represent a small step forward in the liberalisation process of the postal services. I have yet to see an internal market topic which has caused so much misinformation, emotions and bitter reproaches to be exchanged. One of those reproaches concerns countries which are now professing liberalisation, but have not made any changes at home. According to my Spanish colleagues - and I would like to check this out with the Commissioner - Spain has transposed the 1997 Directive in its entirety, others have not done anything, and those who have not done anything would now like to take huge steps to make up the difference.
Mr Bolkestein, the Commission is the Guardian of the Treaties. Is this true, and if so, what steps have you taken? Also, I would appreciate it if you could outline exactly to what extent the old directive has been transposed in the different countries. Spain' s attitude in this matter is proving to be absolutely crucial.
The misinformation has been about people in favour of liberalisation. They are also supposed to be against the universal provision of services as a matter of course. This is simply not true. Quite the reverse in fact: the concept of universal services is ideally suited to solve problems encountered in rural areas and areas which are difficult to access, via agreements and, if need be, compensatory funding. However, I am firmly opposed to monopolists who do not tolerate anybody on their home patch but take the liberty of making their purchases on liberalised markets. Who distributes the post in Sweden? Who can compete in Sweden on a free market? The Royal Mail, which Mr Simpson takes such an indulgent attitude towards. He has tabled an amendment on the public/private relationship. But to be absolutely certain that nobody could take this amendment further, he only submitted a recital and not an article. Fortunately, there is a directive in place which prescribes transparency for public companies, and I can assure you that gross subsidies will be monitored at very close range. No more public money to spend within liberalised markets. Go and play on your own turf. I trust the Commissioner will promise that he, together with Commissioner Monti, will exercise extra vigilance.
I would like to finish off with one last observation. I am extremely disappointed at Parliament' s conservatism. We are voting tomorrow, and I hope the amendments by Mr Atkins or Mr Sterckx will be adopted, otherwise I will have no choice but to vote against this report.
Madam President, ladies and gentlemen, we processed all aspects of Mr Ferber's report in committee and it has now been tabled before Parliament. I make no bones about the fact that, as a Greek, I had - and still have - acute cause for concern because some of the European Commission's proposals, if they are implemented, will hit the universal postal service in Greece very, very hard, not in the densely-populated areas, but in the remote mountain villages and on the small, remote islands. This, of course, does not only apply to Greece.
In the end, the rapporteur accepted a number of views which, if they prevail, as we hope they will, do much to improve the situation. Crucial issues such as the 150-gramme limit rather than the derisory 50 grammes proposed by the Commission, a price four times the basic standard tariff, rather than the two and a half times proposed by the Commission and the express service are handled much more realistically in the report, as are cross-border postal services.
On the last point in particular, I was most impressed by the European Commission's arguments, based as they are on the low average ratio between cross-border postal services and total mail volumes in each Member State. It is extremely unscientific to use the average as an indicator when there is such a wide spread between the figures used to calculate it. For example, in the present case, a country with a much lower than average ratio will obviously not have any problems, while a country with a much higher ratio will despair if it has to liberalise cross-border postal services as Mr Bolkestein proposes. In other words, it is like calculating the average income of the richest and the poorest person, which of course gives a perfectly satisfactory figure per se but can hardly be deemed to be socially acceptable to the poorest person.
I should like to finish, having congratulated and thanked the rapporteur, by expressing the hope that Mercury, the winged messenger of the Gods, will continue to fly to the most remote inhabited points and that the knock on our door in the morning will herald either the milkman or the postman.
Madam President, allow me to address Mr Simpson. I understand that Mr Simpson has been to Sweden and to Norrland, which is one of the 'worst' , but most splendid, sparsely-populated areas in the whole of Europe. You do not appear to have learnt anything, and you do not appear to have listened to the arguments that were put to you. I have many reports which you may read and in which you will find reasons why liberalisation is so important and such a good idea. The Royal Mail competes with other companies and delivers letters to me in Malmö in Sweden. This, in my opinion Mr Simpson, is a good thing. In this way I get a better and cheaper service.
The Commission's proposal is a good one, but it is not sufficiently liberal. The text of the report takes the wrong line. The postal service monopoly must be abolished. The interests of consumers are best served in a market with free competition. We know this. This, of course, also applies to the postal market. Why should other conditions prevail in this market? The rapid technical development and the requirements placed on postal companies to adapt their activities quickly make an end-date for the abolition of the monopoly necessary - as early a date as possible. I personally think that 2007 is much too late.
Madam President, the Swedish postal service was completely liberalised as early as 1993. At that time, I was a member of the Swedish Parliament and was involved in taking that decision. The Swedish Post still has 95 per cent of the market share in Sweden. In order for private postal deliverers to have a reasonable chance of establishing themselves in the market, it is therefore necessary for them to capture a large share of the market, i.e. for the market to be competitive. We in this House must give the postal market a chance. These are new times, Mr Simpson. I would like to say: "Learn from Mr Blair."
In conclusion, I would like to say that the postal service in Sweden has not deteriorated, in some respects it has even improved. The costs are not higher than in other countries. If we do not do something about the postal service now, it will be even worse in a few years. Consumers will lose out, employees will lose out, Europe will lose competitive strength and growth. Good luck, Mr Bolkestein!
Madam President, Commissioner, what we have learned from the debate or, rather, the controversy created by Commissioner Bolkenstein in his quest to liberalise the postal services, undertaken in the absence of any assessment of the first phase and in contravention of the rules defined by this directive is that, under cover of progressive and status-enhancing terms such as modernisation, liberalisation and keeping pace with rapid technological developments, we are slipping into a situation in which the social quality of countries is declining. What is being destroyed is the very spirit of local public service, universally appreciated and respected.
Let us therefore regard this important phase of examining this directive as a manifestation of the agreement and the bond between Parliament and the citizens of Europe. We have been able to find a majority of MEPs to respond to the questions and challenges it raises, as well as the fundamental risks it poses for the images of our various countries, the identity of our public services and the cohesion of our societies. In this connection, I would thank the rapporteur, Mr Ferber, as well as Mr Simpson for the result that has been achieved. I am all the more grateful due to the fact that my own group has distinguished itself in this counter-offensive.
We had joined together in firmly denouncing these liberal excesses and their harmful effects on the territorial, economic and human fabric of our Member States. As a Frenchwoman, I am only glad that I have no part in the dismantling of that reassuring and life-affirming network of 17 000 post offices and sub-post offices, knitted together over 550 000 km2 of our territory and embodying public service for our citizens, in both suburban and rural areas.
This debate on postal services is also a warning to the Commission. It will have taught them that impartial and objective studies prior to the issuing of directives ought to be the rule and that, because economic liberalisation does not in any way constitute progress if it is synonymous with social dehumanisation, the notion of general public service ought to be preserved. Account ought also to be taken of indicators to the contrary, such as the liberalisation of postal services in Sweden, and of subsidiary aspects such as the quality of post office jobs and the symbolic value of the post office. In the light of this, I entirely support the compromise proposed by Mr Ferber and Mr Simpson.
Madam President, the public monopoly for postal services was introduced in the nineteenth century for a very good reason. The governments which brought this about were not Socialist, but Conservative or Liberal. They only made this decision after it transpired that private companies were unable to guarantee a swift, regular, steady, affordable and universally deployable service.
The radical reform which the Commission proposed at the beginning of this year is threatening to turn the clock back by two hundred years. Why should we impose that model which is now being tested in the Netherlands, Sweden and Finland on the entire European Union as a permanent measure? Apparently, the proposal is founded on an ideological principle, namely that companies should no longer be publicly owned. If this is the case, then not only banks, chemical companies and steel companies must be privatised, but also public utility companies such as the energy supply, public transport and the postal services.
On the one hand, the proposal aims to create a great deal more space for competing private companies, without waiting for the promised evaluation of the effects previous liberalisation decisions have had. On the other hand, the proposal would mean that the position of a group of interested companies which benefit from the wholesale liberalisation of the postal company would be strengthened from 2007 onwards.
The proposed liberalisation has sweeping implications for the services in rural areas, for employees of postal companies and for private users of the post. It ultimately means that there will be fewer post offices, the service will slow down and the post office will no longer be able to provide the social services functions. Nor let us not overlook the higher rates due to the fact that different service companies will operate alongside each other. This translates into longer hours and less job security for the staff.
It is unlikely that the planned protection of the universal provision of services by means of a compensatory fund, as a result of which private profits are ploughed back into public services, will last. Fledgling companies could in future cite this restriction in their freedom as grounds for filing a complaint on account of improper government intrusion and distortion of competition.
This is why it is positive that a majority of this House now refuses to take matters as far as Commissioner Bolkestein proposed at the beginning of this year. This has my support, but it would also be preferable if mail between 150 and 350 grammes remained in the hands of the existing postal companies.
Madam President, the postal services in all of our Member States fulfil functions way beyond what is purely market activity. Postal services are of immense socio-economic importance and have always played a key role in social cohesion. The current proposals have been the subject of very emotional debate right across the Union, particularly in my own rural constituency, and rightly so.
I represent the constituency of Connacht Ulster in the west and border counties of Ireland, which is predominantly rural and one of the most peripheral regions. The Commission's proposal to liberalise the postal services has been discussed intensively across the length and breadth of my constituency from Malin Head to Connemara and from the outskirts of Dublin to the islands. It was evident to me when the proposal first appeared that it would never be acceptable in the shape in which the Commission presented it. Parliament - which is the institution best placed to reflect the views of the citizens of Europe - made this clear to the Commission and the Commissioner even before he was appointed by us.
In spite of this, the Commission chose to ignore the view expressed by the vast majority of Members of this House from various Member States and political groups. I sense a clear consensus amongst Members that this directive must address the very real concerns of citizens for the future of a viable post office network.
It is regrettable that the Commission opted instead to bulldoze ahead with the ideological proposal that fails to pay attention to the views of the people.
I want to commend the rapporteur on a very fine report: a report that reflects the views of the vast majority of the Members of this House and, indeed, of practically all citizens of Europe.
Mr President, I would like to add my voice to those who have expressed genuine congratulations to Mr Ferber on his work rather than merely going through the motions. His task was made difficult by the complexity of the subject and further complicated by the limits of the Commission's proposal and the delays it suffered. These limits and delays also contributed to a debate in which the ends are often confused with the means.
We all agree on the fact that we need a high quality service with the lowest possible tariffs for the consumer. It appears that we all agree - and this is my personal opinion - that the lever of competition and of a progressive, gradual liberalisation is also useful for this purpose, but that it is not the end: it is the means to the end.
If we think that we can put liberalisation forward as the solution to all the problems, then we are wrong, also because it would be a mistake in this sector not to recognise the need, which exists and which cannot be denied, for a universal service and for the guarantee that running the services will also provide the necessary means to cover the additional costs of the universal service.
The questions that we should therefore be asking are rather: how great a monopoly is necessary in order to guarantee the provision of these means? We therefore need to have access to the studies and analyses, which differ from State to State and from country to country in order to guarantee the achievement of this objective. How can we make it possible for the services and industrial management, inside as well as outside the reserved area, to restore quality in order to reduce the reserved area necessary to guarantee those means? This will mean removing the definition of special services which, paradoxically, would prevent the operator of the reserved area from upgrading its services.
I hope that, in future, the Commission will present to us studies and more comprehensive proposals as alternatives to those which have thus far constrained and limited our debate. I will back unconditionally not the compromise, but Mr Ferber's recommendations, for I feel that they are the only recommendations possible under the current conditions.
Madam President, we are holding a real parliamentary debate because the positions were initially differing. I must congratulate Mr Ferber and Mr Simpson on the excellent work they have carried out and which we are able to consider this morning.
From the Spanish experience, which has been mentioned a few times, I believe that Parliament' s amendments improve on the Commission' s proposal because it introduces moderation - strict moderation - into the pace of opening up and liberalisation. We all agree on the need for this opening up and liberalisation, but the pace is important.
One message went completely unnoticed at the Nice European Council, and I think it is also close to Parliament' s position, which is that services of general interest must be taken clearly into account and be clearly favoured.
Madam President, the service we are considering faces fierce competition from the new information and communication technologies. That competition cannot be considered in current terms, because the use of those technologies is undergoing a dramatic increase and we therefore have to view the issue with a little perspective. This sector is already suffering from enormous competition from those new technologies.
We have included the special services in the directive itself, and I believe that Parliament has given them the added value that they must have because, otherwise, the Commission' s proposal could become a back door through which the services of general interest could be attacked.
Madam President, in dealing with this issue we are talking about economic and social cohesion. It is very important to understand that it is not only the Structural Funds and the Cohesion Funds that have the task of defending economic and social cohesion; it is all the Union' s policies, as laid down in Article 158 of the EC Treaty.
Madam President, ladies and gentlemen, the difficulties of finding a compromise have already been mentioned during the course of this debate. It appears that the final solution is acceptable because it reconciles the need for competition with liberalisation and, most importantly, with the obligation for a universal service, and we know that there will be subsequent stages which will make it possible to assess the situation.
I particularly welcomed the fact that the reference to postal services in rural areas was accepted in committee. It was no coincidence that I tabled an amendment which also mentions the problems of mountains and islands. I am making particular reference to mountainous areas, even though they do not always fall within the definition of rural regions, because, observing the development of the postal system in many European countries, the question of mountains is now one of the most difficult matters to resolve. If we were to analyse the data already available to us, we would probably discover that a great deal, hundreds, maybe thousands of post offices have been closed in mountainous areas. Clearly, over and above the evaluations of the economic quality of the system which always have to be carried out, the real risk is that the mountainous areas will become marginalised, and new solutions therefore have to be sought which make it possible to maintain an essential service such as the postal service, enhanced by other services. In my opinion, this will be one of the major issues affecting the development of the European mountainous areas in the coming years.
Madam President, Arlette Laguiller and I reject any way in which private capital might be introduced into postal services.
The effects of the first directive have not been made public, for the consequences are obvious: job losses and poorer working conditions, public services of varying quality throughout Europe, especially in rural areas and working class districts. A few large private groups will cherry-pick and divide up amongst themselves those profitable sectors of post office activity which the European Union is still preparing to offer them.
Now, a self-styled 'soft' version of the Commission' s liberalising proposal is offered to us, particularly in connection with the price-weight threshold of 150 instead of 350 grammes. The gradual, controlled liberalisation presented by the French Presidency as a lesser evil is a hypocritical way of handing an essential public service over to a market which is neither controlled nor controllable, as has already been done in the case of France-Télécom.
When the left-wing coalition cites realism in an attempt to obtain a compromise solution with a right-wing party, it is a way of disguising its own capitulation to private interests. The representatives of 'Lutte Ouvrière' and the 'Ligue Communiste Révolutionnaire' have not been elected in order to ensure that public services are quoted on the stock exchange and will be voting against this compromise.
Madam President, firstly, please allow me to congratulate the rapporteur, Mr Ferber, because his work has been complicated and difficult and he has had to try to find a balance between dramatically differing proposals, positions and points of departure and arrival.
But why has it been difficult? Because it is based on a Commission proposal which I believe was rotten from the outset. And why was it rotten from the outset? Commissioner, please allow me to say that you know perfectly well, because the studies that you have at your disposal show that, for example, in Spain 44% of the postal service is liberalised. And the proposal you are making in fact moves towards liberalisation. But whom does that liberalisation benefit? It benefits those companies and those countries which so far have done absolutely nothing. Actually, they have done something. They have massively financed their public postal service companies and now, rationalised, financed, with enormous economic power, they intend to enter the rest of the European Union' s postal service markets.
Therefore, those that have worked within the framework of the 1997 Directive are being penalised and those that have done the opposite are benefiting, and that is not a liberalised market or a process of homogenisation. That is not the construction of a cohesive and social Europe, as has been said previously. We have to seek equality of opportunity; we have to seek a legal framework and a liberalising framework, within which we all have fair and balanced opportunities.
Madam President, Commissioner, ladies and gentlemen, the compromise proposed by Mr Ferber is an extremely wise one and is inspired by the golden rule that the best is the enemy of the good. This compromise, to which Mr Simpson and other Members also contributed seminal work, succeeds in taking into account the fact that, for the entire European field but particularly for the users who live in rural, peripheral, sparsely populated or disadvantaged urban regions, the postal services represent a fundamental link, a fundamental means of connection. Moreover, the fact cannot be ignored that the sector employs almost two million people. It is therefore right to proceed along the road to modernisation and efficiency, and there is no doubt that the liberalisation process which is already underway can also bring these results. We want liberalisation but not blind liberalisation. The process must continue according to the time frames and procedures which are appropriate to the complexity of the problems and do not affect the area of services of general interest, which are an essential cornerstone of social and territorial cohesion. Therefore, my advice to you, Commissioner, is, to quote a well-known Manzionian phrase, 'Forward ... but carefully' .
Madam President, Commissioner, ladies and gentlemen, it is as if we are debating the procession of Echternach today: two steps forward, one step back with the little progress we are making on one of the key political dossiers for completing the internal market, namely the liberalisation of the postal services. The Commission proposal provides for gradual further opening and will, in my opinion, surely lead to better services for the consumer at a more competitive price. As I understand it, this was the rapporteur' s initial view too, and his proposals were constructive. However, the compromise proposal which was submitted by the two large parties to the Committee on Regional Policy, Transport and Tourism at the eleventh hour and brought about without the help of the Liberal Group, does not accommodate this view.
I, with many others this morning, continue to be in favour of restricting the reserved area down to 50 grammes. This is more than enough to support the public tasks, such as adequate universal provision of services and a uniform rate. The line of the compromise that 150 grammes should be four times the basic rate is not only over the top, it is also harmful to further liberalisation. I fear that this will mean that the present monopolists can further strengthen their position on the back of the taxpayer and that the threshold for newcomers will be raised quite a bit. But my key objection must be the lack of decisiveness. This is evident from the compromise proposal from the two largest parties. If according to them, the time is still not ripe for further opening, surely we should be able to make the necessary preparations so that the market can be further opened up? This means that an end date must be provided. The pressure is on. I welcome a review in 2003, but it must lead to the next step: complete liberalisation by 2007. The postal services are ready for it, so is the market, and the customer wants efficient, high-quality and affordable services. The Commission proposal accommodates these requirements, but the rapporteur' s compromise proposal does not, which is why I reject it.
Madam President, I congratulate Mr Ferber on his report although we have some concerns that it does not go far enough. We believe in the need for liberalisation, competition and value for money. It is iniquitous that the Royal Mail in Britain is using taxpayers' money to intervene in continental liberalised markets whilst at the same time fighting to prevent that liberalisation in the United Kingdom. That is why I have re-tabled some of the amendments which we discussed in committee and which we will be voting for - especially in relation to the liberalisation of direct mail. That is essential for the development of the direct marketing industry.
We have concerns, also, about the increase back to 150 grammes from the 50 grammes that we believe is necessary. We have, alongside this, an absolute commitment to the universal service obligation. If it can be done in rural Sweden then it can be done in rural Britain without any great difficulties. I do not take any lessons from the Labour Party about the rural areas. When I was the Minister for the Environment in Britain I was responsible for producing a rural White Paper, which dealt with some of the problems relating to rural post offices, so I do not take messages from the Labour Party, however nicely spoken by Mr Simpson.
I am also glad to see that our continental Liberal friends are giving the lead to British Liberals. British Conservatives support Commissioner Bolkestein and we intend to consider, in the course of this debate - and subsequently as the debate proceeds and as the amendments are considered - whether we will vote against the further compromise, however much I respect and regard Mr Ferber's report as a compromise in the face of many difficulties. But, because we believe that Commissioner Bolkestein's original operation is much the best, we may well decide to vote against the further compromise in order to maintain those original proposals. It remains yet to be seen. We should consider it at the end of the debate.
Mr President, first of all, we do not want to force Sweden to change its postal system, but please do not force us to follow its example. In Sweden the Post Office went from profit to loss. Swedish Post lost jobs. Sub-post offices closed down. Prices for posting a letter in Sweden are 30% higher than they are in the United Kingdom. And if I may now turn to the United Kingdom, privatisation of the Post Office in the UK was blocked because public opinion simply would not tolerate it.
What I find outrageous is for the Commission to propose privatisation through the back door. But what is really inexcusable is for the British Conservatives to support the European Commission's plans to decimate our postal system in the United Kingdom. It will be a triple blow to Britain and a triple blow in particular to rural Britain: an end to the daily delivery and collection; an end to the uniform price - people in rural areas will pay more for their post; and third and finally, an end to our extensive and excellent network of rural sub-post offices.
I appeal directly to the British Conservatives. Maybe do not listen to us, but listen to the Women's Institute in the United Kingdom, listen to the Council for the Protection of Rural England, listen even to the Countryside Alliance. All of them are backing Mr Simpson and opposing your party's views on this matter. I hope that you and your friends can join with Labour in standing up for rural Britain by opposing the European Commission's plans.
Mr President, I would like to congratulate the rapporteur, Mr Ferber, who indeed had a difficult task. Commissioner Bolkestein's proposals were regrettably a bridge too far. I certainly recognise that there is nothing wrong with the concept of liberalisation per se and that it can bring benefits to consumers. However, it also brings certain obligations - particularly the need to guarantee universality of services. This would not have been the case with the original proposals. While they would have worked in highly urbanised countries, they spelt disaster for rural countries like Ireland. In exposing somewhere between 46 and 48% of the revenue of An Post to competition, it would have created serious doubts for the long-term viability of the Irish postal service as we know it. The cherry-picking that would have ensued would have jeopardised the ability of An Post to deliver daily and universally at reasonable cost. Furthermore, the ability of our national postal service to cross-subsidise our rural post office infrastructure would have been put in serious doubt.
I therefore welcome the amended report that has emerged from the committee. It is indeed a balanced compromise and I hope that it will be accepted by the Council. Let me say this to An Post: if this happens, you will have been given a valuable breathing space. Use it to develop and invest in Ireland's rural post office system. There are many possibilities apart from the one-stop shop where all government services are available to the local community, such as e-commerce and the Internet. Do not take the short-sighted easy option of allowing the rural post office system to die. It is a decision that you will regret.
Mr President, the European Commission' s proposal amending the 1997 Directive on opening up the Community' s postal services to competition was justified and expected.
It was justified because it is in keeping with the logic of the founding Treaties of the European Union which prioritise the establishment of the internal market through the free movement of goods and services in a competitive environment. Justified too, since 1990, by the positions successively adopted by the European Councils devoted to this sector. Justified, finally, by the Lisbon European Council which, a few months ago, asked for this process to be speeded up.
It was expected, too, because the Commission was behindhand in implementing the commitments specified in the 1997 Directive. However, the European Commission' s and Commissioner Bolkestein' s proposals have unleashed quite a commotion. These proposals were logical enough, however. What an outcry, though! The compromise proposed in Mr Ferber' s report lags way behind the European Commission' s reasonable proposal, which is very modest - too modest, I fear - given the need for modernisation of the European economy. And when, this morning, I see the whole of the European left wing congratulating Mr Ferber, I remain very sceptical about this compromise. At this rate, it will be 60 years before the internal market has been completed in the area of postal services. What temerity, but, above all, what a delay!
I cannot therefore help but draw a parallel with the outcome of the recent Nice European Council. In the run-up to Nice, there were great proposals and noble ambitions. At the Nice Summit itself there were great speeches but, at the end of the day, little was achieved. In the same way, the great flights of rhetoric, here in this debate, on the need to build the new Europe do little to conceal the faint-heartedness and conservatism that exist. All we can now do is hope that, one day, we shall be able to move on from the present stasis and give real impetus to the European project by overcoming the various forms of self-aggrandising corporatism.
Madam President, could I ask Mr Bolkestein to explain to Mr Watts the difference between privatisation and liberalisation?
Mrs Peijs, this is not a point of order and this is not the correct moment in the debate to make it.
Commissioner Bolkestein has the floor.
Mr President, the Commission realises from previous discussions the great importance of this subject for Parliament and I have carefully looked at the numerous amendments to the proposed directive. There are some amendments, in particular those which emphasise the importance of the universal service and of the rural post offices, which I can support. Universal service is the cornerstone of Community policy in this area and everything we do is designed to create a proper climate for its improvement.
With regard to most amendments, however, I must say that very little is left of the original proposal, which the Commission presented in May. The Commission proposed a step-by-step approach, with a further stage of market opening of 20% overall to be taken in the year 2003. What I see in return is not only a rejection of this degree of market opening but also of the dynamic process of modernisation itself.
What exactly do I see? Firstly, no 50 grammes, which goes against the need to create actual competition. Secondly, no opening of outgoing cross-border mail although this is already a reality in ten Member States. Thirdly, no definition or special services contrary to the existing directives' objectives and also contrary to the case law of the Court of Justice. Fourthly, no opening of express mail, even though this is a new and separate market. Fifthly, no step in the year 2003, which is contrary to Article 7 of the current directive, and sixthly, no timetable for further reform, which goes against the conclusions of the Lisbon Summit and the needs of the operators themselves.
This is not a positive way forward. In particular, whereas the Heads of State and Government at Lisbon called for an accelerated market opening, the amendments which I have just now described would result in the opposite, namely a decelerated market opening. The two years' delay in implementing the next step would not be consistent with the current directive. The debate about modernising the postal sector started in 1989 during a Telecom Council at Antibes. Look where we are now, more than ten years later. Only 3% of the letter market has been liberalised. Shifting the next step from 2003 to 2005 would be another delay that, I am afraid, is not acceptable to the Commission.
The degree of market opening as now proposed by Parliament would reduce the 20% of the Commission proposals to only 6% from the start of the year 2005, without any prospect of completion of the internal market in the postal sector and that, I am afraid, does not comply with the conclusions of the European Council, nor would it meet the needs and expectations of postal clients, both business users and individual households. Nor would it meet the interests of the employees in the sector who want to look ahead. In short it would be too little, too late, and would bring to a sudden halt the much needed momentum for further change, gravely harming the incumbent adaptation and threatening long-term employment.
In addition, stopping competition in outgoing cross-border mail would be a retrograde step, difficult to enforce by regulation and leading to complaints from competitors.
Special services are another very important area where innovation and modernisation must be encouraged. Under the existing directive the principle is clear. New and distinct services are always outside the reservable area but there is no clear definition of special services in the current directive, and that opens the door to endless debate and market uncertainty. It would be unacceptable to allow continuing litigation to determine what happens here. We need clearer definitions or else we would fail in our duty as legislators to modernise the regulatory framework.
I know that modernising the postal services sector is difficult and politically sensitive. The post office is close to people, to consumers and to employees alike. In this process of modernisation, fear should not be our guide but rather the challenge of improving the sector. If we do too little, too late, the postal sector as a whole will be in danger. It will be overtaken by technology and ignored by consumers who do not get service for their money. I am sure that many of you, and in particular the rapporteur, will agree more than politics perhaps allows you to say. I call upon all of you not to shy away from your responsibility as elected legislators to do what is required and to support a dynamic process of change.
May I quote three actors in this field. Firstly, the chief executive of the UK post office, Mr John Roberts, has talked about competition leading to improvements in quality and efficiency and lower prices. Secondly, the President of La Poste, Mr Claude Bourmaud, recently explained how the coming decade will herald the most profound transformation ever for postal operators around the world. He said that between now and the end of the decade the opening to competition of virtually the whole postal market appears to be inevitable. Thirdly, French Senator, Gérard Larcher, who is a well-known expert in the field of postal services, called upon all parties to look forward. In 1997 he said, and I quote: "We should not deal with the problems of today by focusing on the notions of yesterday. Let us open the debate to solve the problems of La Poste in the framework of tomorrow."
All three of these people make important points. The postal service is increasingly having to compete in the wider communications market with modern technology developed by the Internet, mobile telephones and the integration of different means of communication. The traditional post offices with their rigid structure of employment and slow adaptation to market requirements will not be able to compete in those markets if they are held back by Parliament's amendments.
Society demands a modern postal sector. May I point to the main European consumer organisations, such as the BEUC, which have welcomed the Commission's proposal. Many consumer organisations would want to move even faster than the Commission in opening the postal market because they expect greater competition to lead to higher service quality and lower prices, but the Commission has not proposed this fast-track liberalisation as preferred by consumer organisations. Our proposal strikes a careful balance, because universal service providers will need time to change the structures further, to become more flexible enterprises so they can adapt to new market conditions. Only the introduction of real competition in a controlled and progressive way, according to a fixed timetable, will assist them to do this.
If the European legislator fails, those Member States progressing rapidly down the road indicated by the Lisbon Summit will be penalised, as their postal operators will be subject to competition from operators benefiting from an extended monopoly. Most of the amendments adopted by Parliament's Committee on Regional Policy, Transport and Tourism would, if accepted, lead to a situation where hardly anything would change. This would mean that postal services would increasingly lose ground to other means of communication. It would be a very short-sighted approach. It would be a rearguard battle. The monopoly of postal services would cause them to ossify and lose volume which would lead to losses of jobs.
I am aware of your concern about preserving the universal service and the postal network and I share this concern. I stand for cast-iron guarantees that universal service obligations will always be protected. Where we differ is the method to achieve this goal. Trying to preserve this status quo and maintaining the structures of the past is not the right way. The market requires flexibility and adaptability to the new communications environments.
The Commission proposal responds to this requirement in a very reasonable and a gradual way. It recognises that under the existing directive there was already a shift in the balance between the reserved area and other means to ensure a high-quality and enduring universal service. These include licensing requirements, including universal service obligations for new entrants to the market, a compensation fund and setting tariffs at an appropriate level geared to costs. However, without competition, the situation would become unbalanced.
In this spirit, I can accept those of your amendments which are non-contentious and others which rightly give emphasis to issues such as universal service as applied in Member States, redressing complaints, and the rural network. These concern Amendments Nos 2, 3, 6, 7, 24, 28, 29, 32, 39, 40 and 41. I can also accept the new amendments tabled yesterday, namely 46, first paragraph, 58 and 59, which clarify certain important points. Regarding Amendments Nos 60 and 61, I can agree with the principle of completing the internal market at a future date to be determined within a reasonable time frame. That is all in line with the Commission's proposal and the conclusions of Lisbon.
However, it will not surprise Members of this Parliament that the Commission cannot accept the remaining proposed amendments. The reason is that they go against the grain of what the Commission has proposed - what is necessary to achieve the process of modernisation to the benefit of postal consumers and employees alike. We must maintain the momentum for change and achieve a solid first step, plus a timetable for further change.
In conclusion, the European Union cannot afford to give uncertain signals in such an important area. That is why I cannot and will not be silent when the future of the sector is threatened by a failure to meet properly the challenges set to us all at Lisbon. If the European Union, of which the Members of this Parliament are the elected representatives, wants to have the most competitive, knowledge-based and dynamic economy in ten years time, it needs a modern postal sector. Therefore, I would call upon all the Members of this Parliament to support the European mission and I conclude by saying that the time to act is now.
Mr President, I wish to reject these indiscriminate attacks against the majority of this House. We are trying hard to carry out modernisation and gradual liberalisation, and we do not deserve to be lectured here by you, Commissioner. You should at least thank us for taking our decision today, because this will enable you to find out in December whether the Council adheres to the line taken by the Lisbon European Council and decides in favour of your version of liberalisation, or ours. But to lecture us and then achieve nothing in the Council is a slightly hypocritical course of action, Commissioner. You really ought to listen to the majority of this House.
Mr President, in reply to those last remarks, I wish to say three things: firstly, of course it is the privilege - in fact the duty - of Parliament to say what it feels. On the other hand, I have the feeling that the Commission will be failing in its job if it did not give just as honest an opinion as Parliament in reply.
Secondly, this whole matter will be discussed at a Telecom Council next Friday. The Commission will put forward the same opinion and therefore the Council will act on the Commission's proposal as it sees fit.
Thirdly and lastly, if Heads of State or Government decided in Lisbon that the European Union should be the most competitive place in the world in ten years' time, then we have to act upon that. If Members of this Parliament are of the opinion that whatever Heads of State or Government say is of no concern to them, that is not an attitude that I share.
I take the conclusions expressed by the Heads of State or Government as being the guidelines for the Commission and I have spoken this morning in the spirit of those conclusions.
I call upon Members of this Parliament to follow the Commission's proposal, because only that proposal leads to the aim of Lisbon, which is to have the most competitive, dynamic, knowledge-based economy in the world in ten years' time.
I notice that the postal services are helping us to warm up the House a little, and I am glad about that.
Mr Simpson, do you wish to take the floor or do you wish to give up that right? We would be grateful if you could give up that right, since we are running very late.
Mr President, it is a waste of time: there are none so deaf as those who will not listen.
Thank you very much, Mr Simpson.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Bananas COM
The next item is the debate on the second report (A5-0374/2000) by Mr Dary, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation 404/93/EEC on the common organisation of the market in the banana sector [COM(1999) 582 - C5-0528/2000 - 1999/0235(CNS)]
Mr President, ladies and gentlemen, we return, then, to the subject of the bananas COM.
Last April, after having voted through a very large majority of the amendments I was proposing to the Commission' s text but faced with the latter' s refusal to accept any of these, we decided to refer the matter to the Committee on Agriculture and Rural Development with a view to finding a possible compromise. Since there is no codecision procedure, it was the only way, since our priorities were to ensure guaranteed income and market access for both Community and ACP producers.
We tried to arrive at a conciliation with the Commission, but this did not really come about. Now, however, Parliament is to deliver its opinion. I would therefore remind you that, in November 1999, the Commission made its umpteenth proposal for modifying the COM in bananas, mainly with regard to external aspects and with a view to ensuring that this COM was compatible with the rules of the World Trade Organisation. At that time, the Commission proposed maintaining a non-discriminatory, fixed-quota system with a slight rating preference for the ACP countries and the transition to a 'tariff only' system in 2006.
In April 2000, Parliament adopted my first report, together with its amendments, which ran counter to the Commission' s proposal. In particular, the report proposed rejecting the automatic transition to a 'tariff only' system, a rating preference for the ACP countries of at least EUR 300 and an assessment and possible revision of the COM' s internal aspects.
The banana issue is a long way from being a mere anecdote and a great deal is at stake here. Since 1993, the situation where Community producers are concerned has been constantly deteriorating. The same applies to many traditional ACP supplier countries. Well, I would remind you that the main objective of this common organisation of the market is to guarantee access to the Community market for these countries' products. It is now already impossible for these producers to enter into fair competition with international producers and operators in the sector. Let us remember that 62% of imports now come from third countries, mainly Ecuador, Colombia, Costa Rica and Honduras.
The idea here is not to be protectionist in defending products from certain countries but rather to safeguard the survival of a certain method of production. Behind the issue of bananas, an attempt is being made to defend an entire production industry, upon which whole regions, their life force and social balance sometimes depend.
Entire months elapsed before, last October, the Commission published a communication on the application of the 'first come, first served' method to administering the quota system. I emphasise that this was a communication and not a legislative proposal. We have therefore had to continue working on the November 1999 legislative proposal.
There has been liaison with the Commission, and it was clear from the last meeting that the Commission was maintaining its position, i.e. a quota system administered according to the 'first come, first served' method and a transition to a 'tariff only' system in 2006.
My second report therefore looks very much like the first and again takes up the amendments voted on in Parliament. Even in the absence of a legislative proposal, however, a pronouncement also needed to be made on the 'first come, first served' method. Codecision does not mean that the system is fair, but it means that it is the only method compatible with the rules of the WTO. However, the United States has already made it known that it rejects this system, as have the ACP countries, moreover. Other than that our position thus remains the same: apply the system for at least ten years in order to guarantee producers' and operators' legal security and then re-examine the system at the end of the ten years; no automatic transition to a 'tariff only' system; and a rating preference of EUR 300 for the ACP countries.
We have asked for guarantees in the event of the Commission putting in place the 'first come, first served' system for administering the rating quotas, for there would be serious repercussions for the ACP producers, who are at present incapable of taking their place in the boat race which is about to begin.
It is therefore crucial to find, in addition to the EUR 300 rating preference, a means of permitting them effective access to quota 'C' and of making an ongoing assessment of the impact of the system on these producers.
I am pleased that we have still been able to arrive at a unanimous vote within the Committee on Agriculture and Rural Development. I should like to thank my colleagues, as well as Mr Fernández Martín, draftsman of the opinion for the Committee on Development and Cooperation, for his support.
To conclude, I should like to express my regret at the fact that, on a subject like this, the European Union appears to be abandoning its values in favour of the rules of world trade. The economy is there to serve man and, in any system in which man predominates, the rules should be adapted to the wishes and needs of man, never the other way around. The Commission and the Council would be abrogating their responsibility if they were to judge otherwise.
Mr President, Commissioner Fischler, ladies and gentlemen, after so many debates on the banana problem, today we are a little closer to finding a satisfactory solution. I do not wish to get too excited, since we have been holding debates like this for eight years and we will hold more. Today, however, after the agreement reached in the Council, the Commission' s latest proposal is closer to the position often expressed by a majority in this Parliament over the years.
The Committee on Development and Cooperation, on whose behalf I am speaking, supports the Dary report, since it responds to the fundamental problems. It maintains the quota system which safeguards the sale of Community-produced bananas, it establishes a system of licences through the 'first come, first served' method, which conforms to the standard rules of world trade, and it provides for a non-automatic transfer to a tariff system which will require an assessment report on its possible impact.
This proposal has already been accepted by Ecuador, the world' s leading banana producer and one of the parties which has complained to the World Trade Organisation. Commissioner, it is true that we still have certain reservations and differences. We in Parliament are asking for a transitional period of ten years whereas the Commission proposes six; we are asking for a tariff of "a minimum of EUR 300" whereas the Commission says "a maximum of EUR 300" . These are differences, it is true, but now we are talking a similar language, which is radically different to the one we have used for years.
Commissioner Fischler, I am glad that you have increased your flow of information. Mr Schwaiger said during the previous debate that you should have information which further supplements all the different points of view on the problem. You recently visited the Azores and you have recently been in the Canary Islands and you undoubtedly have a fuller view of the problem, which is still very complex. For example, we feel bound to express our concern about banana production in certain ACP countries, in the small producing countries of the Caribbean and in certain countries of Western Africa, which have traditionally been suppliers to the banana market and to whom we have commitments that we cannot ignore.
Hurricane Mitch in Central America has unfortunately given us an example of what we find unacceptable. In certain countries - Nicaragua, Honduras, and Guatemala - Mitch destroyed the banana plantations. Certain multinational companies, instead of contributing to the recovery of economic activity there, moved their business to other less affected areas and even to other countries, ignoring their obligations to thousands, or tens of thousands, of families and farmers who were on a wage of 10 dollars. This is not the model of development that we Europeans want to see.
Some Members have expressed their concern about the negative consequences suffered by certain sectors, especially in the United Kingdom, as a result of the devious measures applied by the United States, which I believe do not conform to the GATT agreements. We believe that the best way to help these companies is to find a way to resolve the conflict as soon as possible. Therefore, we do not believe it is a good idea to postpone this debate, as certain people have suggested over recent weeks.
We have achieved a complex and delicate balance on this issue. The Dary report was adopted unanimously in the Committee on Agriculture and Rural Development and also received the unanimous support of the committee on whose behalf I am speaking. I believe that the amendment tabled at the last minute by Mr Vatanen does nothing to help this issue, and I would ask him, if he is listening, to consider the possibility of withdrawing it.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to congratulate the rapporteur, Mr Dary, who has given us such a full explanation of the reform, its history and development - which I am not going to repeat. I would also like to congratulate Mr Fernández, who has made such good use of his time to make us consider the fact that we have a series of commitments to fulfil.
The Dary report is a difficult and intricate piece of work which is worthy of praise, and has allowed us to unanimously approve a report on a truly complex issue. Commissioner, it is frankly no easy task to bring together the interests of consumers with those of producers, as well as respecting the European Union' s international commitments to the ACP countries and the Lomé commitments signed in Cotonou, and also to combine efforts in favour of the outermost regions, while respecting the GATT rules for third countries and safeguarding diversity in European Union supply and production.
The workings of the compromise that has been reached, which comes within the WTO rules, must be studied by the European Commission in a report which will have to be studied by Parliament within a reasonable time limit and, in accordance with the result of that report and the study made of it, the appropriate corrective measures will have to be proposed, as Mr Dary' s report suggests.
We are not opposed to the 'tariff only' system, Commissioner, we only wish, given these sudden changes, to take the necessary precautions when it comes to making the leap from one system to another. I therefore ask the Members of this House to endorse this report in its entirety, as did the Committee on Agriculture and Rural Development. I am not going to say again that amendments such as the only one tabled by a certain Member do not help to achieve this. I, like the previous speaker, therefore ask that this amendment be withdrawn.
Mr President, on behalf of the Socialist Group, I would like to join previous speakers in congratulating the Commission - because the Commission has made an effort to reach a consensus - and the rapporteur, Mr Dary, for his efforts to reconcile the differing positions.
From the point of view of the Committee on Agriculture and Rural Development, the situation is clear. The committee is in favour of the Commission' s proposal of maintaining the quota system by means of what is known as the "regatta" or the 'first come, first served' system, although, of course, it is not in agreement with the proposals aimed at the automatic transfer of the current quota system to a 'tariff only' system.
This conforms to the general philosophy adopted by this Parliament' s Agriculture Committee, which is that agriculture is not a normal industrial product and it is not therefore appropriate to apply generalised rules which are valid for industrial products. The recent 'mad cow' crisis, which is going to cost the European Community, its producers and consumers dearly, is an example of how agriculture cannot be reduced to the level of industrial production and marketing.
In this regard, I would like to remind you that banana production is not alien to the Community. It is a form of production which takes place in a range of special Community regions, the outermost regions, which suffer a range of difficulties in competing in the markets and one of whose few products is precisely this one - the banana. As Mr Fernández Martín pointed out, Commissioner Fischler has recently been able to observe at first hand the state of the agricultural economy in these regions, which are so distant from the continental Community context.
Therefore, the proposals in the Dary report, approved unanimously in the Agriculture Committee, refer to the need to take account of the structural problems of these outermost regions, which furthermore have a new legal basis in Article 299(2) of the European Community Treaty, introduced by the Treaty of Amsterdam, and which is currently awaiting the adoption of the relevant proposals by the Commission.
The Socialist Group is therefore in favour of Mr Dary' s report and, of course, against Amendment No 36, presented by Mr Vatanen and other Members.
Mr President, for perplexed observers such as myself, this issue is moving from the bizarre to the surreal. We seem to be faced with one series of proposals and counter-proposals after another, dealing with a transitional regime in which the Commission first proposes tariff rate quotas based on historical periods, reference periods, but then moves to a 'first-come, first-served' calculation. Meanwhile, the US first condemns historical reference periods but now advocates its own historical reference periods. It has become extremely difficult to follow.
For that reason, amongst many others, I will not comment on the bulk of Mr Dary's report but will try and focus on one issue of principle. Whatever the transitional regime is - whether we go for a tariff rate quota and a licensing system which uses the so-called first-come-first-served system or the historical reference periods, whether it is before or after 1993 - we have to start accepting that this is a transitional regime which will at some point have to be replaced by a WTO-compatible 'tariff only' system. We cannot continue year in, year out to avoid our international obligations.
The question is why? Mr Dary suggested that if we were to move towards a 'tariff only' WTO system we would somehow be surrendering ourselves to chaotic commercial forces. The truth is quite the reverse. The WTO is a set of rules. It is actually an inhibition on chaos because it tries to institute rules which we all abide by. The European Union has an overwhelming strategic interest to ensure that those rules are reinforced and not weakened, because if we weaken the WTO or the rule of law, who will win? It will be the big guys like the United States; it will be might is right; it will be brute commercial force that will win through.
So I urge you, let us agree on what the transitional arrangement will be according to Mr Dary's report. But let us not turn our backs, as is suggested in Amendment No 11, on the idea that we must eventually move to a 'tariff only' system.
Mr President, let me begin by thanking the rapporteur for his work. I am entirely in agreement with his aims. But unfortunately, Mr Dary, it is not in our power to insist on the fulfilment of our wishes. Strong forces are lined up against us. Not only do views differ between States within the European Union, which is reflected, as we all know, in the difficulties experienced by the Commission in its attempts to come up with a proposal on this matter; there is also the involvement of the World Trade Organisation. Powerful interests are at play, especially those of the Americans, who, although they are not banana-growers themselves, have invested American capital in the trading corporations. We are familiar with the issues, and our concern that the legitimate interests of the ACP countries, of the smaller banana-growers, will fall by the wayside is surely not unwarranted.
We have tried to table amendments again as compromise motions. I hope that the Commission will now accept these amendments. Our main motive in tabling Amendment 35 is to ensure that the Commission reports to us on the impact of the proposed regime on the interests of the smaller banana-growers and on the ACP countries, so that, if there is to be a transition to a 'tariff only' system, we in Parliament shall have a basis on which to make a decision.
One thing is certainly clear and has been confirmed by the Commission, namely that this will have to be dealt with again in Parliament. To that end, we shall need precise data. Perhaps by that time we shall have achieved codecision on matters of agricultural policy, because decisive moves were made at Nice in the direction of parliamentary codecision; we only have to ensure in the post-Nice discussions that these good intentions are put into practice. We shall most probably be in a more powerful position then, and this should be reflected in the banana report and in the objectives we lay down.
Mr President, I think this is the first time that my surname has been pronounced in my mother tongue. Thank you very much.
It is no exaggeration to say that this is one of the issues to which all the institutions have paid the closest attention. It is also important to point out that this issue, to my mind, has brought into conflict the interests of a couple of companies, represented by the United States, and those of the European Union, which was trying to protect the commitments given to its own farmers, and to the ACP countries. Frankly, I believe that the Committee on Agriculture and Rural Development did the best it could, or what was within its power to do, in order to reach an agreement with the Commission.
We have accepted the use of the 'first come, first served' system, we have accepted a maximum reduction of the tariff preference of EUR 300 per tonne for the ACP countries, we have also tried to obtain guarantees for small and medium-sized enterprises, and we have also asked the Commission for a report on the system' s impact. However, I believe that we can forecast negative effects on the smaller commercial operators and on producers in the ACP countries.
I have serious doubts, although I do not like stereotypes, that an image of the European Union giving in to pressure from two multinationals, represented by the United States, will do no more than confirm preconceived ideas. It sometimes seems as though the Commission, in its proposals on deregulation in international trade and agricultural production, has gone even further than the Cairns Group. I agree with Mr Dary' s accurate words on this issue.
In any event, we must recognise that the regulations and Treaties lay down obligations and that acts of deregulation that may benefit certain companies will cost the Union' s budget dearly. In this regard I would like to express, not my agreement, but my amazement, at Mrs Schreyer' s statements yesterday on the agricultural budgetary context and the issue of bananas.
I would like to conclude by congratulating Mr Dary on his hard work, and the Chairman of the Committee on Agriculture and Rural Development and the coordinators. My group will vote in favour of the report in the idea that if we drag this issue out we are going to make it very much worse.
Mr President, this endless saga of the 'banana' conflict between the European Union and the dollar banana producing countries which is no mere anecdote but an object lesson in more ways than one, for 20% of the bananas consumed in the European Union are produced in the outermost regions of the Community, and these regions need this production for their development. A further 20% of these bananas are produced in ACP countries which also need this production for their development and with which we have entered into commitments which we ought to respect.
Each group of countries has been able to develop its production because we were offering them a market which we ought not now to take away from them. We should continue to have no problem about giving these producers the means to live by purchasing what they produce as a priority. It is only afterwards, for the remaining 60%, that we can open our doors to external producers on a free-trade basis. That was the thinking behind the COM in the banana sector, and that is the thinking behind our rapporteur, Mr Dary' s, counter-proposal.
The fact that the banana producers of the dollar zone are appealing to the dogma of what they call the 'intangible' free-trade doctrine in order to impose a 'tariff only' system upon us should not either impress or intimidate us. Let us therefore remain as firmly committed to the particular cultivation method we favour as the Americans are to their protectionist system where sugar, tobacco, peanuts or dairy products are concerned.
We must hold fast, for if we give way today on the issue of bananas, why should we not give way tomorrow where the other common organisations of the market are concerned: on the CAP or European farm model advocating sustainable development? We ought to stick to our guns; otherwise, we shall lose all control over our food chain. In line with the same principles, we shall have GMOs, hormone-treated meat and social dumping foisted upon us. We must hold fast, and it is, rather, for the WTO to move on and to abandon its defensive, 'tariff only' fortress which is only too reminiscent of a profit only fortress.
The 'banana' issue is an important milestone on the path of this necessary development for which the European Union should be working with all its might.
Mr President, may I first of all highlight Parliament' s effort in reaching a balanced solution to this complex web of interests that surrounds the COM in bananas. It is proof of this effort that we are, for the second time, discussing a report that puts forward excellent proposals to make support of banana production in the EU and the ACP countries compatible with the WTO rules. It is a pity that the Commission and the Council still insist on a solution that may seriously jeopardise this production, particularly after 2006.
In this Parliament I represent Madeira, a region where bananas are the main agricultural product. The same is true for other regions of the European Union, such as the Canaries and the French Overseas Departments. All these territories constitute outermost regions. These regions are not only among the most disadvantaged but are also the only ones where bananas are produced in the European Union. This situation has to be taken into consideration in the definition of the new rules for the banana import regime. The European agricultural model, based on the multifunctionality of farming, must also serve to safeguard European Union banana production. Of the many different functions of farming in my region, the one that is becoming increasingly important is environmental protection. In other words, the end of bananas in Madeira would be at least as serious from the economic viewpoint (serious collapse of income for thousands of producers) as from the environmental viewpoint (destruction of the subtropical landscape and the rural world, increased erosion).
Mr President, without this important environmental side, Madeira would be totally unable to sustain its 'goose that lays the golden eggs' , which is tourism. Why, then, liberalise in 2006 when the quota system is perfectly compatible with WTO rules, as well as being the best guarantee that banana production in the Community and ACP countries can be maintained? In spite of everything, I still hope that the Commission will take due account of Parliament' s opinion as set down in the report now being debated, which I fully support and which tomorrow we shall surely adopt. I conclude by congratulating the rapporteur, Mr Dary, on the excellent job he has done.
Mr President, the rapporteur deserves thanks and some sympathy for handling this difficult report. It is almost impossible to reconcile the conflicting commercial interests and the dispute with the WTO, but the rapporteur and the committee Chairman have worked hard to produce a report which provides the Commission and the Council with a more realistic negotiating brief. I hope that the Commission will respond positively to the amendments, not with the blanket negative view of the last debate, and will acknowledge that each amendment represents legitimate concerns.
There are already indications that the Commission's first-come-first-served proposals are easing the negotiating process and that past trading volumes may yet be an element in the final outcome. The dispute with the WTO has resulted in retaliatory trade sanctions and it is not easy to explain this to the exporters in Member States who are affected in quite arbitrary and unrelated sectors. Our objective must be to achieve a revised banana regime that will be accepted at the WTO and reflect the EU commitment to the ACP and the most vulnerable suppliers in the Caribbean.
Successive WTO rulings do not say that we cannot give preferential treatment to our traditional suppliers. The trick is how. The Commission must demonstrate that their needs will be addressed. It is not comfortable to accept the growth of trade liberalisation and a 'tariff only' system in the future, as the Commission has concluded, but it must be faced. The higher the tariff that can be negotiated, the less we will need other measures to help the ACP and the Caribbean.
I believe that speeding up the negotiations gives the best guarantee of an acceptable tariff level, and for this reason, above all others, I call for full support for this report.
Mr President, ladies and gentlemen, Commissioner, while the issue of the liberalisation of the postal services has been important, the reform of the COM in bananas is no less important.
I would firstly like to thank the rapporteur, Mr Dary, for the content of his report, since he is defending for the second time the maintenance of the quota system for banana imports into the European Union, thereby protecting Community production, and he rejects the automatic transfer to a 'tariff only' system, after a period of validity for the reformed COM which we believe should also be of ten years.
I would also like to thank the Chairman of the Committee on Agriculture and Rural Development, Mr Graefe zu Baringdorf, for his desire his reach a compromise solution with the Commission. I would also like to thank the chairmen of the political groups in this Parliament who have accepted the stubbornness and obstinacy of the Members from the outermost regions so that this proposal for reform of the banana sector may be debated today in this House, and the mandatory opinion may be issued and can thereby arrive in time for the meeting of the Council of Agriculture Ministers which will take place in the coming days and we can therefore enter 2001 with a new reform of the COM in bananas.
I hope that this COM will reflect the aspirations of the World Trade Organisation after so many years of trade disputes, as well as those of the Community producers. I trust that, with the passing of time, the system of distribution known as the 'regatta' system, in other words, 'first come, first served' , may be accepted by the banana-producing countries.
I believe that the solution indicated by the rapporteur, which was approved unanimously in the Committee on Agriculture and which is now being considered in Parliament, is the least unsatisfactory solution for all the parties involved in this trade war, which began in 1993 and which now seems to be finding a degree of consensus amongst all the players, whether they be producers, sellers or consumers of one of the most emblematic agricultural products of European society, bananas, which, in the case of the Canary Islands, are unique.
The important thing is to gain time in this final straight and I propose that we vote in favour of Mr Dary' s report.
Mr President, as we know, this COM in bananas is of particular importance to the ACP producer countries and some outermost regions, as is the case of Madeira, both in terms of production and employment and in terms of the environment, because of the maintenance of productive vegetation, a fundamental issue for regional development itself.
Solving the current problem of the future of the common organisation of the market by means of an import regime based on a uniform tariff would entail a serious risk that banana prices would fall on the Community market, which would require an increase in compensatory aid given to producers in the outermost regions and entail a review of the Financial Perspective approved within Agenda 2000 for financing the common agricultural policy. It is therefore right that the Commission should continue not to insist on its proposals or banana production will disappear, with serious consequences on the social, economic and environmental fronts, as the rapporteur, Mr Dary, has pointed out.
Hence, the transitional period should be about fifteen years, certainly not less than ten, and the compensatory aid should include guaranteed earnings for Community producers and a market for the produce of the outermost regions, and so aid should also be included for the bodies that market the bananas produced there. We shall vote for the proposals and this report in the hope that the Commission will review its position.
Mr President, as previous speakers have said, the time has come to find a workable solution to this problem, as well as a solution which is WTO-compliant. Far too often in the past, the WTO has ruled against us. I represent industries in my Member State, the UK, which have fallen foul of US retaliatory action, where Mrs Barshefsky, the US trade secretary, has decided to impose 100% increases in import tariffs on Scottish companies. We have suffered losses in the cashmere industry.
When these companies in my Member State, in my constituency, were confronted with 100% import tariffs by the US, at one point it could have led to the closure of the cashmere industry in the Borders of Scotland, with a potential loss of 4000 jobs. We have another small company, Arran Aromatics, which exports the majority of its products to America. It has also been hit with retaliatory action by the US. It employs 50 people on a remote West Coast Scottish island and yet they are suffering from retaliation from the banana war, about which they know little and with which they have no connection whatsoever. This is deeply unfair.
A lot has been made in this debate of the apparent unanimity of the Committee on Agriculture and Rural Development in supporting Mr Dary's report. I should say to you that there were many amendments put forward to Mr Dary's report in the Agriculture Committee which showed that there were deep divisions in that committee. We must not take that as evidence of unanimity in any way. If the colleagues from the southern Member States are going to continue to vote against WTO compliance then they must take the consequences and not the innocent companies in my Member State.
Mr President, once again, the House is going to deliver its opinion on the banana issue, and I congratulate Michel Dary on his remarkable work.
Today, at the end of negotiations which looked like some sort of mug' s game and having accepted compromises devoid of substance, the Commission has, however, remained inflexible. I hope that it will listen to our arguments today, for this system proposed by the Commission, this tariff preference, even if it were to amount to EUR 300, is in danger of proving completely useless in practice, for the ACP producers will be wiped out by the so-called 'first come, first served' system. This procedure is rightly termed a boat race since, as in such a race, it is the boat which makes all the difference. We already know which competitors will cross the line first: the multinationals with their high-performance equipment and refrigerated ships.
Today, the United States and the majority of South American countries themselves reject this system. Why, then, does the Commission continue to defend such an unfair arrangement? Why not consider returning to the 'historic references' system to which the United States and the South American countries are now giving their overwhelming support? Otherwise, the ground rules could at least be modified in such a way as not to effectively exclude African producers. A two-round organisation, with the first round reserved for ACP producers when it comes to granting import licences for rating quota 'C' , would therefore enable a balance to be restored. Where this issue is concerned, our ACP partners do not need charity, Commissioner. They just need us to join forces in order to defend our interests together.
Thank you, Mrs Carlotti.
We will now adjourn the debate since we must proceed to the vote, which will take a while. The debate will therefore resume at 3.00 p.m.
Welcome
Ladies and gentlemen, it is my honour to inform you of the presence in the gallery of a delegation from the Korean Parliament.
I would like to very warmly welcome this Korean delegation, which has come here to attend the sixth interparliamentary meeting between the European Parliament and the Republic of Korea, which takes place in Strasbourg on 12 and 13 December. It consists of four members of the National Assembly of the Republic of Korea, presided over by the Honourable Mr Jeymoon Chung.
The European Parliament and the Korean Parliament entered into direct political dialogue years ago, and this dialogue has already yielded considerable results. We wish to strengthen our cooperation with the Republic of Korea and we now have an excellent opportunity to discuss the events that have recently taken place on the Korean Peninsular.
We hope that their work in the European Parliament will be fruitful and that their stay in Strasbourg will be a happy one.
VOTE
Mr President, we have not debated the issue of this special committee. As far as I am aware it has never been raised in Parliament. We are putting it to a vote without any discussion. I would be interested to know how it was established, where its foundations came from, what its costs are going to be, how it relates to the established committees - industry, public health and the others - and whether it is proper to vote on this without any public debate.
Mr Purvis, the Rules are very clear. Under Rule 150, the Conference of Presidents takes a decision to establish such a committee. We do not debate the issue, we simply vote on the membership.
(Parliament adopted the decision)
Common position adopted by the Council with a view to adopting a directive of the European Parliament and of the Council amending Council Directive 70/220/EEC concerning measures to be taken against air pollution by emissions from motor vehicles [9854/1/2000 - C5-0522/2000 - 2000/ 0040(COD)] Committee on the Environment, Public Health and Consumer Policy.
(The President declared the common position approved)
Common position adopted by the Council with a view to adopting a Decision of the European Parliament and of the Council on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA - Training) (2001-2005) [10939/2/2000 C5-0616/2000 - 1999/0275(COD)] Committee on Culture, Youth, Education, the Media and Sport
Mr President, may I express my thanks for the strong support I have received from all the groups. This paved the way for a favourable decision on MEDIA by the Council. We have no need of conciliation procedure, and we are able to approve the common position today.
(The President declared the common position approved)
Proposal for a Council regulation extending the programme of incentives and exchanges for legal practitioners in the area of civil law (Grotius - civil) [COM(2000) 516 - C5-0494/2000 - 2000/0220(CNS)] Committee on Citizens' Freedoms and Rights, Justice and Home Affairs
(Parliament approved the Commission proposal)
Proposal for a Council decision amending Decision 90/424/EEC on expenditure in the veterinary field [COM(2000) 542 - C5-0495/2000 - 2000/0234(CNS)] Committee on Agriculture and Rural Development
(Parliament approved the Commission proposal)
Proposal for a Council decision concerning the conclusion of an agreement between the Community and the Republic of Cyprus adopting the terms and conditions for the participation of Cyprus in Community programmes in the fields of training, education and youth [COM(2000) 661 - C5-0577/2000 - 2000/0270(CNS)] Committee on Culture, Youth, Education, the Media and Sport
(Parliament approved the Commission proposal)
Recommendation for second reading (A5-0348/2000) by Mr Maaten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products [COM(1999) 594 - C5-0431/2000 - 1999/0244(COD)]
Before the vote:
Mr President, I wish to confirm the Commission's position on the amendments as indicated by Mr Byrne during the debate on Monday evening. The Commission can accept either totally or in part thirty-three of the amendments proposed. The Commission cannot accept Amendments Nos 6, 8, 9, 16, 19, 20, 25, 28, 32, 33, 36, 37, 38, 40, 45, 46, 47, 49, 52, 53 and 54.
(The President declared the common position approved as amended) (The sitting was suspended at 12 noon for a formal sitting and resumed at 12.30 p.m.)
Report (A5-0377/2000) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a decision of the European Parliament and of the Council extending certain programmes of Community action in the field of public health adopted by Decisions No 645/96/EC, No 646/96/EC, No 647/96/EC, No 102/97/EC, No 1400/97/EC and No 1296/1999/EC and amending those Decisions [COM(2000) 448 - C5-0400/2000 - 2000/0192(COD)]
(Parliament adopted the legislative resolution)
Recommendation for second reading (A5-0368/2000) by Mr Lehne, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position for adopting a directive of the European Parliament and of the Council on company law concerning takeover bids [8129/1/2000 - C5-0327/2000 - 1995/0341(COD)]
Before the vote:
Mr President, ladies and gentlemen, may I confirm the position which Mr Bolkestein set out yesterday evening on behalf of the Commission. This would mean that the Commission can accept Amendments Nos 4, 14 and 18 and that it can also approve in principle the ideas contained in Amendments Nos 5, 13 and 12. The Commission takes the view, however, that this directive is not the right place for these ideas to be enshrined. The Commission can accept Amendments Nos 17 and 20 in part but rejects most of the substance of these amendments. The Commission rejects all the other amendments.
Amendment No 20:
Mr President, the original version of this amendment is the German version; the Spanish version is inaccurate. I merely wanted to point out, once again, that we are voting on the German version; the problem arises in the second part, where reference is made to the shareholders' meeting and the supervisory board. The Spanish version says "or the administrative board". That is a completely different body.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0370/2000) by Mr Zimmerling, on behalf of the Committee on Legal Affairs and the Internal Market, on the common position established by the Council with a view to the adoption of a directive of the European Parliament and of the Council on the resale right for the benefit of the author of an original work of art [7484/1/00 - C5-0422/2000 - 1996/0085(COD)]
Before the vote:
Mr President, ladies and gentlemen, may I confirm the position adopted by the Commission on the amendments. Our position is exactly as Mr Bolkestein presented it yesterday. The Commission cannot accept Amendments Nos 4, 8, 10, 16, 17 and 18. The Commission is prepared, on the other hand, to accept Amendments Nos 1, 2, 3, 5, 11, 12, 13, 14 and 15. Amendments Nos 6 and 7 can be accepted in part. Amendment No 9 can be accepted as a declaration but not as an article.
Mr President, I should like to take this opportunity to refer to the remarks made by the Commissioner at 0.15 this morning and to point out that Amendment No 1 imposes an obligation of the Commission. I am pleased that Mr Fischler has accepted this amendment, in which the Commission is called upon to open international negotiations so that this droit de suite applies not only within the European Union but in as many countries of the world as possible. In this context, the amendment refers to Article 14 of the Berne Convention. In other words, Europe could play an exemplary role in this domain.
(The President declared the common position approved as amended)
Report (A5-0363/2000) by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the implementation of the Common Strategy of the European Union on Russia [2000/2007(INI)]
Before the vote:
Mr President, the first 33 amendments for the Oostlander report were available in good time. Amendments Nos 34 and 35 were not available until today. The same applies to two amendments relating to the Theato report and seven relating to the Morgan report. May I ask you to put a stop to this and to ensure that in future all amendments are available in good time.
The secretariat informs me that the documents were available in good time.
Recital O:
Mr President, to lend proper meaning to the sentence, I suggest we do not use the wording "do not deny" , etc. the rights of minorities, but use "taking into account" instead. This has also met with the approval of the person who tabled the amendment.
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Report (A5-0364/2000) by Mr Baltas, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission report on the feasibility of negotiating a Stabilisation and Association Agreement with the Republic of Croatia [COM(2000) 311 - C5-0506/2000 - 2000/2244(COS)]
Amendment No 1:
Mr President, I have one correction to the amendment as it stands: the addition of the single word "Croatian" before the word "citizens" . It therefore now reads "Croatian citizens of Serb origin" . Is the amendment acceptable in this form, since it is in keeping with the amendment we voted in favour of earlier in the day?
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Report (A5-0323/2000) by Mrs Maij-Weggen, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council and to the European Parliament on developing closer relations between Indonesia and the European Union [COM(2000) 50 - C5-0288/2000 - 2000/2152(COS)]
Amendment No 7:
Mr President, Mrs Lynne stated in her amendment that there are currently 22 cases before the courts in Indonesia and in Timor. I spent one and a half days checking her figures against mine, and they are incorrect. As there are 19 cases in Timor and 24 in Aceh, I have to ask the House to reject that amendment. Mrs Lynne' s figures are incorrect.
(Parliament adopted the resolution)
Report (A5-0376/2000) by Mrs Theato, on behalf of the Committee on Budgetary Control, on the Commission communication "Protection of the Communities' financial interests - The fight against fraud - For an overall strategic approach" [COM(2000) 358 - C5-0578/2000 - 2000/2279(COS)]
Amendment No 2:
Mr President, in order not to adopt something that is not true, I would simply ask our colleagues who tabled this amendment to withdraw "Denmark", because Denmark has ratified the Convention.
Mr President, I should like to inform you that, on 29 September this year, Portugal also ratified this Treaty unanimously.
I propose therefore an oral amendment to remove Denmark and Portugal.
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Report (A5-0376/2000) by Ms Morgan, on behalf of the Committee on Budgetary Control, on reform of budgetary control procedures and institutions [2000/2008(INI)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Maaten report (A5-0348/2000)
Mr President, I voted for the Maaten report approximating the provisions on the sale of tobacco products. It is a well-known fact that diseases caused by smoking tobacco reduce the number of pensioners because they reduce life-expectancy. I can therefore only support this directive which, although intended to regulate the internal market, also limits or seeks to limit the harm caused by cigarette smoke to the people of the European Union. I would also add that I support that part of the proposal which calls for harmful tobacco products not to be sold outside the European Union. It is true that in doing this we would be reducing our production for export, but it is also true that the European Union would be acquiring the reputation of selling healthy products, and that can only be a good thing.
. (EL) Unfortunately, although the Commission accepted many of the European Parliament's amendments, the Council did not.
Parliament needs to reinstate and re-table most of the amendments on the size of the warning, the list of ingredients and the protection of consumers, especially the young.
Of course, the European Parliament must avoid the extremes contained in certain amendments, which are not convincing, do not have a qualified majority and undermine the efficacy of its intervention as a whole. Of course, if we want to be consistent in our approach, we should put similar warnings on products which are equally harmful to consumers, such as animal fats.
Finally, basic integrity requires that we immediately start putting warnings on cigarettes exported from the European Union - in the language of the importing country.
I wish to support the decisive decision by the EP to vote for the introduction of graphic health warnings on cigarette packets, This is a huge breakthrough for public health as we now have labels and pictures on cigarette packs which reflect the real cost of smoking.
Existing health warnings are obscured by clever colour combinations, striking packaging and tucked behind careful displays. Most smokers neither know the full risks nor bear the full costs of their choice.
- (FR) I have voted in favour of this directive.
Every day, tobacco kills more people. Faced with this scourge, all Europeans should be clearly informed of the dangers of consuming this product, which is very harmful to human beings.
In the various debates on this subject, I have steadfastly opposed those who defend the tobacco industry. The discussions have divided MEPs into two camps: on the one hand, there were those who hid behind the Treaties in order to justify the faint-hearted position they had adopted and, on the other hand, there were those who were concerned, above all, with people' s daily lives and health. I belong to this second camp. If the texts are to have the force of law, they should be worded in such a way as to reflect the daily concerns of all Europeans.
Under cover of legal arguments, a number of MEPs have actually been defending the tobacco industry. What basis can there be for defending the interests of companies which destroy people' s lives on a daily basis? No economic or legal argument can prevail over an argument on public health grounds.
Unfortunately, this directive will not solve all the problems associated with tobacco consumption. However, it has the virtue of providing smokers with the information they need to make them fully aware of the risks they are running and of the threats they pose to those around them. It also does away with misleading designations such as 'light' and 'ultra-light' . These public health proposals will therefore send a strong message to all citizens, especially the youngest Europeans.
Finally, I am delighted at the ban on exports from the European Union of tobacco products banned in the Member States. It was unthinkable and scandalous to permit such exports. Might there be two categories of people as far as a number of MEPs are concerned: those that are to be protected and those that are to be endangered for economic reasons?
I hope that the Council will hear our message so as to end the deception and protect everyone' s health as best it can.
When I voted against the ban on the advertising of tobacco products in 1998, my vote was misconstrued in letters to the editors of Luxembourg newspapers as a vote against the prevention of cancer. I tried to explain at the time that the EC Treaty provided no legal basis for such an advertising ban. The European Court of Justice has now confirmed that my position was correct. Members of Parliament cannot simply let their hearts rule their heads and adopt legislation for which there is no legal basis, however commendable their motives. In my long parliamentary career, which has now spanned 35 years, I have always adhered to this principle. I shall not change my approach and let myself be intimidated by the veritable threatening letters I have been receiving, which demand that I declare my voting intentions so that the writers of these letters can make my intentions public; this means, of course, that they can once again engage in misinformation and subject me to public vilification. These campaigns are waged by means of slogans, because those who conduct them are ignorant of the wide variety of considerations that a parliamentarian has to take into account when examining such a complex piece of legislation as a European directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco products.
I know that tobacco consumption is one of the most frequent causes of death and that public health must remain one of our main concerns, but we have to act within the bounds of our legal powers and in accordance with the principle of proportionality. The recommendation for second reading made by the Committee on the Environment, Public Health and Consumer Policy of the European Parliament does not meet these criteria. It not only contains the exaggerated demands of health freaks, which would result in the loss of thousands of jobs, especially women's jobs, to name but one adverse effect, without turning one single chain smoker into a non-smoker. But here too, as in the case of the directive banning tobacco advertising, the legal basis is wrong. An article relating to the internal market certainly cannot be used to justify an export ban. Acceptance of this recommendation for a second reading as it now stands would merely open the door to new litigation. The result would be uncertainty and delays and would only thwart the essentially good intention that underlies this legislative proposal from the European Commission.
It is precisely because I do not want this to happen that I have decided to reject the common position, and a motion tabled by my group proposes that the House do likewise.
The decision made will cost jobs in Northern Ireland. This is a wrong decision. I have no objection to supporting stricter legislation for the European Union, but to apply this to exports is unacceptable and the legal base for this decision is dubious.
We have no right to dictate to others what they do in their countries outside the EU, nor is it wise to export jobs from the EU to third countries where they will simply produce and sell the products and take over our existing markets.
I wish particularly to explain why I voted against the ban on export of tobacco products above a certain tar/nicotine level from the EU and supported amendments that sought to lift that ban. Above all, I am concerned by the very real risk to jobs of over 1 000 people employed at the BAT factory in Southampton. There are over 5 000 jobs also at risk related to that factory. For instance, hundreds of printers in Portsmouth who produce cigarette packaging.
Over 95% of the output of the Southampton plant is exported. I fear either the company will relocate, or the markets they serve will be met by other suppliers outside the EU. So this move will not lead to healthier cigarettes being smoked - but simply to export jobs from Europe. This is a sad day for the workers in Southampton who must now hope the British government might try to block the move. I fear they will hope in vain. I believe smokers should be given full information but then be free to make their own choice.
Additionally, insisting on imposing our standards outside Europe is an example of post-colonial imperialism. So I voted for freedom - jobs.
I wholeheartedly support the common position on the proposal on tobacco that will strengthen health warnings on cigarette packets in the EU. We have fought a powerful tobacco lobby to lead the campaign for new cigarette health warnings to cover a third of the surface of cigarette packs.
Smoking kills and there is no nice way to put that. Half of all long-term smokers will eventually be killed by tobacco and of these, half will die during middle age losing 20 to 25 years of life. As many as half a million people in Europe are killed by tobacco, and 85% of lung cancers are caused by smoking.
Madam President, I would welcome the radical proposal to use pictures to illustrate the damage which smoking does to health, like they do in Canada. If shocking pictures of smoke-filled lungs or rotting teeth show the harmful effects of smoking, go ahead and print them on packs.
It is preposterous that the tobacco lobby is seeking to destroy this legislation. I am fed up of tobacco giants such as Marlboro, Benson & Hedges and Rothmans trying to put a stop to these proposals. They have misled people for far too long. At present, warnings are cleverly hidden by displays or coloured packaging. This is our last-ditch attempt to put labels and pictures on cigarette packs which reflect the true cost of smoking. Smokers or those considering smoking must know the full risks of their choice.
The proposal will ban the use of misleading terms such as 'ultra-light' and 'low tar' . People have been hooked on the idea that 'mild' and 'low tar' cigarettes are healthier. This is simply not true. Low tar cigarettes cause just as much damage as normal cigarettes - smokers just draw harder to get the same kick. This legislation will spell out the dangers of smoking and save thousands of lives.
Trakatellis report (A5-0377/2000)
Mr President, I voted for the Trakatellis report which, as we know, allocates EUR 79.1 million for 2001-2002, including EUR 8.5 million to health information, EUR 31.1 million to the plan of action on cancer, EUR 22.2 million to the prevention of AIDS, EUR 11.4 million to the prevention of drug dependence, EUR 4.4 million to health monitoring and EUR 1.3 million to the fight against pollution-related diseases. I consider all this to be positive although I would prefer - and I say so now on this occasion - much more to be spent on the prevention of diseases. Preventing diseases costs less and is better in terms of health than treating them once they have developed.
It is important to avoid interruption and to proceed with the extension of the existing programmes in the field of public health that expire in the short term, given that their objectives are to complement national policies in protecting human health.
In this report, the rapporteur supports the extension of the six programmes until 31 December 2002, although he rightly criticises the Commission' s legislative schedule, which lies at the root of this problem, since four were to expire at the end of this year and two at the end of 2001. Note that these are major programmes aimed at improvements in public health, the fight against cancer, AIDS prevention, the fight against drug dependence, health monitoring and pollution-related diseases.
As mentioned in the report, however, it is essential that there should also be an annual extension of the financial appropriation and that the necessary measures should be taken to ensure a problem-free transition while the new programme is drawn up.
Lehne report (A5-0368/2000)
Mr President, the Labour delegation of the European Parliament voted against Mr Lehne's amendments to the common position. As I said in the debate last night, they would be very damaging for EU company competitiveness. They introduce rigid structures and try to bring company law in by the back door, which will not achieve a single market in capital and will undermine investor confidence of our shareholders.
Following ten years of negotiation, I regret that this Parliament has chosen by a narrow qualified majority vote to allow company boards the right to defensive measures to frustrate takeovers without getting approval from shareholders. However, I welcome the fact that the Commission cannot go along with the rapporteur's views on this and I hope that common sense will prevail in conciliation.
I am pleased that we rejected the rapporteur's very messy approach on jurisdiction: this would have led to very much litigation and court cases and would have served nobody's interests, not least the interests of EU companies.
With the passage of Amendment No 20, the EPLP has made it clear that while employee consultation is the objective of a framework directive on employment, we also believe that a spirit of cooperation is needed to consult workforces and their representatives when we have discussions on takeovers and mergers.
Mr President, I voted for the directive on takeover bids. I would have preferred this piece of legislation to have been introduced by means of a regulation, which is more appropriate for any activity relating to citizens throughout the European Union. However, I would like to use this explanation of vote to point out that for a long time - and I hope that it will happen soon - I have been waiting for there to be a takeover bid - a TOB - for the national social welfare institutions. In my opinion, they should be privatised. They would be unlikely to show such losses as they do now under the management of the national States. I do not see why we cannot entrust the management of their own social welfare to the public as well.
- (SV) The proposal to harmonise the rules of the Member States concerning company take-over bids was previously, in 1989, rejected as incompatible with the principle of subsidiarity.
This is a judgment that I still regard as relevant and correct, which is why I have voted against the report in its entirety.
From a purely objective point of view there are significant objections, for example to Amendment No 6, concerning Article 4.2. This proposes that only 30 per cent of the votes shall be sufficient to take control of a company. This number of votes in a company is too low. This view is shared by the Federation of Swedish Industries, which instead advocates 40 per cent of the votes.
Zimmerling report (A5-0370/2000)
Mr President, this common position was again voted through with a narrow majority. The Commission and the rapporteur have failed to recognise that the art trade is a global business and would be better regulated by an international agreement. We now fear that the art market will go offshore. The Commission, again, has failed to commit itself to entering international negotiations to get an international deal on droit de suite, claiming that it feels it does not have a mandate in this area. It now does have a mandate with the voting through and the start of the conciliation procedure.
The Commission has also failed spectacularly to give us any analysis of the economic impact of the directive before us. This leads us to conclude that it is not proven to be necessary to complete the single market. It cannot, therefore, be the objective of this Parliament to undermine the European art market and in conciliation I hope now that the Member States and Commission will be able to maintain the common position. The amendments that Mr Zimmerling has tabled will deal a death blow to the vitality to the European art market, with loss of jobs and, I fear, very few living artists benefiting from this resale right.
Mr President, I support this directive on the resale right for works of art. Our world admires artists, luckily. Long may it last! There must be more to this world than mere numbers and sterile computers: it must include artists - for as long as possible. In order to permit these artists to express themselves fully, it is certainly useful and important to make it possible for them to receive payment when their works are sold. However, Mr President, should we not also be thinking about their pensions? I remember a deaf-mute artist who came to ask for my help many times in Italy in applying for a higher pension: his pension was effectively too low to live on and every now and again he was forced to sell one of his fine paintings, one of his works of art. Well, in my opinion, we should also do something - I would advocate in the near future - about artists' pensions.
The resale right for the benefit of the author is an important mechanism for supporting artistic creation and artists.
The Committee on Legal Affairs and the Internal Market rightly insists on no upper limit and a minimum of no less than 7%.
However, the attempt to reconcile the resale right with the competitiveness of the European market in objets d'art has resulted, mainly on the part of the Council, in reduced protection for the artist from subsequent sales of his works. The European Union should move in the opposite direction and help to internationalise the resale right by putting this issue at the top of its agenda during negotiations with other countries with a flourishing art market, such as the USA, Switzerland etc.
If the droit de suite is regarded as part of copyright and hence as an artist's prerogative, it makes no sense to grant artists a right which they do not want. In Austria, which is one of the three countries where there is no droit de suite, artists tend to agree that the droit de suite would have distinctly adverse effects, especially on young artists. Even many established artists, whom it would benefit, have voiced their opposition to its introduction for reasons of professional solidarity. Besides, it is more than questionable whether there is any identifiable need for harmonisation in this sensitive area. The introduction of the droit de suite, indeed, would lead to an erosion of the market in works of art with all its detrimental consequences; the small galleries, which have a special part to play in encouraging young artistic talent, would come under particular pressure. For these reasons, the Members representing the Freedom Alliance have decided not to endorse the report.
. (NL) I would like to thank Mr Zimmerling for his work on this complicated dossier. Although it was clear from his report that he got to the bottom of the issue, I as a Liberal fail to agree with him, because I believe that, where possible, legislation should be whittled down a minimum. In various Member States, it has transpired that resale right is superfluous and causes distortions on the internal market.
Rendering this legislation compulsory would immediately and seriously harm Europe' s competitive position in terms of art compared to other markets, because resale right outside Europe is non-existent. This is why I am of the opinion that the international art market will move outside of Europe as a result of the directive.
Finally, I believe that the present proposal does not offer any protection to young, fledgling artists in general, but only to a small group. By voting against this directive, my group would also like to give out a political signal that we should not waste our time laying down superfluous rules.
. (NL) I would like to thank Mr Zimmerling for the work he has done on this report. Although it is an attempt to protect artists, in fact, together with the Commission proposal as it is now before us, it has actually achieved the opposite effect. Of course, I realise that artists are entitled to remuneration for their creativity, but unlike books, in the case of visual arts, this right is actually bought at the initial sale. Furthermore, in countries such as the Netherlands, where resale right has not been applied so far, there are plenty of options for both the young and more established artists in the shape of a buoyant art trade, which also benefits the artists.
Resale right as it is now proposed requires a massive amount of red tape, whilst the benefit for the individual young artist is minimal. Moreover, it is exceptionally difficult to check whether the art trade keeps to this resale right.
This regulation, therefore, has a restricting rather than a stimulating effect. Also, both the young and the renowned artist will suffer if the international trade moves outside the European borders due to European over-regulation.
I therefore have no choice but to vote against this directive.
Oostlander report (A5-0363/2000)
Mr President, what can I say about the common strategy of the European Union on Russia? I did, of course, vote in favour of this document, but in my heart I am concerned for the pensioners of Russia. I am concerned for their welfare not only because I have discovered that there is a Russian Pensioners' Party whose symbol is a heart, a red heart, while the symbol of the European People's Party, which I belong to, is a blue heart. There is another reason why I am concerned about the Russian pensioners, namely that I feel that the aid which we send to that heavily populated part of the former Soviet Union which is Russia should benefit the Russian pensioners and elderly people as well as others and be used to give them a higher standard of living than they had under the Communist dictatorship for so many years.
- (FR) Apart from its seeking to make an impact by setting out good intentions regarding stability, the rule of law and the fight against corruption, the Oostlander report is in fact nothing more than a vote of confidence in Mr Putin. This document says little or nothing about the disastrous implications of returning to the law of the market: poverty on a massive scale for the majority of the population, whose standard of living has been reduced by two thirds since before 1991.
If it is right to denounce the Stalinist dictatorship of the past, how is it possible to have the slightest confidence in Mr Putin, the executioner of the Chechen people, the godfather of the various mafias and the man who endeavours to eliminate all opposition in civil society (unions, political parties) in order to strengthen his personal power?
In this area, note should be taken of the rapporteur' s concern to help churches and religious organisations. However, there is absolute silence about the unions, now threatened by the reform of labour legislation and, in certain cases, by outright police repression.
For these reasons, I have voted against this report.
Baltas report (A5-0364/2000)
Mr President, I voted for the document regulating the Republic of Croatia's association with the European Union, which is a positive step. I am also concerned about the interests of the Croatian pensioners and that is why I am highlighting the lack of an intention in this document to extend regulation 1408 to workers who are Croatian citizens or in any case Croatian citizens who have worked both in Croatia and in the States of the European Union, for I feel that this should happen as soon as possible. This regulation lays down that people who have worked in both Croatia and the States of the European Union have the right to accrue national insurance contributions. These stabilisation agreements should all call for and bring about the extension of this regulation which benefits the pensions of those who have worked in these other States.
- (FR) Although the changes in the political situation in Croatia can only be cause for rejoicing, the report on a Stabilisation and Association Agreement with the Republic of Croatia is disappointing in view of the considerable amount that is at stake in this region.
In general, the financial resources allocated to the stabilisation of this area are widely known to be insufficient. Moreover, the Stabilisation and Association Agreement, the CARDS programme and the European Investment Bank cannot constitute the main instruments for the European Union' s contribution to the economic and social development of Croatia. Indeed, the fact cannot be ignored that the criteria for structural adjustment which accompany aid policies and the conditions for drawing closer to the European Union continue, and will continue, to produce social and economic disasters with explosive social consequences and entail the risk, as can now be seen in Romania, of the imminent rise of a nationalistic and xenophobic extreme right throughout this region.
We can, therefore, only condemn the fact that Fanjo Tudjman was not charged before his death, in the same way as Slobodan Milosevic, since the newly opened archives prove the extent to which the two men jointly planned the ethnic dismemberment of the region. For all these reasons, we abstained from voting.
Maij-Weggen report (A5-0323/2000)
I also voted for the document on developing closer relations between Indonesia and the European Union. Of course, Indonesia does not really deserve this development of closer relations with the Union because its leaders have not exactly distinguished themselves in terms of great democracy or commendable actions, but we must think about the Indonesian citizens, and so I say roll on the development of closer relations and I welcome the provision of this aid. However, I would call for a European representative to be seconded to Indonesia, who could tell us whether the funds have been used to benefit the Indonesian people or not. We must create the tangible post of European ambassador to Indonesia.
- (FR) If Parliament wants to offer real help to the Indonesian population, and, in particular, to the poorest social strata, it is not enough to send a few funds which will inevitably be misappropriated by the men in power.
The European Parliament should at least adopt a firm stance against the scandalous fact that major Western companies, including a number with their head offices on European Union territory, are paying salaries more akin to derisory handouts. It does not even take the trouble to talk about the issue.
Looting by Indonesia' s corrupt wheeler-dealer ruling class unquestionably has a major role to play in the poverty of the masses in Indonesia, just as the army and the militias play a key role in their oppression. However, the low salaries paid by the major companies which, moreover, often have recourse to child labour, either directly or through subcontractors, constitute another, equally serious and inhumane form of plunder.
We have therefore abstained from voting on this text.
. (NL) Indonesia is a product of 350 years of Dutch colonialism. For the sake of foreign economic interests, different peoples were forced to coexist under one authority. Little changed during more than 30 years of the Suharto regime. Out of economic self-interest, Europe, the United States and Australia wanted to remain on a friendly footing with the Indonesian regime, so that their companies could benefit from the exploitation of natural resources and from the low cost of labour. A Dutch rapporteur is now starting her proposal by emphasising that the European Parliament should recognise the sovereignty and integrity of the Indonesian borders. The PRD, the left opposition party, which is in contact with my party, the Dutch Socialist Party, is taking a more balanced view. It, too, would prefer Indonesia to remain one country, but it denounces the state violence which is deployed time and again to this end against the peoples of Aceh, the Moluccas and Western Papua. Following the wave of democratisation, the power of the army, authoritarian rulers and large companies in Indonesia is once again on the increase. The murder of the Dutch journalist, Sander Thoenes, on East Timor, occupied by Indonesia at the time, remains unsolved. Mrs Maij-Weggen' s conclusions are too optimistic and too much geared towards serving economic interests.
There is every reason to draw particular attention to the persecution, violence and terror to which Christians are being subjected in the Moluccas, particularly on the island of Ambo, by the criminal activists of the Jihad movement. Churches have been desecrated and burnt down, Christians have been forced to flee in droves and a large number of people have been killed.
I have personally met the Catholic bishop Mondagi from Ambo, together with Protestant church leaders. The situation is alarming. The Indonesian government and the army have pledged to ensure the safety and to protect the lives of their citizens, irrespective of the religion they profess.
Theato report (A5-0376/2000)
Mr President, I voted in favour of this report. And why is that? The Pensioners' Party includes a separate section of pensioner criminals, expelled from the party, who have spent their lives stealing and breaking the law. I expelled them from the Pensioners' Party myself, but I do consult them every now and again and ask their advice. On the subject of this report, they said, "If you want to prevent fraud, it would be a good idea for the European Union funds not to pass through the State public bodies but to go straight to the citizens, for I am sad to say that corruption is widespread among public employees. And if we add to the corruption of the European public employees the corruption of the employees of the national State bodies, then the result will be an increase in fraud.
We have voted for the introduction of new instruments that will provide substantially better protection of the Community' s funds. We believe in the first instance that it is a good idea to supplement the OLAF scheme by setting up a unit under OLAF. This unit is to head investigations and ease prosecution proceedings in the national courts. The unit is only to be involved with criminality committed by EU employees. Such a prosecuting authority under OLAF is necessary because experience shows that far too often no prosecution follows from OLAF' s work. It is often not clear in which country a case is to be brought and difficult procedures for the exchange of evidence mean that the case often lapses under the statute of limitations or is dropped. Unfortunately inter-state cooperation is not sufficient. The inter-state anti-fraud conventions are not ratified. There are still five Member States that have not ratified the Convention for the protection of the EU' s financial interests of 1995, for example.
In the longer term, one should therefore consider the introduction of a European Public Prosecutor, who would take care of the prosecution proceedings in connection with fraud involving EU funds in the Member States. At the moment, the Member States do not do enough to combat fraud involving EU funds. Moreover, 80% of cases of fraud are cross-border cases. Here prosecution is often problematic. There are major differences as regards the definition of illegal acts and penalties as well as with regard to procedure, rules on evidence and the authority of the prosecuting authority to carry out checks. It is to be feared that the problem will become worse with the removal of the borders that has given organised crime even greater freedom of movement. The fraudsters will seek out those countries that have the least protection. Consequently, we must establish the necessary instruments for more effective combating of fraud involving EU funds as soon as possible.
Because of the high incidence of fraud in connection with Community resources, we in the Freedom Alliance have supported tighter controls since time immemorial. We therefore welcome the Theato report and have voted for the creation of the office of a European Public Prosecutor.
Our position, however, is that national prosecuting powers must not be affected by the creation of the post of European Public Prosecutor. The creation of this new authority must not lead to any transfer of sovereignty in core areas.
Within these limits, the European Public Prosecutor, acting as a coordinating authority, can make a valuable contribution to the suppression of fraud.
- (FR) The Theato report on combating fraud reveals that the Central European Bank, no doubt the better to prove its celebrated independence, thought it inappropriate to subscribe to the Interinstitutional Agreement relating to OLAF. The report takes up a number of ideas contained in the European judges' Geneva Appeal, such as the setting up of a European Public Prosecutor. Unfortunately, it does not adopt the most important proposal, to make any financial transaction involving a tax haven illegal. Finally, as if all the better to emphasise the ridiculous dispossession of the representatives of universal suffrage, the report charges the President of the European Parliament with forwarding its proposals to an Intergovernmental Conference which will already be at an end when this vote is taken.
Since nothing was decided in this area in Nice, we are doing what the report has already invited us to do and interpreting this lack of decision "as laxity and indifference in relation to fraud in Europe" . In spite of its limitations, we shall vote in favour of this report as one way, admittedly too timid a way, of rebelling against the neo-liberal rationale according to which the taxation of profit is by definition an unwarranted deduction, in connection with which it is legitimate to commit fraud.
The EPLP abstained on this report because it calls for the appointment of a European Public Prosecutor as advocated by the Corpus Juris expert group. A European Public Prosecutor established according to Corpus Juris would have wide-ranging powers to carry out investigations in Member States. Corpus Juris envisages the eventual creation of an independent European Prosecution Office with jurisdiction for offences against the EU's financial interests carried out both by members and officials of EU institutions and by third parties. It would establish the EU as a single legal area for the purpose of investigation, prosecution, trial and execution of sentences concerning this type of offence.
The British Government is opposed to this proposal, which it considers is too broad in scope and presents too many problems in terms of different legal systems and traditions to be practical. The government's preference is to improve existing cooperation between Member States to tackle fraud and other serious crimes with a cross-border element. This would involve the ratification of the 1995 Convention on the protection of the European Communities' financial interests by those Member States which have yet to ratify, and the mutual recognition of legal systems.
Mr President, it has just come to my notice that at Question Time yesterday my question was called and I was not there. I should just like to apologise to the House.
When I left my office at 6.50 p.m. they were at Question No 9. My question was No 16 and I did not think there was any way it would be reached. I should like, therefore, to apologise to the President-in-Office of the Council and to the House.
Thank you, Mr Crowley, I understand it was a difficult situation.
That concludes the vote.
(The sitting was suspended at 1.34 p.m. and resumed at 3 p.m.)
Bananas COM (continuation)
The next item is the continuation of the debate on the common organisation of the market in the banana sector.
Mr Sturdy has the floor.
Mr President, one of the problems with the banana issue, it seems to me, is that it has become rather emotive. I see my job as a Member of the European Parliament as not just to look after those banana producers within the European Union but all the people in Europe. I understand how people feel about changes to the system but, as I said, I want to look after everyone within the European Union as a whole.
If, in that process, I can safeguard the interests of our ACP countries then that is all to the good, but I believe that it is important that we safeguard and look to the welfare of European citizens.
We seem sometimes to have lost sight of this fact. I am not one to welcome the way in which the USA has implemented these draconian measures, but it is desperately important that we get a settlement. In my constituency I have industries that are being forced out of business. Jobs are being lost within the European Union because of 100% tariffs on products.
I have received many letters about the fact that it is an emotive issue. It may well be to some of our southern Members even more emotive. Well, I just say to them, this is about real people. It is about real emotions and about real jobs.
People are being forced out of business because of the Americans and therefore I say it is important that we accept the ruling of the WTO. Either we are in a club or we are out of it and it is particularly important that we accept this. As I said just now, I never accepted the way the Americans acted but it is too late now to deal with that. Therefore, I call upon this House to take a decision tomorrow and I support the proposals by Mr Vatenen, who is speaking later.
Mr President, ladies and gentlemen, apart from the benefit to those who voted us into office, we must also think of the benefit to the whole of the EU and even the world at large. The benefit to the whole and the individual will become one in the long run. The banana issue is a test, in a way, as to whether we want to continue with consultation, which will mean continued punishing customs tariffs for EU companies, which are the basis of our prosperity. Are we prepared to ignore the benefit to consumers, if we do not agree to import cheap and tasty bananas? Are we also prepared to discriminate against the poor banana producers of Latin America, because these countries do not have such a strong commitment to a transitional period? It is time we sought compromises and recognised that free trade and prosperity are not each other' s enemies, not even with regard to the issue of bananas.
I am absolutely in favour of banana producers in ACP countries and our own producers being supported with taxpayers' money to make it possible to end activities that distort trade. The Commission' s proposal is based on the notion that a third tariff quota should be introduced where the tariff preference for ACP countries would be EUR 300 per tonne. In 2006 the tariff quota would be abandoned and the system based on normal tariffs would take over. The tariff system will be simpler to administer, clearer for the parties involved, and will lead to greater prosperity, according to economic theory. The transitional period, as outlined by the Commission, is sufficiently long to introduce an appropriate aid scheme.
Mr Dary' s report shows due concern both for the banana producers in the Community and the ACP countries. For that reason, I would like to express my support, in something of a conciliatory manner, for most of the amendments. There are, however, some which cannot be supported under any circumstances. Amendments Nos 11 and 13 propose that the quota scheme should not be re-examined until ten years have passed and that there should be no commitment now to the tariff system proposed by the Commission and demanded by several of our trading partners. In their place I have tabled Amendment No 36, which requires the shift to the customs tariff system in 2006. At the same time, it stresses how important it is for the Commission to listen to the European Parliament and consider the interests of all parties at every stage. I therefore want to safeguard in particular the interests of our own farmers and those in the ACP countries. There must be a balance as a whole. I oppose Amendment No 27 as it would water down the transitional period system totally and, in practice, would deprive Latin America of its opportunity to sell bananas under the new quota 'C' . Commissioner Lamy has made a morally responsible and courageous proposal regarding the exemption from duty in respect of products from less developed countries. The plan goes under the name 'EBA' - 'Everything but Arms' . Ladies and gentlemen, let us not have occasion to change the name.
Mr President, ladies and gentlemen, let me begin by thanking Mr Dary for this, his second report, and for his committee's thorough examination of the Commission's proposal for the amendment of the common organisation of the market in bananas. My thanks also go to the Chairman of the Committee on Agriculture and Rural Development, Mr Graefe zu Baringdorf, for his efforts in connection with the compromise amendments contained in the second report.
The responses and remarks I intend to make today are certainly more favourable than in April, when, because of the talks that were taking place at that time with the governments of third countries, it was simply impossible to accept even a single point from the amendments. I should like to emphasise from the outset that the Commission fully sympathises with the principles that underlie many of the amendments, for example the proposals relating to the EU producers and the ACP supplier countries. I believe that the communication issued by the Commission in October addresses and dispels many of the fears you expressed. For example, for the third quota the Commission is now proposing a tariff preference of EUR 300 per tonne for the ACP supplier countries and a tariff of EUR 300 per tonne for third countries.
I shall move on now to the individual amendments. Allow me to begin with those which the Commission is able to accept in whole or in part. In accordance with our new proposal for the ACP tariff preference, the Commission can accept Amendment No 29. It must remain possible, however, to lower the tariff if it turns out to have a prohibitive effect on non-ACP supplier countries. This is important, because we must ensure that the third quota cannot be regarded as being solely reserved for the ACP countries in practice. I can also accept Amendment No 28, if a corresponding clause is added about the possibility of reducing the tariff. As for the recital referring to the ACP preference, we agree with EUR 300 per tonne here too, but we consider the word 'maximum' to be unnecessary. For this reason we can only partially accept Amendment No 16.
A second subject that has played a part in this debate is that of the reports. The Commission accepts the reinstatement of Article 32, calling for the presentation of a mid-term assessment by 31 December 2004. This relates to Amendment No 34. If the report had to be presented any earlier, it would quite simply be impossible to discern the relevant market trends. The Commission therefore regrets that it cannot accept the amendments calling for the annual submission of a formal report, by which I mean Amendments 14 and 35. However, the Commission can certainly give you this information annually in Parliament on the basis of the information available to us at the time.
Unfortunately, the Commission cannot accept the other amendments, for the following reasons: the first group of amendments, comprising Nos 6, 7, 11, 15, 25 and 26, relates to the deletion of references to the 'tariff only' system in the operative articles and to the automatic switch to that system after a fixed transitional period, accompanied by a regime of tariff quotas. The fact is that the 'tariff only' system is an important factor which ensures that the Commission's proposal is well balanced and can serve as a basis for progress in the Council. However, I must also remind you that, come what may, the Council must declare its acceptance of the outcome of the negotiations on Article 28 and set a new tariff. So the automatic transition relates to the legal construct, but when and in which specific circumstances it is to take place must then be decided by the Council.
The second point at issue, which is related to the first, concerns the administration of the tariff quotas. The amendments in question are Nos 17 and 18, No 27 and Nos 30 and 31. As you know, the Commission has spent a great deal of time trying to secure an agreement on the administration of the regime on the basis of historical reference quantities, but all its efforts have proved fruitless.
That is why we have now proposed, in our October communication, that the quotas be administered by means of the so-called 'greyhound' system, which means that this procedure would henceforth be used for the administration of all three quotas. However, so that all supplier countries can have access, in principle, to all the quotas, the Commission services must, as I said before, have scope to lower the tariff preference within these quotas. Similarly, it would not be possible to grant the ACP supplier countries preferential treatment under quota 'C' , because that would not be a 'greyhound' system and would not conform to the rules of such procedure; moreover, it would not be WTO-compliant.
The next issue, which also relates to the quotas, is the extension of the period of validity of the tariff-quotas regime. In the view of the Commission, the ten-year period to which Amendments Nos 11 and 13 refer would be too long. Besides, there is probably very little chance of our trading partners accepting such an extension.
This brings me to the amendments that relate to additional support measures for EU producers and to compensatory aid. Among the proposed additional support measures are marketing aid (Amendment No 24), additional support from the structural funds (Amendment No 10) and a price review with adjustment of compensatory aid as required (Amendment No 23). I should like to point out that the Commission's proposal is designed to be compatible with the findings of the WTO dispute-settlement panel, but these findings make no reference to intra-Community provisions. A formal review of the compensatory-aid mechanism is therefore unnecessary, because the current regime permits full compensation for the income effects of price fluctuations. These remarks relate to Amendments Nos 7, 10, 13 and 21 to 24.
On Amendments Nos 19 and 32, concerning organically produced bananas, may I say once again that there are already horizontal measures in place to guarantee the equivalence of organic bananas from third countries with those produced in the Community. Moreover, the organic production of bananas also qualifies for support under the current agri-environmental measures. Marketing schemes for these bananas are also part of national and regional rural-development programmes. So all the instruments are in place; it is up to the Member States concerned to make good use of them.
As for fair-trade bananas, to which Amendments No 20 and 33 refer, our position on these has not changed either, because fair-trade bananas would be covered by any horizontal measures that were adopted on the basis of our communication. It would therefore make little sense to make provision for measures relating specifically to fair-trade bananas in the common organisation of the market. The 'greyhound' system, incidentally, offers a better deal than the present regime to those who produce and sell fair-trade bananas. Let me also say that the representatives of fair trade in bananas have expressly welcomed the regime we have proposed. I should also like to add that financial support is likewise provided already for the development of the production of organically produced and fair-trade bananas in the ACP countries under the Regulation establishing a special framework of assistance for traditional ACP suppliers of bananas.
May I deal finally with Amendments Nos 1 to 5 as well as 12 and 36. In essence, these amendments only reiterate the main principles which are already enshrined in the original text of the basic Regulation 404/93 and in the new Commission proposal. We therefore believe that they are quite simply superfluous, and so, for reasons of form, we must reject these amendments. But, as I said, their substance is already enshrined in current legislation.
The Commission would like to thank the European Parliament for your constructive work on this proposal and to express its satisfaction at the constructive nature of the talks we have held on this extremely complex issue. This dossier has been on the table for some time now, because we have had to discuss it with all the interested parties. However, the Commission believes that the proposal presented in November 1999, supplemented by the communication of October 2000, offers the basis for a solution. We hope that the House is now in a position to deliver its opinion, as requested by the Council in October. That would be a very important step, because there is a real prospect of finding a genuine solution to this long-standing problem in the very near future.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Thursday, at 10.00 a.m.
EU/US summit
The next item is the Commission statement on the EU/US summit.
Commissioner Patten has the floor.
Mr President, I am pleased to have this opportunity to update Parliament on preparations for the EU/US Summit in Washington next Monday. Good relations between the United States and the European Union are, of course, vital for world security and for global economic prosperity. The better the relationship, the safer the world and the better off our people.
Today that relationship is in generally good shape. Europe and the United States work closely together in defence of the values we share. We work together, for example, for a liberal, dependable international trading regime under the WTO. We stand shoulder to shoulder in defence of democracy and freedom across the world.
As in any relationship between friends it is natural that there are occasional disputes, but we should not get these out of proportion. On the whole, we have managed recent disputes competently, for example, on the trade side. It is important to remember that they represent just a fraction of the total trade that crosses the Atlantic. The EU/US Consultative Forum on Biotechnology is an example of how to deal with these issues constructively. It will be reporting to this summit on a broad range of biotech issues.
This will be President Clinton's fifteenth and last EU/US Summit. It will give us an opportunity to look again at the new transatlantic agenda and to see how we might streamline procedures and focus future summits more precisely on the really big issues. We would like to focus the twice-yearly summits on strategic themes that may run across several summits. This is, I acknowledge, easier said than done, but we should try to resist the temptation - and I know that Secretary of State Albright shares this view - for these summits to get excessively entangled in the nitty-gritty of our daily political and economic relationships.
The Commission is currently producing a draft communication on transatlantic relations which we expect to publish in the spring and we will look forward, for example, to the contribution made by those legislators who are part of our transatlantic relationship and Parliament will, I know, want to be involved in this initiative. We have made some progress in moving things in the direction I describe in recent summits and I hope we will be able to take this forward in Washington next week. We will, for example, be following up the discussion we launched at Cotonou on Africa and communicable diseases. There are some differences in our approach to these matters, but I hope that the summit will send a positive message about the need to pursue our efforts together notably in tackling sensitive questions such as access to affordable drugs including tiered pricing.
We will cover outstanding trade disputes and aim to lay the foundations for WTO compatible solutions that are mutually acceptable and not unilateral. We expect there to be discussion on a future new WTO round as well as some discussion of the implications for that round of the wide array of new bilateral trade initiatives being debated in the American hemisphere.
I am sure there will be discussion too of other areas where the United States and the European Union do not quite see eye-to-eye, for example, on the environment where we must make every effort to support work to salvage a deal on climate change. The summit will naturally touch on key areas where the European Union and the United States have worked and are working closely together in the service of peace, first, on the Balkans where we have had an increasingly close and successful relationship and where, partly thanks to our efforts, there have been so many important changes for the better over the last year. We shall, no doubt, review recent developments in the Middle East. The President and his administration have devoted enormous efforts to the pursuit of lasting peace in the Middle East. Today the dark shadow of violence hangs over the region, but the patient persistent efforts of the peacemakers must continue. The European Union has a role to play in the process and we are doing that. Plainly the consolidation of peace will be closely related to the development of our Mediterranean partnership.
Finally, we will, I am sure, touch on the recent decisions at Nice on the European rapid reaction force. These are important decisions. They represent an attempt by Europe to make good some of the failures revealed in the Balkans in the 1990s and most recently during the Kosovo conflict. One of the main lessons was that the Europeans needed to shoulder more of the burden in promoting European security. We need to do so, not to decouple the United States from the defence of Europe, not because we believe there is any weakening of the US strategic commitment to Europe, but to answer those in Washington who sometimes call it into question: the voices that claim, with some justification, that Europe cannot continue to depend on the United States to bail it out of European conflicts unless it is prepared to do more to help itself.
This then will be the last summit under this administration, the last such summit with President Clinton. Transatlantic relations will, I hope, grow ever stronger in the years to come, but Europe will miss President Clinton. He has been a good friend to this continent. He has laid the foundations for a serious and mature dialogue between us in the post-Cold-War world and he has worked tirelessly for a cause we all share, that of a Europe whole and free and increasingly prosperous. From Kosovo to Belfast, millions of European citizens have cause to be thankful for the contribution he has made and I know that the House will join with me in paying tribute to that contribution today.
Mr President, I would like to thank the Commissioner for coming here today to give us his statement for the meeting which is going to take place next Monday. He has rightly said that the transatlantic relationship is one which has expanded greatly in the last ten years - mostly, it is true, on the American side thanks to President Clinton; but I think that history will relate that there has also been a European contribution to this new relationship, which has been a fundamental key to the way in which it has worked, through the Transatlantic Declaration of 1990 and through the new Transatlantic Agenda under the Spanish Presidency in December 1995.
I think it would be very helpful, as the Commission prepares this new document on transatlantic relations, if we in Parliament could be given a document which analyses the progress which has been made so far in this relationship in looking at, for example, the success of the EU educational centres, success in terms of policy cooperation on such matters as AIDS, immigration, aid development issues and even on foreign policy questions such as work on transatlantic houses in Ukraine.
Equally it would be very helpful to know, because we are financing these in the budget of the European Union, how the dialogues have been developing. The TABD, the Business Dialogue was very successful in its last meeting in Cincinatti, but we note that since then the Environment Dialogue has closed down in the last couple of weeks. Therefore, I think an analysis of what has happened would be very helpful.
To conclude, what next? I believe that where we in this House are, as the Commissioner rightly pointed out, building up relationships, through the Legislators' Dialogue between the European Parliament and Congress, we would hope, in the longer term, to see that turn into a form of transatlantic assembly. Equally, we would like to see how the different dialogues of the business dialogue can be put into a broader partnership framework. I would ask the Commissioner, in the run-up to the release of this document in April, under a new US Administration, apparently, it was decided today, under a new US President, hopefully George W. Bush, to see how to deepen this partnership in the future, based on the new Treaty of Nice which extends the activities of the European Union so as to enable it to be a real partner with the United States in the decade ahead.
Mr President, Commissioner Patten, I believe you have given us a good introduction and briefing on the issues and topics that we shall be discussing, and I believe the honourable Member, Mr Elles, was right to emphasise the need to establish precisely what we wish our transatlantic relationship to achieve in the year 2001 and beyond. The most important thing for us will be to consolidate, to examine very carefully the actual progress that has been made in the various programmes we have launched under the umbrella of the Transatlantic Agenda.
These are the topics referred to by Mr Elles. But there is another area which is very important and which has come in for a great deal of criticism, namely the mutual-recognition agreements, which have given rise to very many problems on both sides of the Atlantic, especially the American side. I should be grateful if you would deal in detail with these agreements in the communication which is scheduled for the spring of next year and if, besides the analysis requested by the other side of the House, you would also make proposals as to how we can achieve new aims in future in all domains - in the various dialogues, in our cooperation in the fields of foreign policy and security policy and even in practical everyday areas such as the mutual-recognition agreements. That will be very, very important.
Another area relates to the aforementioned EU educational centres, which I believe have been highly successful. Consolidation is important, but so, too, is the right perspective. I believe you touched on an important point there. Under the Clinton Administration, we have made great strides in the realm of political cooperation. However, we have also seen trade policy, and trade disputes in particular, playing an ever greater role as a determinant of general political relations and gaining absolutely unmerited prominence, in my opinion.
It is essential that, at future summit meetings, you actually manage to focus attention on the major political issues and that matters such as the trade disputes which highlight differences between us are assigned to their proper place, that their importance is not exaggerated and that they are not allowed to become focal points of political discord between Europe and the United States. So it will be important to change tack here and write a real Transatlantic Agenda for the year 2001. I know that our Ambassador in Washington, Gunter Burghardt, has already spoken about this, and I should be delighted if his interesting proposals were actually incorporated into your communication.
I wish you every success in this task. I also wish our Commissioner, Pascal Lamy, every success in his efforts to bring about the settlement of our trade disputes with the United States, and it would please me to see you present the communication at the earliest possible date.
Mr President, there seem to be many issues which this summit should address on its agenda, and one that I would like to see there is follow-up to the disappointing breakdown of the climate change talks in The Hague and how to get the US to take its responsibilities more seriously. But the area that I want to focus on is world trade, the whole idea of a new trade round one year after Seattle. This would seem an opportune time to take stock. I think it is clear that before any new round is considered we need to address the perception of many developing countries that nothing has changed since Seattle in spite of the many promises that were made at the time.
I know the Commission is now talking about reviving elements of its position for a new round, making it more flexible, and I look forward to knowing what that really means in practice. I also know and welcome the Everything but Arms Initiative and would urge the Commission to use the occasion of the summit to press the US again to join in with this initiative.
But we need to go further in building confidence with poorer countries. Research from the development agency OXFAM has shown that when they have discussed what has changed since Seattle with the developing country delegations, the perceptions are that nothing has changed at all. Bangladesh, for example, says and I quote: "Sufficient and sustained efforts have not been made by the developed countries to build our confidence in the WTO." Lesotho has said: "What has the WTO market liberalisation brought to Lesotho?" There are very many quotes that I hear from developing country delegations, all of which are saying that nothing much has happened. I will conclude with the Dominican Republic, which says: "The WTO was supposed to have been an impartial referee of common rules where countries could learn to play the game. It has not turned out that way. The rules are biased against the weak and nothing has changed since Seattle." The forthcoming summit is the crucial opportunity to address those issues, to change the rules, and to make world trade work for the poor.
Mr President, since I only have one minute, I shall confine myself to a single issue and say that the strengthening of relations between the European Union and the United States should not only concern economic and commercial issues. I would therefore ask you and the European Union representatives attending Monday' s Summit to tackle political issues and, more specifically, the issue of the death penalty at the same level.
It is impossible to remain silent about this State crime, especially when it is committed by the most powerful nation on earth which too often attempts to impose its own order and values on the rest of the planet. That particular value, at any event, is one that we do not want. It is impossible to accept that the only solution to crime and violence is further crime and violence. It is therefore necessary to take action to prevent the irreversible fate that awaits those women and men who, like Mumia Abu-Jamal or Leonard Pelletier, have sometimes been on death row for years.
Throughout the world, voices are being raised to demand a form of justice which is a genuine reflection of the values of human respect and of the basic rights and freedoms of the individual. On every continent, a petition demanding the abolition of the death penalty is being signed by hundreds of thousands of people. As Nicole Fontaine rightly reminded us this morning, preserving this most precious commodity called life means, in the end, obtaining a universal moratorium on the death penalty as a first step towards its abolition. I believe that advantage should be taken of the dialogue that exists between the European Union and the United States in order to finally achieve this objective.
Mr President, I should like to take advantage of this debate on relations between Europe and the United States to make three observations and to make three recommendations on the basis of these.
Firstly, we must not lose sight of the fact that Europe has been built in opposition to empires or, rather, between empires. The Soviet Union was a threatening empire and the United States of America was a protective empire, but one vis-à-vis which we had every intention of affirming our identity.
Secondly, even if the retreat of the Communist threat is a cause for rejoicing, the collapse of the Soviet Union has left us with a single superpower in the form of the United States of America. Now, it is a law of nature that absolute power corrupts absolutely, and there are symptoms of such corruption, for instance: a form of economic diplomacy which might be summed up in the words, 'what is ours is ours and what is yours is negotiable' , the claim of establishing a new world order, a pax Americana whose influence is far from that of always promoting peace, and the unacceptable development of unqualified interference in the internal affairs of other States.
The conclusion must be drawn that the traditional friendship and real sympathy we have for the American people is to no avail here. The United States of America is our competitor. It has no problem defending its own interests. We ought, in turn, to defend ours.
Three recommendations, therefore. We must question the usefulness of arrangements such as NATO which no longer fulfil their original objective of ensuring common security and which are compromising our freedom. We must defend our political autonomy and stop taking sides with the United States, whether it be in the UNO, with regard to Iraq or the Arab world in general, in Asia or in the Balkans, where our actions, Mr Patten, have had disastrous consequences, whatever you may say. Finally, we should have no problem defending our own economic interests, not only within the WTO but, above all, in areas which, from culture to agriculture, are coterminous with European civilisation and must not therefore be subject simply to the laws of the market or of international barter.
That is what all Europeans should be saying if they are concerned to see the type of independent Europe which we have portrayed to our compatriots and for which, in reality, we are still waiting.
Mr President, I shall be mercifully brief. Firstly, in response to Mr Elles, we should be delighted to provide, as a backdrop to the discussion on the communication we shall produce in the new year on the strengthening of the dialogue between Europe and the United States, an analysis of the progress that we have made so far since 1990. We should be delighted to incorporate in that analysis a review of the way that the various dialogues have been developing. That is a useful idea and we will certainly follow it up.
Secondly, we will also pursue the very important point Mrs Mann made on mutual recognition agreements and we should take account of her wise observation that one must not get trade disputes out of proportion. I think I am right in saying that EU/US trade amounts to about EUR 1billion a day and the total worth of the sanctions applied by the United States against European goods represents about six hours' worth of trade. So, as the honourable Member said, we should not get these things out of proportion.
I was interested by what Mrs Lucas said about world trade and the importance of trying to ensure that increasingly free trade works in the interests of the poor as well as the better off. I know that my colleague Commissioner Lamy will want to pursue his thoughts and the Commission's latest thoughts on how to revive the WTO round with the United States and also with this Parliament. I know he has a good and very constructive dialogue with Parliament and with the committees with an interest in these issues.
I think Mrs Boudjenah, who spoke about the death penalty, was probably present in the Chamber a few weeks ago when we had an extremely interesting debate on the death penalty, which touched on the situation in the United States, among other countries. I believe I am right in recalling that there have been 81 executions in the United States this year. We have made, and will continue to make, individual and collective representations about the death penalty in the United States. I should like to assure the honourable Member of that. We take a very clear position on the death penalty around the world, and that relates to our friends in the United States as well as to others elsewhere who may not be quite so well-disposed.
Mr Gollnisch and I perhaps look at the world through different spectacles. I am not greatly persuaded of the arguments about the devilish hegemonist in Washington. I do not agree with everything the United States does, but we in Europe have good cause to recall the contribution which the United States made during the second half of the last century to our freedom and prosperity. But the honourable Member is entirely right that there are issues like the environment, trade, landmines, extraterritoriality and legislation where we take a rather different position from the United States. We should take that position vigorously, without thinking that to do so will somehow undermine our relationship with our greatest friends and allies.
Thank you very much, Commissioner.
Mr Gollnisch has requested the floor for a point of order.
Mr President, I shall just take a moment, with your permission.
I did not say at all, Mr Patten, that American hegemony was devilish. In fact, I said exactly the opposite. I said that it was in the natural order of things that absolute power corrupts absolutely. I am not therefore accusing the Americans as a people and as a great nation. However, I should like us to be more autonomous in our relations with them.
Thank you very much, Mr Gollnisch.
That concludes this item.
VAT
The next item is the joint debate on the following reports:
A5-0362/2000 by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on
I. Proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 218/92 on administrative cooperation in the field of indirect taxation (VAT) [COM(2000) 349 - C5-0298/2000 - 2000/0147(COD)]
II. Proposal for a Council directive amending Directive 77/388/EEC as regards the value added tax arrangements applicable to certain services supplied by electronic means
[COM(2000) 349 - C5-0467/2000 - 2000/0148(CNS)]
A5-0366/2000 by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC on the common system of value added tax, with regard to the length of time during which the minimum standard rate is to be supplied [COM(2000) 537 - C5-0535/2000 - 2000/0223(CNS)]
A5-0334/2000 by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee for the Regions: Taxation on aircraft fuel [COM(2000) 110 - C5-0207/2000 - 2000/2114(COS)]
The rapporteur, Mr García-Margallo y Marfil, has the floor.
Mr President, in this joint debate we are going to discuss three reports which relate to four Commission proposals, which means that I have an unusual number of roles to play. I am rapporteur for two of them, I am shadow rapporteur for Mrs Torres Marques' s report and I am tabling amendments to the report on aviation fuel, because I do not agree with some of the ideas which were approved in committee.
The second peculiarity, as you will have the opportunity to discover, is that I am in an unusual position within my own group. My military career was neither long nor distinguished, but I did learn that the role of the artillery was to bombard the infantry, if possible, the enemy infantry. I fear that I am currently trapped in my group' s own crossfire.
I will start by discussing the first of the reports, which relates to VAT on e-commerce.
The proposal which the Commission has referred to Parliament has, in my opinion, a priority objective: to remedy the discriminatory situation currently suffered by European e-commerce companies in comparison to companies from third countries. E-commerce refers to the provision of services delivered by Internet and radio and TV services provided by subscription or 'pay per view' . I am stressing this because some of the amendments intend to establish a zero rate of VAT for services which, in my opinion, are not of an essential or social nature.
The Commission also has other secondary objectives, in accordance with the traditional thinking of ministries of finance: to achieve this objective - that of ending this discrimination - by simplifying the tax, making it considerably more effective in terms of the recovery and reduction of the administrative costs relating to the collection of taxes, to achieve the objectives of efficiency and fairness and to achieve, finally, the modernisation of the tax system. These objectives, the main one and the secondary ones, will be the touchstone by which the concrete proposals submitted by the Commission must be judged.
However, Mr President, I said that the first of these criteria by which we must judge this proposal is the need to end the discrimination suffered by European companies in comparison with third countries. This discrimination comes about because Article 9 of the sixth directive establishes the presumption that the place where the service is provided is the address where the service provider is officially established. In other words, at the moment European companies are subject to VAT when they provide electronic services, whether that be inside or outside the Union. On the other hand, companies established outside the Union never pay VAT, whether they are providing services to European clients or to clients in other parts of the world, thereby harming our competitiveness in external markets.
To sum up and to put it very simply, the services provided by European companies currently suffer a tax burden which is not suffered by third country companies who provide services within the Union. Therefore, current European legislation encourages European e-commerce companies to establish themselves outside the Community. Some of the arguments which we will hear in the course of this afternoon will say that burdening outside companies which provide services within the Union would put a brake on the growth of e-commerce, but precisely the opposite is true, since maintaining this state of affairs harms the growth of the European e-commerce industry.
We all agree on this, both on this side and on the other side of the Atlantic. We are so much in agreement that, at the Ottawa Conference in 1998, three conclusions were reached which I consider to be important: firstly, national taxes on consumption must be applied to consumption which takes place within national territory. Secondly, the provision of digital products constitutes a provision of services rather than a delivery of goods. Thirdly, we must turn to simple formulae for recovering taxes and, specifically, the reversal of the taxable person.
In accordance with this objective, and with this international legal framework agreed by everybody in Ottawa, the Commission proposes the amendment of the sixth directive to lay down that digital services should be established in the place where the receiver is established rather than the provider.
Consequently, services provided by European companies to non-European companies would always be exempt from the tax, which would revive our international competitiveness. Secondly, services provided by European companies to European customers would be subject to tax, as is normal. And thirdly, services provided by non-European companies to European companies would also be subject to tax, which establishes equality of conditions, in other words, fair play, on an international level.
The problem does not stem transactions between companies, but occurs when the receiver of the service is a private individual, and here the Commission is doing the only thing it can do: oblige non-EU companies to register in a country of the European Union so that from there, with a Community passport, it can provide services to the whole of the Union, while having to pay the same tax as the European companies.
In my view, this solution resolves the problem of eliminating previous discrimination and achieves the objective of simplification. A company only has to register in one country of the Union. It does not have to register in fifteen, it does not have to understand fifteen different sets of legislation and does not have to struggle with fifteen administrations. However, it does not resolve the problem of fairness. We know that a solution such as this - establishment in one country with the opportunity to provide services to the whole of the Union - could lead to an avalanche towards those countries with the lowest taxes. The French Presidency therefore proposed that non-EU companies providing services in the Union should have to register in all fifteen countries, which contradicts the objective of simplification.
What does the Commission propose? The Commission proposes, respecting the objective of simplification, a single place of establishment, but that the tax recovered by the Treasury of that country should be redistributed amongst the other countries of the Union, in accordance with the relative consumption. That is exactly the formula which will enable the introduction of VAT at source, it is exactly the formula which we have decided for cross-border returns of VAT and it is exactly the formula Ecofin has approved, in accordance with the Feira conclusions, in the case of withholding taxes.
Is this Commission communication complete? It is not. There are certain problems which I have highlighted in the explanatory statement, such as ensuring that a company which can provide services from outside the Union is registered.
How can we guarantee that there is no discrimination between similar products? Digital service, the consultation of or access to a book or a magazine, would be taxed at the normal rate if this were done via the Internet, whereas it would be subject to a lower rate when it is supplied physically.
How can we resolve the problems of identifying the client? The responses contained in the Commission' s proposal seems to me to be adequate, and in any event, Mr President, these difficulties are clearly not exclusive to the taxation of digital services. VAT is a tax that was intended to cover the movement of goods and does not suit the provision of services, especially a phenomenon as new as Internet services.
The second of the reports I am going to refer to deals with the problem of hydrocarbons, and the issue is very simple. The 1992 Directive established a mandatory exemption for fuels used in international aviation and, at the same time, established a review of the exemption in order to take account of environmental costs.
The legal difficulties for this revision are found in the 1944 Chicago Convention, an international obligation, which exempts on-board fuel supplied to aircraft from tax, and the bilateral agreements. Faced with this situation, the Commission ordered a study, which is the one we are investigating here, on what can be done. The first conclusion is that little can be done until the international framework is modified. The second conclusion reached by the Commission is that it would be desirable to have a tax on national flights and on intra-Community flights, subject to modification of the bilateral agreements, which is something I do not agree with. Thirdly, and this I do agree with, the need - within the international framework of the ICAO - to make all the progress necessary to establish a tax which is world-wide, and therefore not discriminatory, on Community transport.
Mr President, having abused your patience, I impatiently await the criticisms and comments of the other Members, both from my group and from others.
Mr President, Commissioners, ladies and gentlemen, the Commission and Parliament have in recent years made great efforts to achieve harmonisation in the levying of VAT within the European Union. This is, in fact, an important tool in the building of the internal market and also a substantial source of revenue in the Community budget. Thus, in 1992, an agreement was reached, at the time considered a minimum harmonisation, by which the standard rate for VAT could not be less than 15% and the Member States would have the power to apply one or more reduced rates of not less than 5%, with, however, derogations provided for in this case. But this first stage should have lasted only until the end of 1996, when the definitive system was to come in. The proposals submitted in the meantime only led to the floor of the standard rate of VAT being fixed at 15% - although the Commission had also proposed a ceiling of 25%, which was not accepted - and to the system being extended until the end of 2000. Now that we have come to the end of this year, the Commission proposes we should follow two paths in this field: the first is dealt with in my colleague, García-Margallo y Marfil' s report on the coordination of VAT administrative systems; the second is dealt with in this report, and seeks to put off any decision on the subject of VAT rate harmonisation until 2006.
While I agree with the proposals for coordinating the administrative systems for levying VAT, I do not agree, and neither does the Committee on Economic and Monetary Affairs, with the proposal to postpone the harmonisation process for five years. Has the Commission given up advancing this dossier for the whole length of its mandate? Does the Commission not consider, as we do, that the existence of the euro as the forthcoming single currency in twelve European Union states will lead to price transparency that will show up the distortion introduced into the internal market by the existence of such disparities among the rates applied in the various countries of the Union? Does this Commission and, in particular, Commissioner Frederik Bolkestein, consider this to be a case of tax competition that he wishes to maintain or even encourage through his report? This is not our view, and we have therefore voted to bring this deadline forward to the end of 2003 so that, once the euro has been in practical usage for two years, new solutions can be put forward.
Additionally, in keeping with the positions adopted in this Parliament, I propose that the references to the need for voting in the Council on this subject to be unanimous should be removed. If the Treaties continue to require this, so be it. But, as I see it, nothing forces the Commission and Parliament to lay down now that, at the end of 2005, the Council vote on this subject has to be unanimous. Such a proposal is not in line with the principles put forward either by the Commission or by Parliament for the IGC that has just finished. There is even less justification for deciding now that it must be so until the end of 2005, when we know that there will be another review of the Treaties in the meantime. Therefore, we also propose removing this requirement for unanimity.
In conclusion, let us say that we do not like to see the Commission giving up completely on VAT harmonisation at the beginning of its mandate, and Parliament, understanding the need to extend the validity of the legislation in force, being left waiting for the Commission, in the middle of its mandate and with the euro already in circulation, to present us with a new, full and thorough proposal on this matter.
Mr President, the first point the committee would like to make is that current arrangements disadvantage EU providers of these services: software, data processing, and computer services, web hosting, web design and information. We would like to add educational services to that. They disadvantage people inside the EU because they currently pay VAT for the supply of these services whereas those outside the European Union do not. This is why we believe that this directive needs to come into force with some urgency, particularly those of us who believe that there will be a rapid rise in e-commerce.
The Industry Committee adopted a number of proposals by thirty-nine votes to three. We asked for registration in a single Member State. We called for the European Commission to monitor to ensure that there is no distortion of the market and to report back to the Council and to Parliament. We asked them to report, in the meantime, on a number of aspects: ensuring equal treatment of companies, looking at the choice of location, harmonising of international regulations and the possibility of establishing a clearing system, as was suggested by the rapporteur.
Another point we made, that was not made elsewhere, was that, as many may recall, Al Capone was gaoled not as a gangster but for tax evasion. We see an unfortunate boom in aspects of e-commerce, in the growth of pornography, paedophilia and race-hate material. The Industry Committee believes that registration for VAT will enable us to subject the companies concerned to the rigours of EU law on these matters. This in itself may make the directive worthwhile.
Mr President, on behalf of the Legal Affairs Committee I would like to address the same report as Mr Ford has addressed. On the face of it this proposal would seem to be about taxation of non-EU businesses, but, of course, what it should be about is how we encourage and nurture Europe's e-economy, which is a very fragile flower. In this sense, I welcome the Commission's brave attempt to find a way to close the competitive gap that clearly exists between EU and non-EU e-business. But what we have to ask, and what our committee asked, was: is this the right way to do it? Our opinion was very clearly that it is not.
I was always told that one of the first rules or principles of a legislator should be: do not make law you cannot enforce. This was our committee's major concern. It may not be enough to rely on the good will of enterprises outside our reach. The good guys will comply, the bad ones will still be bad, and consumers may well use them in their search for a good deal.
What else could we be doing here? There is much talk about setting up business models for e-commerce regulation, but that is a wider issue and should be dealt with in a much more transparent way. There are underlying assumptions in this proposal about the place of taxation which could store up problems for the future in an international context. We may have something to learn from America, where they have, of course, imposed a moratorium on such e-tax. In short, the aim of this proposal is correct but the method is misconceived and if we really want to encourage Europe's e-economy, a right signal would be zero rate VAT for our own e-business rather than trying to impose our problems on others.
Mr President, I am speaking in the capacity of draftsman of the opinion of my committee about the taxation of aircraft fuel.
While road transport pays a hefty fuel tax, commercial aviation is exempt from this. The directive concerned provides for the possibility, in future, of amending or abolishing this exemption, based on external costs and environmental damage. For the time being, bilateral agreements between Member States and third countries are precluding a levy on kerosene for international flights. A levy on aviation is of crucial importance, both on account of the 'polluter-pays' principle and equal competitive conditions for various modes of transport. The efforts of the members of the ICAO, the International Civil Aviation Organisation, should therefore be geared towards opening up this possibility, for which an opportunity will arise next autumn during the 33rd general meeting. For a variety of reasons, such as noise pollution, air pollution and energy consumption, the discouragement of shorter flights, certainly domestic flights, deserves much attention. As and when the train offers an equivalent alternative on an increasing number of routes, this alternative can be promoted. I am thrilled by the fact that, partly thanks to the Committee on the Environment, Public Health and Consumer Policy, a number of important elements are once again brought to the fore in the report. Due to events occurring at the time, these elements met with less than adequate support in the Committee on Regional Policy, Transport and Tourism.
The fact that fuel for road transport is about three times more expensive than aircraft fuel, is striking, to say the least. Add to this the unruly increase in the number of flights, including short-haul flights, and the question arises as to where all of this will end. In business and leisure travel alike, people must be able to choose on the basis of honest competitive conditions. But at the same time, people, including those who never fly, are entitled to expect noise, air and other pollution to be kept down to an absolute minimum. Plenty of reason, therefore, to take a close look at whether aviation is carrying its external costs and not prejudicing the train or bus owing to unfair competition.
Mr President, as draftsman of the opinion of the Committee on the Environment, Public Health and Consumer Policy, I would like to say that, as regards taxation of aircraft fuel, I am pleased by the reaction from the Committee on Economic and Monetary Affairs. They have, on the whole, taken on board the arguments that I have presented.
Aircraft are currently the fastest growing source of greenhouse gases. It is estimated that around 5 percent come from aeroplanes. The number of flights is also expected to double in around 15 years.
If we are to be able to live up to the requirements for reduced emissions of greenhouse gases we must take every measure possible to limit them. An example of such a measure is to make more use of financial instruments of control. As Mr Van Dam has also said, aircraft fuel should therefore not be exempt from tax. The Commission' s communication states that the effect is so small that it is not worth doing anything about it. I object to this line of reasoning. Aviation is a fast growing sector. If the effect is small today, it will, in any case, be larger tomorrow. This kind of reasoning is dangerous because it can easily lead to a situation in which no one does anything anywhere.
We must start at one end. We cannot have the present structure and the present technology and at the same time achieve the environmental objectives. We must either change the structure or the technology or both. I think that the fairest thing from the point of view of the different transport sectors and also from the point of view of competition is for us to lead the way and introduce aircraft fuel tax within the EU. At the same time, however, we must pursue the line of revising the Chicago Convention of 1944 so that we establish a different system in the international area.
Mr President, ladies and gentlemen, first of all I should like to address the question of the taxation of electronic services and to clarify the nature of the problem. When goods are traded electronically across borders, VAT is levied as a matter of course. When an item physically crosses the national border, unless that item can be transferred electronically, VAT is levied. The question arising here is whether VAT is levied when such items are the subject of a service which is provided electronically.
Even in these cases, we have many instances in which VAT is already levied. If the transaction takes place within the European Union between two Member States, VAT is levied. I am told that, when transactions are effected between states in the US, the applicable sales taxes are also levied in certain cases. The only instance in which no tax is levied is when the supplier is in a non-EU country and the recipient is in a Member State of the EU. There can be no doubt at all that this constitutes a distortion of competition, being detrimental both to retailers who, though they do not sell the same items, deal in similar products and to suppliers who offer the same sort of product from countries within the EU. Such distortion of competition cannot be tolerated in the long run, which is why I should like to say on behalf of my group that we endorse the proposals on this matter by the European Commission and by the rapporteur, Mr García-Margallo y Marfil.
In essence, it is only a question of finding a set of rules now so that these matters can be administered with as little red tape as possible. In this respect, the French proposal that registration be carried out in fifteen countries is surely not a suitable solution.
The second point on our agenda is the taxation of aviation fuel. Here too, I go along with the Committee on the Environment, Public Health and Consumer Policy in principle. The taxation of aviation fuel is desirable for various reasons, but it is our firm belief that it can only be taxed on the basis of an international regime. If the European Union goes it alone, the result will be that flights from Frankfurt to the Costa del Sol, for example, will become considerably more expensive than flights from Frankfurt to Florida. That too is an unacceptable distortion of competition to the detriment of European operators. I therefore believe that efforts must be undertaken to create an international regime for the taxation of aviation fuel. My group and I take the view that unilateral European action would be unwise.
Mr President, the progress that was made in the domain of European fiscal policy at the EU Summit in Nice was totally unsatisfactory. Indeed, the position of fiscal sovereignty as symbol of national sovereignty seems to have been further strengthened by the introduction of the euro. Yet we are all aware now that unfettered fiscal competition is detrimental to every one of us. By offering short-term location incentives, a government damages the economies of neighbouring Member States.
The idea of a European fiscal policy is not about levying Community taxes or harmonising tax regimes. It is about the coordination of taxes with a view to avoiding fiscal competition and establishing legal certainty, transparency and efficiency. This makes the siege mentality that prevailed in Nice all the more regrettable. EU fiscal policy remains governed by the consensus principle. This has to change if the single market is to function smoothly. We are already familiar with the problems in the domains of VAT and energy taxes. It will soon become apparent that the European capital market also requires coordination and harmonisation if the financial action plan is to stand even the slightest chance of being implemented.
Let me now turn to the three proposals from the Commission and its communication. My group endorses the rapporteurs' conclusions. It is extremely regrettable that a framework directive on the taxation of energy products has not been adopted to this day. Perhaps, as a first step, agreement should be reached on a sort of code of conduct to encourage the use of fiscal instruments in the cause of energy saving and environmental protection. Positive discrimination in favour of air transport must be abolished. This, however, presupposes an international regime - and I entirely agree with the rapporteur here - otherwise it would unduly impair the competitiveness of the European airlines. Consequently, it would be very fitting indeed if the Commission were to present us with reports which included analyses of the relationship between taxation on the one hand and actual energy savings and reduction of CO2 emissions on the other.
Secondly, with regard to the period of applicability of the minimum standard rate, it is sadly obvious that we still await any sign of progress towards a definitive VAT system based on the country of origin, despite the euro having brought price transparency to the internal market. So we have no option but to welcome the Commission's attempt to introduce a wide range of new rules in order to improve the present system, which is too complex, bureaucratic, and open to evasion. Members of the European Parliament have never been able to understand why governments are prepared to go on tolerating the leakage of billions of euros in tax revenue under the current system. It is high time the Commission gathered the various VAT directives into a single regulation so that the VAT regime can at least be uniformly applied. That has to be said here. There is always a chance, of course, that we might yet receive a Christmas present.
As far as the VAT arrangements applicable to certain services supplied by electronic means are concerned, the Commission proposal and the rapporteur merit our support. It is unacceptable that European companies should be at a competitive disadvantage in relation to non-EU companies in the realm of e-commerce because they are liable for VAT in respect of their transactions in the world at large as well as those within the internal market.
It is also important that e-commerce is not subject to heavier or lighter taxation than conventional business transactions. Registration in a single country is the appropriate, simple and efficient way to achieve this aim. However, on account of the wide range of VAT rates, it will be necessary, as our rapporteur rightly proposes, to distribute VAT revenue fairly among the Member States by means of a clearing system.
Mr President, Europe is to lead the world in the coming decade where use of the Internet is concerned. This was proposed at the Lisbon Summit last spring. It is both an excellent and necessary ambition. If, within the EU, we want to be competitive and stand on the front line, then this is a highly reasonable objective. Therefore, we Liberals share the Commission's ambitions, but we find it very hard to understand the specific proposals put forward by the Commission.
If Europe is to be the world's most dynamic continent and able to surpass the Americans when it comes to attracting the companies of the new economy, we need to provide good e-commerce opportunities. VAT-free e-commerce is what e-Europe needs - not bureaucracy and new taxes.
According to the current rules, companies within the EU which sell music, computer games, software and services distributed electronically are taxed within the EU if these are bought by consumers within the EU. Companies from countries which are not members of the EU are not taxed at all. These rules lead to a distortion of competition which obviously needs to be remedied, but the Commission's proposal is a step in the wrong direction. Companies from countries outside the EU are forced to register a subsidiary company in at least one EU country to be able to carry on business within the Union.
The report makes certain adjustments, as stated also by the rapporteur, but as we have heard, it shares the Commission's basic position. This is not a good solution for Europe. It is an old-fashioned way of thinking which does not fit in with the new economy. The proposal will put the EU behind in the game and would also be very difficult to control.
In order to give e-Europe a kick-start, the Group of the European Liberal, Democrat and Reform Party proposes that the Commission's proposal be rejected and that the Member States be given the opportunity to introduce zero rate VAT on e-commerce. This zero rate VAT should apply until the VAT rules for non-electronic goods and services have been thoroughly examined and an agreement has been reached within OECD or another international forum on a common position on the taxation of e-commerce.
Mr President, let the experiences from the taxation package serve as an example. A global view is required. Many are in fact asking themselves, Commissioner, why Europeans are always so quick to introduce taxes and new rules? We do not need higher taxes in the EU, instead we need lower taxes.
Mr President, I believe that the successive interventions of our fellow MEPs in the Liberal Group show the complexity of the problem. It is difficult to understand why the Liberals want to do away with tax on e-commerce and to place a tax on the aviation fuel used in aircraft. I think it is important to establish some criteria. Aeroplanes are no less modern than e-commerce. Compact discs are not exactly antediluvian, and it would appear that these have to be taxed, whereas programmes circulating on the Internet are apparently to be exempt from tax.
It is important to know, on the one hand, whether a very important aspect of economic activity assists the administration of public services and, from that point of view, taxation (like State funding) is absolutely unavoidable, and e-commerce cannot be exempt from this. On the other hand, taxation must be selected in such a way as to deter the consumer from choosing technologies which are the most harmful to the environment. That is the situation we are in at present, with the lack of a tax on aviation fuel scandalously boosting air travel at the expense of rail travel, even in circumstances in which, for other reasons such as noise and congestion, rail travel should be given preference in Europe. I am thinking in particular of the London-Paris-Amsterdam-Frankfurt quadrilateral.
I believe that the position adopted in Mr García-Margallo y Marfil' s two reports, whereby both e-commerce and aviation fuel would be taxed, is excellent and we shall vote in favour of them. We would particularly congratulate the Commission for encouraging us to be bold when it comes to internal taxation of aviation. That being said, our collective view is that another tax should be contemplated, other than that relating to fuels, a tax affecting all airlines whenever their planes take off and land at European Union airports, so that we can circumvent international regulations and be in a position to tax our competitors too.
Mr President, since Mr Sjöstedt is no longer able to be present in the House, I would like to say a few words on his behalf with regard to the report on the taxation of aircraft fuel.
Air traffic is increasing sharply. Even though the emissions from this source only represent a fairly small proportion of the total emissions of greenhouse gases, they are nevertheless increasing very fast. Finding a method for the taxation of aircraft fuel that works is therefore one of the key issues of climate policy. It would also create a much fairer situation between the different forms of transport.
The Chicago Convention has become completely out-of-date on this point. We need international agreements on environment taxes, but not, however, the ban on environment taxes which the Convention involves. Therefore, point 16 of the report concerning the renegotiation of the Convention is particularly welcome. In anticipation of this, a system of environment taxes on aircraft within the EU would, of course, be a positive thing. Here we have an opportunity of showing that we take climate policy seriously within the EU.
We support the report and the amendments tabled by the Group of the Greens, but we object totally to the amendments proposed by the Group of the European People's Party and European Democrats.
Mr President, ladies and gentlemen, the proposal of the European Commission intended to make the purchasing of digital products which can be downloaded directly from the Internet by consumers resident in the Union from extra-Community firms subject to VAT is a heavy blow for the development of e-commerce. The goal which the Commission would like to achieve is to eliminate the disadvantage suffered by European e-businesses whose sales to European consumers are already subject to VAT. Nevertheless, the solution proposed will prove to be technically unmanageable and a barrier to the development of on-line transactions within the Union, at the very time when everybody is hoping for its expansion.
The point has been made from several quarters, even within the Council, which has decided to give itself more time, that the proposal is weak, that it leaves gaps and that it is such as to induce numerous objections. I will quote but a few: it appears that it would be impossible to apply the measures adopted without active cooperation from the other countries, particularly the United States, which is currently not at all disposed to cooperate. What would happen if an Eastern European country failed to register in Europe for VAT purposes? Would the site be blocked or would we prosecute the users who continued to download files from offshore sites? When all is said and done, any benefit would go to the companies who, with relative ease and certain impunity, refused to comply with the registration obligation.
How can an e-business be certain that its clients have declared their true place of residence? If the European criteria of the registration obligation were to be taken up internationally for e-commerce taxation, the businesses complying with the obligation, including European businesses, would be forced to register in dozens and dozens of countries, incurring increasingly unreasonable expenses, especially where smaller firms are concerned. I could say more, for example on the decision to tax the sale of all electronic equipment etc. Moreover, this enthusiasm for negligible amounts of taxable income and tax revenue is incomprehensible.
The Commission should rather endeavour to ensure that a common, definitive definition of the e-business taxation criteria reaches the OSCE or the WTO. For these reasons we will vote against the report.
Mr President, very few issues among the growing band of United Kingdom Euro-sceptics excite as much interest as VAT, this being one of the concrete examples of the European Union interfering in domestic tax matters. The tax itself embodies many of the features of the European Union which makes it so unloved in my country: it is complicated, bureaucratic, difficult and expensive to administer and, in the UK at least, enforced by a draconian and unpopular inspectorate.
On Parliament's report, I find myself in complete disagreement with virtually every single word. I cannot, for instance, see why the introduction of the euro should require further or even any coordination of VAT rates. I do not see the introduction of a common system of VAT as a priority and I do not agree that the introduction of a common system is long overdue. In fact, nothing would please me, my party and the bulk of business people in the United Kingdom more than the complete abolition of VAT. We would prefer a simpler levy on retail goods. Moreover, we would prefer to determine our own taxes and reject the idea of a common tax system.
Therefore, as to the Commission's proposal to extend the timescale the reform is introduced, I can only express my neutrality. But as to reducing that time, as the rapporteur proposed, I have to oppose.
Mr President, ladies and gentlemen, the tax systems of the Union are becoming ineffective and are yielding less and less revenue. One reason for this is that the systems have become so complicated that even experts find them impossible to handle. There are too many individual taxes, and these taxes are excessively complex. Taxpayers feel they are being fleeced by the State; how are they supposed to understand their current tax liability when the system even baffles experts? Burdens which the public do not understand are automatically perceived to be unfair. Their logical response is to refuse to pay.
This refusal need not take the form of tax evasion. Very often a taxpayer will avoid taxation by doing less work, but there have also been cases of economic activities being relocated abroad. It surely cannot be our intention in adopting new taxes, so-called Euro-taxes, to accelerate this downward spiral in our countries. We have to appreciate that the people of Europe will not strive for greater economic success until hard work and efficiency are properly rewarded again in Europe.
We are familiar with the vital statistics: with taxes and public charges accounting for more than 45% of earned income, many of our Member States have budget deficits, whereas the United States, where taxes and public charges account for less than 30% of earned income, is achieving budget surpluses of several hundred billion dollars. We must aim to streamline and simplify our tax systems and to reduce the rate of taxation, not increase it. The taxation of aircraft fuel must therefore be rejected. The sixth VAT directive must be simplified; if any limit is to be imposed at all on VAT rates, it should be an upper limit and certainly not a prescribed minimum. This means that zero-rating of VAT must be permissible for the provision of electronic services.
I oppose Mrs Torres Marques' call for harmonisation of VAT, but what I would really like to address is the García-Margallo report on e-commerce. While I applaud Mr García-Margallo's heroic efforts on aircraft fuel, I am afraid I cannot agree with his stance on VAT in e-commerce because I think that the Commission's proposal sends out the wrong signal. We should be thinking out ways to encourage e-commerce and not thinking up new ways in which to tax it. The de facto tax-free status of much US e-commerce must have had a tremendous impact in encouraging the new economy and its phenomenal success in the US. This tax is unenforceable, why should we spend the time and the money and the effort on creating a tax that we cannot collect.
The very day a respectable dot.com starts levying VAT, a less respectable dot.com will set up selling exactly the same products without VAT and that is where the customers will go. The proposal is arguably inconsistent with the Ottawa Accord because it provides for different rates for on-line and off-line equivalent products such as, for example, newspapers which would enjoy a reduced rate in their off-line physical form. It will be almost impossible for e-businesses to work out the VAT status of their customers and impossible to work out whether their customers are based in the EU, whether they are businesses or not. And as we move ever closer towards electronic money, even the comfort of a credit card billing address will no longer be available to e-businesses as they try to ascertain whether they should charge VAT to a particular customer or not.
The amount of revenue about which we are talking is very small at the moment. There is no need to rush into this legislation. We are talking about the future of Europe's economy, the future of its e-economy, let us take the time to get this proposal right. I would call upon the Commission to rethink the proposal and to think of an alternative way. The preferable option by far is to zero rate European e-businesses to put them on the same playing-field as American and other businesses around the world.
Mr President, this discussion gives me the opportunity to sum up my own position on the issue of taxation.
The right to levy taxes and other charges is one of the foundations of any organised society. Without taxes, there is no State. It is no surprise that the Nice Summit has confirmed the principle of unanimity where all decisions about tax are concerned.
The Edinburgh Summit had limited contributions to the Community budget to 1.27% of European gross domestic product. The European Union' s budget for next year will be closer to 1% than to this upper limit. That is very little indeed.
All States redistribute at least 30%, often 40% and occasionally more than 50% of their national wealth created during the year. No one can define the optimum level of compulsory levies.
Liberals tell us that as little State involvement as possible is required. The United States are cited as an example of a country which adopts this policy. The US Federal budget redistributes only a third of American GDP. In Europe, compulsory levies include large transfers to finance pensions and health care. In the United States, however, social protection is largely the province of the private sector. Free-market health care therefore costs the Americans the equivalent of 14% of their GDP, compared with 8 to 9% in European countries. Ought not these health care costs in the United States to be added on if tax levels on each side of the Atlantic are to be compared?
Whatever the answer, the point of this digression is to note that solidarity organised via the American budget is thirty times greater than that organised via the Community budget. Unless there is broad Community solidarity of a kind which is only possible on the basis of a federal structure that is unlikely to exist in the foreseeable future, the individual States of the European Union will be forced to retain control of their taxation.
In acknowledging this state of affairs, the European Union will nonetheless have to, and be able to, fulfil its duty to coordinate taxation in Europe. Coordinating and harmonising are not the same as standardising. Fiscal competition is in the interests of the people and of the economy. The United States and the Swiss Confederation have internal markets in which tax varies greatly between one state, or canton, and another. American local sales tax may vary between zero and ten points, although the difference between neighbouring states is generally no more than five points. This clearly demonstrates that Europe has no need of uniform VAT rates. Minimum rates, and possibly a maximum rate, are needed, but the States need to be allowed room for manoeuvre to enable them to pursue their own microeconomic policies. Obviously, any unfair tax competition needs to be combated, especially when it comes to business tax matters.
The Primarolo group has devised simple rules which must be applied. Money laundering must be combated, as must organised crime and tax fraud. That is already happening, even in States which practice banking secrecy.
I am therefore in favour of common rules and minimum tax thresholds. Levying tax at source on savings products is acceptable, on condition that they are reasonable and levied at source. Many Europeans have difficulty accepting tax on savings because they feel they are being taxed twice over. Those who spend their income pay VAT. Those who save the yield from their income which has already been taxed ought, on Ecofin' s reasoning, to be subject to a levy at source and will, in addition, be taxed on an assessment basis.
I would call for uniform taxation at source. This could be allocated as a direct resource to the Community budget. National contributions to the European Union' s budget should be reduced by the same amount. A procedure like that would eliminate the need for the European bureaucratic information exchange system thought up in Feira. There is also a danger of the latter system leading to the complete renationalisation of European taxation, because each State will be able, in 2010, to establish its national tax as it sees fit. Other States will simply be induced to supply the information needed for the purposes of national taxation.
As far as I am concerned, Feira does not constitute progress but, rather, a setback when it comes to necessary tax coordination in Europe.
Mr President, it is truly touching to hear the purportedly angelic arguments in favour of promoting e-commerce, but here the problem we have is the real competitive disadvantage of our European companies, and the problem of correcting that situation by establishing certain rules, so that all services supplied to private individuals by electronic means in the European Union are subject to VAT.
Therefore, in order to ensure that operators from outside the Union are subject to the same tax obligations as domestic operators when providing services to consumers, they must be registered for VAT purposes in a Member State of their choice, with the VAT rate of the State they choose being the one that applies to their operations.
We debated this issue in the Committee on Economic and Monetary Affairs and some committee members spoke in favour of tax exemption for this type of service, arguing that this would eliminate the competitive disadvantage. I believe that this argument is mistaken. It is an inappropriate argument and it is not in accordance with European legislation, and furthermore it would do comparative harm to services provided by other means. Furthermore, it is not true that a moratorium on the taxation of electronic services has been introduced in the United States.
We therefore support the Commission' s proposal in its entirety and the excellent work of Mr García-Margallo y Marfil. I personally tabled an amendment on the harmonisation of VAT rates, which would correct the effects of unfair competition resulting from third country operators' power to choose when it comes to registering, since there is a very broad range of VAT rates available to them - between 15 and 25% - while domestic operators have no choice.
However, I believe that a better solution has been found to compensate the Member States for the loss of VAT income resulting from these differences in rates, a solution which I consider to be satisfactory.
By way of an objection, the Group that I represent in this House believes that we should correct the fact that, while newspapers normally enjoy reduced VAT rates, this reduction is not applicable to electronic newspapers.
Mr President, the taxation of aircraft fuel really does seem to be long overdue. There is absolutely no justification for imposing high taxes on all fuels except kerosene at a time when the volume of air traffic is rising sharply in terms of both cargo and passenger miles. This has been accompanied by a correspondingly sharp increase in emissions of greenhouse gases and noise levels. Fuel taxation serves several purposes. On the one hand, excise duties on fuel, like all taxes, help to finance national budgets. On the other hand, they also have a regulatory function in that they reduce fuel consumption and hence the depletion of carbonised energy resources and the emission of greenhouse gases.
These taxes therefore confront industry with a constant challenge to manufacture vehicles with lower fuel consumption. That is precisely what we want to see for aircraft too. So why should aircraft fuel not be taxed now, at long last? We are, after all, anxious to ensure that no mode of transport is treated unfairly. But the situation is not quite as straightforward as that. Air traffic covers greater distances than any other mode of transport. More significantly, aircraft fly across borders, including the borders of the European Union. Even now, without kerosene duty, the airports in the EU are locked in fierce competition. The main reason for this is the fact that different regions have different rules for night flying, a situation which affects cargo transport in particular. This puts enormous pressure on airlines to keep their prices down. If we were now to go it alone in Europe and tax aircraft fuel, European operators would scarcely be able to compete with airlines based outside Europe. We would destroy our own European market. So the taxation of kerosene is only possible on the basis of an international consensus if a level playing-field is to be guaranteed. This is what Europe must work towards, even though it will be a long and arduous process. Until this goal is achieved, there are certainly other means of regulating air traffic, such as emission-based take-off and landing fees at all European airports. That option would affect all airlines, European and non-European. It would not distort competition in any way.
Mr President, I would like to thank the rapporteur for his speedy work on this report on VAT and e-commerce. I think the comments I have heard around the floor today would almost suggest that we do not need this kind of report, but of course we do. It is tempting for us always to compare ourselves with the USA and to say that because they cannot find a satisfactory solution, we should not either. But the fact is that VAT on goods and services applies across the European Union. This is a tax which already exists. It is not a new tax and it should be applied. It should be applied to the Internet at well. Otherwise, what would happen? Well of course the issue of unfair competition has already been mentioned. Why should the retail industry be so badly affected and be made to suffer in order for another industry to grow? If indeed it can be affected that way by what the proposal suggests, and I doubt that.
Furthermore, this proposal is in line, as I see it, with the principles agreed at Ecofin, which in turn are in line with the agreed principles of the OECD Conference in Ottawa. The source where the tax should apply is a matter of concern, and the discussion around the number of countries which would qualify to have companies registered in them is something which I believe will be burdensome and of course provoke the USA to a complaint in the WTO. But I do not believe that e-commerce is going to be crushed by VAT being suddenly applied like some evil giant. I think that the real problem is that EU retail industries will continue to suffer the disadvantages that they are currently suffering.
It is amusing to hear some of the comments being made around this Chamber today but it is quite clearly also amusing to remember that the kind of cashless society that perhaps the likes of Trotters Independent Trading Company in the UK were involved in is the kind of society that is being advocated by some over on the other side of the House. Are we going to end up with that kind of cashless society, with cowboy e-commerce outfits being able to do what they want? I do not think so. That is not how we are meant to organise society, and that is why I think this proposal is an excellent one.
Mr President, I would like to warmly welcome the report on aviation fuel tax because it addresses head-on the fact that aviation is the fastest-growing source of greenhouse gas emissions and that far from discouraging these emissions, the current exemption of aviation from a fuel tax actually promotes and artificially stimulates the aviation sector and the environmental damage that goes with it.
I particularly welcome the fact that the report reinforces one of the key points that I made in my report for the Committee on Regional Policy, Transport and Tourism which this Parliament voted on a few months ago, namely, that since it is undoubtedly politically difficult to achieve international agreement on an aviation tax, at least in a short term, we should look at alternative tools to achieve the same effect, including an emissions charge. Such a charge could be levied on all flights coming into or going out of EU airports, on all carriers, and plenty of research has been done to show that this would not have negative competitive effects. It could be agreed very swiftly without requiring international consensus, and could help make significant progress towards internalising environmental costs.
The importance of moving ahead on this issue swiftly is very clear. The forecasts for the global growth of aviation are terrifying. Official figures suggest a doubling of passenger numbers in just fifteen or twenty years, and if you look at what that means in UK terms alone, in order to meet that scale of demand we would be needing an extra four new Heathrow Airports or an extra eight new Gatwick Airports. That would clearly be both politically and environmentally unacceptable.
So, instead of trying to meet projected demand we need to try to manage and reduce that demand by ensuring that the price of aviation more accurately reflects its environmental cost. When air tickets are 42% cheaper today than they were ten years ago, it is clear that the wrong price signals are being given out. It makes no sense at all that I can travel from London to Brussels return for just £89 by Virgin Airways, for example, yet when I use Eurostar, which produces far fewer greenhouse gases and is a much more pleasant way to travel, I have to pay the equivalent of around £250 for a similar journey.
So to conclude, action in this area is overdue and if we do not do something about it very swiftly then our efforts to try to reduce the impacts of climate change are going to be stymied.
Mr President, I wish to address my concerns this afternoon to the proposed taxation on aircraft fuel. Whilst there is recognition in this report that a kerosene tax cannot be imposed internationally due to the exemption in the Chicago Convention, nevertheless the introduction of such a tax, intra-EU or bilaterally, would be severely damaging to the United Kingdom and the entire European aviation industry. Not only would our air fares increase dramatically - possibly by £80 per ticket, thereby threatening the very existence of the smaller carriers - but the damage would also affect the aerospace manufacturers, tourism, businesses and, of course, the freight carriers - they now carry a third of freight world-wide by air.
It is not true to say that aviation does not bear its costs. In fact, the industry pays 100% of its infrastructure costs through air traffic control and airport charges, amounting to US $4bn in 1998 - unlike other modes of transport, such as rail and road, which are still heavily subsidised. These facts must be recognised. In addition, to impose this tax would bring little benefit to the environment, as was proven by the introduction of the air passenger duty tax in the United Kingdom. Aviation is in fact responsible for 2.5% of CO2 emissions world wide. Other approaches, such as trading and offsets, could be more environmentally-friendly and cost- effective.
Finally, such measures would ruin the competitiveness of the European industry vis-à-vis the rest of the world and would also cause massive job losses. So I, for one, will continue to speak up for an industry which is often singled out as the big bad wolf. This report is badly crafted on the part of the Commission and this Parliament. The public at large deserves better.
Mr President, some old shibboleths have resurfaced in this debate. There are those who reject any form of taxation, including tax on e-commerce. There are those who, rather than trying to resolve a question at European level, imagine that it is always better to refer it to other fora so as not to resolve it. I am thinking in particular of Mr Dell'Alba' s intervention. There are those, like Mr Titford, who vigorously defend their own national interest, preferring tax competition to European coordination. I am not among these. Like Mr Skinner, I think that the proposals from the rapporteur, Mr García-Margallo y Marfil, regarding VAT on e-commerce are good. We do, in fact, think that we must review our tax system in the light of technological developments.
The current situation is an unfavourable one. The facts are that, today, a French person can purchase software from an American company exempt from VAT, whereas an American making a similar acquisition from a French company is taxed at the rate current in France. I see this as a double competitive advantage for the American company. I am not sure that this is the best way of supporting our own e-commerce industry. Now, it seems that very many voices, in this Chamber too, have been raised in support of this industry.
We think this distortion of competition between Member States and third countries is unacceptable. The Commission' s proposals would permit progress towards greater coordination, and they are along the right lines. Then, there is the argument according to which a sector should be exempt from tax on the grounds that it is experiencing rapid growth. That is not my view. Finally, the French Presidency' s proposals were discussed, according to which tax should be levied at the point of consumption, with a requirement for service providers to be registered in all the Member States. Our rapporteur' s proposal echoes those of the Commission, favouring one-off registration in a single Member State. If this can provide the basis for a compromise, it will probably be a good compromise as long as it is not used to reintroduce distortion of competition due to the different VAT rates applicable in our various Member States. The equalisation mechanism proposed by our rapporteur is along these lines. That is why, together with the other members of my group, I shall support the proposal.
Mr President, I should like to express my thanks to Mr García-Margallo y Marfil for his work. I only intend to speak about the taxation of aviation fuel. Parallel to this debate, we have been holding talks with Mr Currie, the Director-General for Environmental Affairs, on the outcome of the negotiations in The Hague. In this context, I am sorry to say that aircraft emissions do pose a problem; although air traffic is not responsible for a large percentage of pollutant emissions, its volume is growing very rapidly, and we must therefore avoid any temptation to trivialise it.
But we must also reach an agreement, because there are widely differing views here in the House about the method we should use to tackle this problem. I believe we all agree that it would be very difficult indeed to find a global solution but that a global solution represents the ideal outcome. There are now some - and they include a majority of the committee - who say they want a European tax, to which the rapporteur has rightly replied that such a tax could only cover a tiny percentage of the world's air traffic and, more crucially, that it would create a huge problem for European industry. This, I believe, gives us good reason to be sceptical about this solution, although views vary, even within the PPE-DE Group. I know that my own party at home would support the principle of a European tax, but I believe the time has come for us to make a real concerted effort to identify common ground and to seek the solution that has the greatest possible beneficial impact on the environment coupled with the least possible distortion of competition for European industry.
To that end, the proposal for emission-based take-off and landing fees ought to be seriously examined, because it offers a means of including aircraft from other parts of the world, such as the United States and Japan, in the taxation regime when they land in Amsterdam, London, Paris or Frankfurt and thus of achieving greater environmental benefit and less distortion of competition. There might be problems with the WTO, but I believe it is up to the Commission to seek a solution at the WTO negotiations, a solution which is compatible with the WTO rules and which our trading partners might be persuaded to accept.
Mr President, I find the idea of a unilateral setting of EU aircraft fuel tax regimes entirely inappropriate, given that globally we are still subject to the Chicago Convention of 1944, exempting kerosene from taxation internationally. European aircraft carriers would be disadvantaged compared to carriers from third countries and it would distort intra-EU as opposed to intercontinental fare structures.
While the expansion of air traffic and the environmental problems of global warming and pollution are serious and important issues, I feel that a more effective approach would be to tackle this within an international framework. By focusing our attention too narrowly on only the activities which take place within the EU, we risk harming our industry without achieving much-needed progress in lowering emissions.
This same problem of trying to impose a regional solution to a global question arises with the difficult issue of VAT on digital electronic services. To levy VAT on third-country suppliers, largely American, is not only impractical but, in the case of newspapers and books, it gives rise to inconsistencies between the same products sold on line as opposed to in a shop. It is also inherently neither enforceable nor collectable, unless regulated internationally, as undoubtedly servers would be set up offshore beyond the EU's jurisdiction. The scheme will be harmful to the development of SMEs, both within and outside the Union, especially in view of the proposed reduction of the exemption threshold to a prohibitively low level of EUR 40 000 annual turnover. I personally advocate a VAT zero rating of all digital services until international agreement is finally reached.
Finally, the Torres Marques report on a minimum standard rate for VAT represents tax harmonisation by the back door and threatens the UK's zero rates on children's clothes, food and newspapers. As a British Conservative, I can only regret the high indirect tax rates throughout the European Union and I hope that by promoting tax competition we may bring pressure on our Labour Government to lower them in the United Kingdom.
Mr President, Commissioner, ladies and gentlemen, my honourable colleague Mr Goebbels referred to the Feira agreement, of which he takes a dim view. Like him, I am unable to join in the euphoria and applause that greeted it in many quarters. I should just like to address two points.
The first point is that we in Austria have had very gratifying experience of taxation at source in connection with capital-gains tax. It creates legal certainty for every individual saver and citizen. It seems to me, however, that a solution which will avoid a flight of capital from Europe is only achievable within the OECD framework and not through a collection of individually negotiated bilateral arrangements.
Secondly, I should like to deal briefly with the proposals on services provided by electronic means, which primarily relate, of course, to services downloaded from the Internet and to radio and television services. I believe we must ensure that no competitive disadvantages are incurred within Europe. Despite my fundamentally favourable response to the Commission proposal, I have to say that it seems premature and, in parts, underdeveloped, if one considers the many questions it leaves unanswered.
Moreover, I very much doubt whether the present text will be able to find general acceptance. To my mind, it would be wiser to aim for a VAT regime in the OECD framework, even though in all probability it would only take the form of a code of conduct at that level.
One last point is that the EU should not legislate in haste and should make every effort to strengthen e-commerce and to avoid undermining it.
Mr President, Commissioner Bolkestein, it is extremely important for the future of Europe that those involved in the information society in Europe are on an equal footing with those players in countries outside the EU. We who make the policy decisions in the EU must not, through our own actions, weaken European competitiveness. As, for example, Mr Schmidt said in his speech, we must comply with what was agreed at Lisbon and do all we can to strengthen the dynamism of the European Union. If we are too greedy in this matter now under discussion we will really be jeopardising the future of e-business, which is so important for Europe.
Naturally, I agree with the Commission' s proposal and with all my colleagues who have spoken here today that the distortion of competition that now exists in the market must be eliminated as soon as possible. This distortion can be eliminated in two ways: either by imposing the same tax obligations on companies that come from third countries as on their European counterparts, or by also exempting European companies working in this field, which is just being developed, from VAT. When we also consider the unsolved problems referred to by many others with regard to the aforementioned Commission proposal, as a result, for example, of monitoring the system, verifying where the assessment of taxes took place, distributing tax revenues fairly, and other factors, I am convinced that, at this stage, it would be more reasonable to adopt the line the minority were in favour of in the committee discussion. I therefore support those who want to totally exempt European companies from tax on electronic products, for the present at least.
Neither do I really understand the argument that products that are supplied electronically should be treated in just the same way as traditional products. Mrs Randzio-Plath, for example, said this. In my opinion, reading the morning paper in a street café is quite different from reading it on the Internet where you work. We are talking about a different product.
Mr President, I would like to start by commenting on the levy of VAT on electronic services. This topic has been given much attention ever since the Commission introduced the proposal on 7 June of this year. I am aware that some Members have been swamped with opposing views. Since the introduction, Parliament and the Council have shifted a lot of work. Although I am convinced that the Commission proposal, which is still before us, forms a sound point of departure, I have also noticed that Parliament and the Council are helping along the thought process in a constructive manner. This forms a sound basis for further discussion.
I would especially like to thank the rapporteur, Mr García-Margallo y Marfil, for his contribution and for the positive ideas which were put forward in his report. The Council' s Working Party on Financial Questions also pored over the topic of VAT and e-commerce. The outcome of that consultation was discussed within Ecofin at the end of November. I think that the conclusions of those ministers constitute a step in the right direction. The Council has reached agreement on the following key areas: electronic services must be taxed in the Community if use is made of these within the Community. They are not taxed in the Community if they are used outside of its borders. The guiding principle that suppliers from outside the Community who supply to customers within the Community need only register at one location must not lead to a shift in tax revenue between the Member States. Measures should be taken to avoid this. There is general consensus that a solution must be found whereby suppliers from outside the Community need only register at one location, and this is an absolute necessity in the eyes of the Commission. I would like to briefly comment on the further detailing of this solution.
The rapporteur' s idea to develop a mechanism to avoid distortions emanating from differences in rates meets with the support of a majority of the Member States. I am of the opinion that this idea can be combined with the original Commission proposal for one single registration without putting up bureaucratic barriers for industry. I would like to stress that we are talking about a system of reallocation of revenue and not about the distribution of this revenue. The system of reallocation of revenue will need to be carefully worked out. It is useful to have an objective and clear criterion at our disposal, namely the Member State where the consumer lives. This rules out the complexities which would emerge if macroeconomic or similar criteria were to be applied. Although I do not foresee any insurmountable technical hitches, a great deal of time will need to be invested in the next couple of months in the further development of the system, particularly with respect to the legal basis, so as to enable tax to be levied on all Member States by means of one declaration. As usual, we need to ensure that the solution we opt for does not give cause for concern outside the Community with regard to discrimination against suppliers who are not based in the Community. In this context, I believe that the Council should revisit the issue of threshold amounts for registration and look at whether a fair solution can be found. All in all, a number of details still need to be looked at. I am of the opinion that considerable headway has been made under the French Presidency, and I am convinced that in 2001, Sweden will continue in the same vein.
Given that the debate in the Council is still under way and also given the Commission' s wish to bring the topic of VAT and e-commerce to a successful conclusion in the short term, I am of the opinion that at this moment in time, it would be desirable not to accept Parliament' s amendment proposals formally but to try to incorporate these proposals as far as possible in the negotiations with the Council. However, I do not share Parliament' s ideas on one aspect, namely the introduction of a reduced rate or even a zero rate for electronic services, an idea which was, in fact, floated by various Members this afternoon too.
VAT is a general consumer tax. There are few exemptions from VAT and where these have been introduced, this was generally for cultural or social reasons. Electronic services cannot be brought under this heading and it is unacceptable to stimulate part of industry. The intention of my proposal is to iron out any existing inequalities and to create equal conditions for European and non-European companies. I would like to emphasise that, apart from the difference in insight to which I referred a moment ago, there is far-reaching agreement between Parliament' s and the Council' s approaches and in particular, about registration, threshold amounts and reallocation of revenue, and that in further talks in the Council, the points which Parliament has brought forward will be taken into consideration.
I am also prepared, in principle, to accept Parliament' s amendment proposal on administrative cooperation. This is a simplification measure which regulates the exchange of information between the Member States on VAT numbers in the electronic trade, and we will take the proposal to heart in our future work in Parliament and the Council.
Allow me now to turn to the proposal on the minimum level of the normal rate. Despite the efforts made by this Parliament and the Commission, as referred to by the rapporteur in his report, little progress has been made so far on the activities to replace the present VAT transitional regulation by a final regulation based on tax in the country of origin.
However, it should also be pointed out that the current climate, where the conditions are not favourable for achieving further harmonisation of VAT rates in the short term, makes meaningful progress in the near future very unlikely. Consequently, without prejudicing the idea of a definitive system but with a view to improving the working of the internal market in the short term, the Commission has drawn up a new VAT strategy which comprises four key goals, namely the simplification and modernisation of the existing rules, more uniform application of the present provisions and stricter implementation of administrative cooperation.
It is in the light of this that this proposal is seeking to maintain the existing level of harmonisation in the field of VAT rates by confirming the minimum level of 15% for the normal rate. The proposed five-year period reflects the stability which the new VAT strategy stands for, and reducing this period to three years, as proposed by the rapporteur, seems too short to enable the Commission to meet its obligations. This is why I cannot accept the proposed amendments. Should the circumstances take a dramatic and unpredictable turn within the next couple of years, the Commission can always consider submitting a fresh proposal.
Finally, I would like to comment on the report on tax on aircraft fuel. The Commission' s communication regarding tax on aircraft fuel accommodated the request which the Council made in its resolution of 9 June 1997. In it, the Council asked the Commission to provide more detailed information on all aspects of the introduction of such tax and especially on the environmental effects, the competitive position and profitability of the aviation industry within the European Union compared to its competitors outside of the Union, and the possibility of applying other instruments which have similar effects.
This communication took into account the conclusions of an exhaustive study. The upshot of this study was that the environmental effects and the implications for tax revenue and other effects mainly depend on two factors, namely the level and scope of the tax.
I am delighted that Mr García-Margallo' s report by and large supports the conclusions reached by the Commission. The suggestion to extend the scope of excise on mineral oils to include aircraft fuel and thus to end the existing inequality in treatment with regard to different modes of transport has met with strong support. Furthermore, this approach was generally well-received during the discussions which were held within the Council.
The recommendation that future discussions must take place within the framework of the International Civil Aviation Organisation, the ICAO, namely during its 33rd general meeting in September and October of the year 2001, also met with the same level of support. These discussions will prove very difficult, however, since the possibility of levying tax on aircraft fuel was not decided on at the previous general meeting. Accordingly, no major groundwork has been done within the ICAO working parties and it is unlikely that the Chicago Convention will be re-negotiated at the forthcoming general meeting.
Despite this, the Community could urgently request the review of the existing ICAO provisions concerning tax on aircraft fuel to be included in the working programme of that organisation and to underline the anticipated positive environmental effects of such a measure vis-à-vis other ICAO members.
A resolution issued by the general meeting of the ICAO which paves the way for an internal solution to the issue of tax on aircraft fuel or the use of other instruments with equivalent effects would be a crucial first step in the right direction.
Finally, I have noticed that the European Parliament would like to go further than the Commission where the Commission' s opinion is concerned. According to that view, at this moment in time it would be neither viable nor desirable to introduce a tax on aircraft fuel only on flights within the Community carried out by Community aviation companies, for reasons which have been given an ample airing in this House this afternoon.
The European Parliament is of the opinion that in a fast growing sector, such as the aviation sector, the environmental effects of relatively unimportant measures can never be considered insignificant. I would, however, like to point out that current Community tax legislation does not allow for only national and intra-Community flights to be taxed. This would become possible after the Council has approved the Commission' s proposal on the restructuring of tax on energy products, which has been before the Council for discussion since March 1997, and concerning which this House is aware that approval is still pending.
Thank you very much for all the dossiers you have addressed this week. You have had a fair number to deal with and you have been very helpful with the explanations on the technical subjects.
The debate is closed.
The vote will be taken on Thursday at 10 a.m.
Erika II
The next item is the Commission communication on the Erika II package on safety at sea.
Mr President, ladies and gentlemen, exactly a year ago today, the sinking of the oil tanker Erika took place. That disaster led to the pollution of 400 km of French coastline, with serious consequences for the environment, and for the citizens who lived and ran businesses in that area, whether they be oyster farmers, shellfish gatherers, fishermen or simply citizens involved in the tourist sector.
This accident, which followed many others, gave rise to anger and despondency amongst the communities that were affected and within public opinion in general because of the opacity of the maritime sector and the inability of the legislation in force to prevent problems such as this. This feeling unfortunately still persists to this day in the mood of European public opinion.
The sinking of the Erika had a completely new and surprising effect. Never before had there been so much talk about maritime safety in the European Union. For the first time there has been awareness of the need to find European solutions to this type of issue related to maritime pollution. It is obvious that one State of the Union on its own cannot have any real influence on maritime transport across the world and, on the other hand, the International Maritime Organisation is too slow and lacks effective means to adequately monitor the rules which it lays down.
The European public has insisted that the European institutions should adopt quick and drastic measures to put an end to the scandal of flags of convenience.
One year after the sinking of the Erika, we must all ask ourselves whether or not we have really been able to meet the expectations of Europe' s citizens. I sincerely believe that, given the progress that has been made quickly in the work of our respective bodies, it is undeniable that all the institutions have understood and fully accepted the importance of this issue. For its part, just three months after the accident, the Commission assumed its responsibilities and adopted a first package of measures, which the European Parliament approved fully on 30 November.
In addition to these first measures, the Commission has just adopted, on 6 December, a second package which I believe will respond even more directly to people' s expectations and will also profoundly change the rules of the game in the field of maritime transport, which will be of great benefit to maritime safety and to the protection of our coasts against the risks of pollution. In this respect, I would like today to very briefly present the content of this new package known as Erika II.
Firstly, we will be implementing a European system of maritime transport inspection. As such, the first measure is a proposal for a directive establishing a European system for monitoring, inspection and information with regard to maritime traffic. It is clear that inspection by the port State, regardless of the rigour with which it is carried out, only partially protects the States against the risks of accident and pollution, particularly from ships in transit.
The Commission' s proposal therefore has three fundamental objectives: firstly, to carry out better monitoring and inspection of the traffic of all the ships off our coasts. To this end, the ships must be equipped with devices that allow them to be automatically identified and monitored from land. Another device, whose importance in the eyes of MEPs is known to the Commission, is black boxes, which are also required by this directive, which must be fitted on board ships which dock in a European port, in order to aid the investigation of the facts in the case of an accident at sea or, possibly, to facilitate inspection by the port State. This will oblige the captain and crews to run the ship with more care.
The second objective is to simplify and speed up, in the case of accident, the communication of detailed information on dangerous and polluting cargoes, obliging ships and authorities to communicate the data electronically.
And the final objective of this directive is to strengthen the management of emergency situations at sea, through the obligation to designate ports of refuge, the prohibition on taking to sea during high storms and greater powers of intervention at sea on the part of the coastal State in the event of a serious risk of pollution.
Secondly, another aspect of this package consists of improving the rules in force in the field of responsibility and compensation for damages in the event of pollution by oil or its derivatives. We simply need to remember that the case of the Erika oil slick has shown us how slow and insufficient this compensation is, and it is still a long way from being paid to the victims and the people affected by this pollution a year after the accident happened. Furthermore, they are unlikely to be compensated for 100% of the damages they have suffered.
Thus the Commission' s priority is to try to resolve these two problems, and the solution we propose is to supplement the existing funds through the creation of a European fund financed by the oil companies, which would offer the victims quick compensation of up to EUR 1 000 million, instead of the EUR 200 million - USD 180 million - currently granted by the international authorities.
At the same time, we will be approaching the international bodies in order to try to review in detail the system established by the international agreements. In the event that the IMO does not adopt the necessary measures, the Commission would submit a proposal to Parliament and the Council on a Community system for responsibility and compensation in the event of pollution by hydrocarbons.
Furthermore, any person who has contributed through serious negligence to causing pollution will be subject to deterrent penalties, which will serve to promote responsible behaviour on the part of the maritime industry as a whole.
The third measure in the Erika II package is the proposed creation of a European Maritime Safety Agency, which will provide the Commission and the Member States of the Union with the technical support necessary to implement the applicable Community legislation. It will also serve as a platform between the Member States and the Commission for the development of harmonised practices and procedures, as well as facilitating the smooth flow of information between the various ports and between the various States and administrations.
In fact, with more than fifteen directives or regulations in force, it is crucial that we standardise practices and exercise greater control over the implementation of Community rules, in order to prevent significant and unacceptable differences in the field of maritime safety which could arise within the Union.
The European Maritime Safety Agency constitutes a first stage in the increasing integration of the administrative practices of the Member States, which may one day lead to the creation, as has been repeatedly requested by this House, of a genuine European coastguard organisation. However, ladies and gentlemen, we have not reached that stage yet.
Mr President, I hope that Parliament will take this opportunity, on this highly symbolic date - the first anniversary of the Erika disaster - to remember its determination and give the Commission the support that it will need throughout the legislative process. This issue is of crucial importance, since through it the European Union has asserted, in the eyes of the outside world and of its citizens, its ability to impose its own demands, in an international environment which is in principle largely unfavourable, in the field of maritime safety and the prevention of pollution.
I would like to remind you that the Heads of State and Government, meeting just three days ago at the European Council in Nice, have given decisive political impetus to this second package of measures, recognising that it is aimed at strengthening maritime safety, improving the European system of information on maritime traffic and creating an agency which will improve on the shortcomings of the current international system. So much so that they recommended to the States that they adopt the appropriate measures a priori and as soon as necessary, without waiting for the Parliamentary and Council procedure to allow us to definitively approve the directives I am referring to.
Mr President, Madam Vice-President, may I congratulate you once again for having outlined the Erika II package in clear and comprehensible terms and especially the need for us to inspect vessels in transit - subject to the international law of the sea - rather than only checking vessels that dock in EU ports. These other ships which are only passing through EU waters can cause equally bad and even far worse pollution of our shorelines. So I believe this approach is absolutely correct.
As far as liability is concerned, we must take a very careful look at that. The oil companies tell us they have a voluntary fund. This raises the question of whether we need a public fund. If you tell us that experience has shown the voluntary fund to be inadequate, which would be unfortunate, we shall then try to sort out this issue.
Madam Vice-President, how do you rate the prospects of the Council taking a decision on the Erika I package in December? Parliament took its decision on 30 November; you presented a good document, and we decided quickly. How do you see the chances of the Council managing to adopt Erika I now, in December?
Mr President, I thank the Commissioner for her continuing commitment in the field of maritime safety.
I should like her to answer two points. Firstly, how will she persuade the Council to adopt her proposal on black-box voyage-data recorders? We are trying to do that now on the Erika I package. We obviously would welcome her support on that issue, but we want to know how she will persuade these Member States to do what up until now they appear to be unwilling to do.
Secondly, there is nothing in her package to tackle the problem of the blacklisted flag states, states sadly that include Cyprus and Malta, where 50, 60, 70, 80% of ships have defects. What measures does she propose to tackle these blacklisted rogue flag states that continue to flout international maritime law?
Mr President, firstly, it is essential not only to inspect the ships which come to our ports, but also certain ships in transit with dangerous cargoes or in situations of risk. That seems to us to be essential.
Secondly, I hope that the ministers are capable, even at 4 or 5 o' clock in the morning, of approving the Erika I package. I hope that the decisiveness and such a clear statement at the European Council in Nice will serve to break down the remaining resistance on the part of certain countries which were fundamentally concerned because it was going to be more expensive to send more people to carry out inspections in ports, and that was the real problem within the Council. Unless this happens, the Council will bear a degree of responsibility, or rather a great deal of responsibility, for this delay and the ministers will have to explain themselves to the public.
Mr Watts, firstly, I would like to thank you for your vote of confidence and, secondly, I would like to point out to you that we have included the issue of the black box, thereby fulfilling the commitment we gave you.
With regard to the black box, it should be pointed out that the International Maritime Organisation has laid down an obligation of this type for ships using national routes as from July 2008 and we wish this date to be brought forward. I hope that after the impetus provided in Nice, the doubts and resistance of certain countries will have been reduced and that we achieve this.
In relation to the fund, I would like very briefly to mention two issues: blacklisted ships and flags of convenience. Even the countries which have a lesser degree of safety with regard to their ships have some ships which are safe; therefore, in accordance with international laws, we cannot exclude them a priori. What we can do is what we have indicated, that is to say, that if a ship belongs to one of those countries which has unsafe ships, not only countries with a flags of convenience, but also those which show little concern for safety in particular, it should be systematically inspected when it reaches a European port.
With regard to the issue of responsibility, I will only say that the current fund is not sufficient to provide compensation for all the damage caused by the Erika oil slick. It is therefore necessary to increase that fund and we are going to try to do that within the framework of the International Maritime Organisation, but if that does not raise the EUR 1 000 million, which is the quantity we believe would be reasonable and which is more or less the quantity currently being considered by the United States, we will have to adopt certain initiatives and create a special European fund.
I would like to remind Members that, in air safety, the amounts of compensation paid in Europe and North America are not equal to the amounts paid in other countries.
Mr President, Commissioner, as you have pointed out, next week, a year will have passed since the Erika disaster and the European Parliament and the Council have still not been capable of agreeing on the approval of the initiative for the first maritime safety package.
In this first package there is a proposal relating to Directive 57/94, which deals with inspections of ships and the classification societies. The main difficulty stems from the amendment of Article 6 of that directive; the Commission and the European Parliament propose the introduction of financial compensation to cover the possible responsibilities of classification societies in cases of maritime accidents.
Since the essence of this issue centres on this compensation, I would ask you, Commissioner, to withdraw the amendment to Article 6 and I would like to ask all the other Members of the European Parliament to withdraw the amendments to Article 6 and let us leave it for the second package which you have just announced.
Mr President, a year ago, an oil slick polluted the Brittany region and what amounts to the work tool of thousands of people whose livelihood is linked to the sea, the livelihood of an entire region. In this case, the body responsible is not a company which is difficult to identify. It is Total, whose head office is in the territory of the European Union. Now, you say that the compensation fund is insufficient. Why do we not, in that case, confiscate Total' s profits until all those who have already suffered, and those who will in future suffer, the effects of the criminal pursuit of profit have been fully and promptly compensated?
Mr President, I should like in turn to thank Mrs de Palacio for her comments. We obviously have confidence in her ability to ensure maritime safety because she must know that not a week passes without our being asked what, as Members of the European Parliament, we are doing to ensure safety and to change the rules.
I have two questions. Regarding the Erika I package, have you received any replies from the Member States about how precisely they wish to invest and to increase the number of their inspectors, because there is no doubt that, if they do not increase their number, everything that has been decided here will serve little purpose.
Regarding the Erika II package, I shall confine myself to one question in the form of an observation, although there are so many to be made! I am very happy to hear you speak of a European coastguard service. Is this really an idea which has had its day, because there are an enormous number of people who support it? Might the setting up of the European Maritime Agency be regarded as the beginnings or basis of a European coastguard service?
Mr Ortuondo, in relation to your intervention on Article 6, on responsibility in the case of less serious pollution, I can tell you that the first thing I am going to find out is what the Council thinks, but Parliament has already adopted a position on this issue. In other words, either the Council accepts the position adopted by Parliament or, if not, there will be a second reading. These may constitute the current negotiations, but I believe that this is not the only problem. I wish it were.
Secondly, I would say that it is French law which will have the power to confiscate or freeze the assets of a specific company in order to compensate for damages or anything else, and it could establish liabilities beyond those laid down according to the objective criteria provided for in current international legislation on hydrocarbon pollution. That does not consider who is liable or not, simply how much should be paid; but there is a maximum ceiling, as you well know, of USD 180 million, some EUR 200 million, which, as I have said, is inadequate. This would therefore fall to the French Government, should the need arise. This kind of consideration is not the responsibility of the Commission.
We have received no information so far about an increase in the number of inspectors, but I hope that this will happen. It has just been agreed that the directives must be implemented before they enter into force; then, they can take on more inspectors before the directives come into force. The Heads of State and Government have said this. Let them go ahead then. I hope that is the case and of course I will remind all the ministers of this at the next Council.
With regard to European coastguards, I believe that in order to facilitate the creation of an agency we can at least begin to better coordinate the action of the various bodies which act in the various European Union waters and which are different in each country.
That concludes this item.
Question Time (Commission)
The next item is Question Time (B5-0559/2000). We will examine questions to the Commission.
First part
Question No 33 by (H-0873/00)
Subject: UK Pre-Budget Proposal on Tax Disc for foreign lorries Is the Commission aware that the British Chancellor has announced his intention (8/11/2000) to impose a special road tax on all non-UK lorries using roads in the UK? Can the Commission confirm if it has received notification of this proposal and state whether it is in contravention of European free trade policy and whether such a proposal violates any EU legislation?
Mr President, the Commission is aware that one of the plans announced by the UK Government on 8 November 2000 was the introduction of some form of road-user charge such as a vignette payable by all road hauliers, British and non-British alike, for their use of the road network in the UK. The Commission sees, therefore, no indication that the announced measure introduces direct discrimination on the basis of the nationality of the haulier or the origin or destination of the vehicle. Provided that the implementation aspects of the charge in question do not introduce indirect discrimination either and they respect all other relevant specific rules governing the introduction of user charges in the European Union, such a charge seems at this stage to be in line with current Community law, that is Directive 1999/62/EC.
This directive, adopted by unanimity in 1993, laid down the conditions under which Member States could, if they wanted, apply time-related user charges or motorway tolls. The overall aim of this legislation was the elimination of distortions of competition through the establishment of fair mechanisms for charging infrastructure costs to hauliers and the harmonisation of levy systems within the EU internal market. Twelve of the 15 Member States have already adjusted their levy systems with more emphasis put on direct charging, user charges or motorway tolls and less on taxes. The Commission considers that such adjustments go in the right direction towards the establishment of fairer charging systems which give also an incentive for a more rational and efficient use of the road network. The measures announced by the UK signal such a readjustment of their charging system. The Commission is following closely the development of the UK scheme in order to ensure its full compatibility with EU general principles and specific legislation. The UK government has confirmed it is in the process of preparing its reply to the Commission's request for detailed information on the entire package of measures planned in the UK. The Commission will then analyse and evaluate those measures.
Depending on the outcome of this analysis, the Commission will decide what course of action to take next in view of fulfilling its role to assist Member States to take the measures which are right for them and at the same time respect the rights of the others.
Mr President, I want to thank the Commissioner for his reply and say that I feel reassured that at least a full explanation will be required. My understanding is that in making the announcement the British ministers stated quite clearly that this was a tax on foreign lorries and foreign hauliers. The supplementary question I would like to ask is: Is it, in the Commissioner's opinion, in accordance with European law that a haulier, fully taxed and compliant with the legislation of their own country, may not drive across the border into a neighbouring state? I live in a part of the Union where in order to move from part of the state to another it is necessary to drive through the United Kingdom. So is it acceptable that a vehicle may be stopped at the border of a neighbouring Member State if they comply with all the legal requirements in their own country?
Secondly: If, as the minister originally intended, he proposes to put a tax on foreign lorries to subsidise hauliers of his own nationality, is that contrary to European law?
President, the honourable Member will understand that it is difficult and probably inappropriate for the Commission to speculate on hypotheses and possibilities. I have set out in the Commission's response the principles and the criteria and assured Parliament that the Commission will analyse and follow closely the development of the UK scheme, including its implementation in practice, and of course the absence of any discrimination be it direct or indirect will be a crucial reference point in such an assessment.
I have a similar question, number 60 actually, in the order paper. I thought mine and this would be coupled together but apparently that is not the procedure in this House. I thank Mr Monti for his reply. I take some reassurance from it because reading between the lines I think he is getting the message.
Could I ask him whether he is aware that the announcement made by the British Chancellor on 8 November stated specifically - if he needs copies of the press release we can ensure he gets them - that this haulier 'Brit-tax' as we call it, was for foreign or non-British hauliers? The point is that it was to placate the irate British hauliers who were protesting at fuel prices in Britain. Subsequently I asked the Commission if it was aware of this. That was changed in the face of criticism, especially from Ireland and France, and a different spin has now been put on it by the British Chancellor of the Exchequer: it is now being portrayed as a user charge for all, including British lorry drivers. I am sure in an election year in Britain their own lorry drivers would be interested to know that they have an extra £1 500 a year to pay on top of their taxes. Would any attempt to rebate the British hauliers the equivalent be contrary to intra-Community trade?
Thank you for the supplementary question. I have to stick to the measures as announced and I find it even more difficult to speculate about the ramifications of the subject as I am not the Commissioner specifically in charge. I hope you will understand this and I can only refer back to the elements I gave in the reply provided a few minutes ago.
In reply to the honourable Member who asked how the structure of the charging system in the UK affects competition in the road haulage sector, perhaps I could add that at the moment British hauliers pay road-tolls or user charges - "vignettes" - when travelling in other countries such as France or Belgium, while at the same time they pay at home high vehicle taxes through which they contribute towards the infrastructure costs of the road network in Britain. On the other hand non-British hauliers pay nothing when travelling in Britain. They therefore do not contribute at all towards road infrastructure costs in Britain and at the same time pay lower vehicles taxes at home. This imbalance of an economic nature between the charges and taxes imposed on hauliers in different Member States distorts the conditions under which hauliers of different nationalities compete in the UK.
Question No 34 by (H-0916/00)
Subject: New BSE measures and food imports from third countries In the light of the new measures being introduced at EU level as a result of the outbreak of BSE in France and the Council' s confirmation of the need to protect the consumer and win back consumer confidence, and having regard also to Commissioner David Byrne' s White Paper on Food Safety and the establishment of a Food Safety Authority, what assurances can the Commission give with regard to the safety of food imports from third countries? How can we be sure that large volumes of imports from third countries match EU standards and how will the Commission allay consumers' fears in this respect?
Mr President, given the evolution of the situation within the European Community, the Commission is writing to third countries drawing their attention to the measures taken in relation to BSE within the European Union and alerting them to the need to consider similar measures. In addition, the Scientific Steering Committee is carrying out an assessment of the geographical BSE risk of individual third countries, on which the results are expected in the first half of 2001.
Policy towards imports from third countries will be decided in the light of this assessment. I have recently visited Poland, Hungary and the Czech Republic where I have underlined the necessity to be vigilant in regard to the risk of BSE. I am committed to ensuring that the food consumers have available, whether it comes from within or outside the European Union, meets the highest standards. The Community has several mechanisms to protect the health of consumers with regard to the safety of food imports from third countries. The Food and Veterinary Office performs on-the-spot inspections and audits in third countries to verify that exports from these countries meet the EU's animal and public health requirements.
In addition, Council Directive 97/78 of 18 December 1997 lays down the principles governing the organisation of veterinary checks on products entering the Community from third countries. Under this directive third country exports of meat are subject to systematic checks at the Community's external frontier to ensure that Community requirements have been respected. The Commission is also conscious of the necessity to ensure that exports from the European Union to third countries do not constitute a risk to food safety.
I would like to thank the Commissioner for his response and for his very positive leadership in this crucial area, and I must say that his response has also been reassuring from a consumer perspective.
However, the House will be aware of the resistance of some countries, mainly the United States, to conforming to EU standards on food safety. Can the Commissioner inform the House of the volume of meat and meat products entering the Community from third countries and the health status of these products - it may be a question that he may not be in a position to answer straight away - and can he also inform the House of the position on the use of meat-and-bone meal in animal feed in those exporting countries and the extent to which this now international problem can be addressed in the context of world trade? We must find an international solution to a problem that is seriously affecting consumers worldwide.
I am not in a position to give you exact figures in relation to the volume of imports of beef from third countries but I can say that such imports are governed by the appropriate regulations and that food safety considerations underlie that legislation.
On the question of the use of meat-and-bone meal: their export is covered in exactly the same way by the legislation that governs the production of meat-and-bone meal within the European Union, and also with the requirement for the removal, for instance, of specified risk material from meat-and-bone meal is covered in legislation and will be in operation from 1 March 2001.
Question No 35 by (H-0936/00)
Subject: EU funding for the Palestinian education system It appears that a large number of school books issued by the Palestinian Authority contain anti-Semitic statements and incitement to hatred of Jews that would result in prosecution for 'incitement to racial hatred' , in any EU Member State. Under the 1993 Oslo Agreements, the Union and the Fifteen provide large-scale funding for the Palestinian education system. The role of the European Union cannot be to fund incitement to hatred and warfare.
Will the Commission therefore please tell me: how it views these texts, which are worthy of Mein Kampf, whether it intends in the future to make aid conditional on respect for fundamental human rights, and whether it intends to condemn the indoctrination and exploitation of children in the Israelo-Palestinian conflict?
Naturally I understand the honourable Member's concern. As far as the Commission is concerned, we have never supported financially the production or distribution of school textbooks nor the preparation of school curricula. Assistance to the educational system is focused mainly on infrastructure, equipment for schools and direct assistance for school expenses, for example, salaries. No request has ever been made by the Palestinian Authority to the Commission to finance school curricula and textbooks.
The Commission is ready to raise this question, raised by the honourable Member, with the Palestinian Authority. I am also happy to draw the concerns of the honourable Member to Member States' attention although bilateral projects are matters for Member States and not for the Commission.
I should point out, in addition, that Article 2 of the EC/Palestinian Interim Association Agreement clearly states that mutual cooperation between the parties "has to be based on the respect of democratic principles and fundamental human rights as set out in the Universal Declaration on Human Rights which guides their internal and international policy". The honourable Member may also be interested to know that we have financed several projects worth about EUR 4.5 million in recent years, designed to foster dialogue between Israeli and Palestinian youth.
Mr President, the Jews are the enemies of the prophets and believers. The Jews are traitors and infidels. Students must understand that there is a link between Nazism, Fascism and Zionism. The Jews seek to persecute. They conspire with hypocrites.
Those are a few passages from the Palestinian schoolbooks used to teach children in the territories, an education service, moreover, which we ourselves are funding to a large extent. As you said, Commissioner, particularly where wages are concerned, the European Union is funding a form of education which is, in reality, being twisted into anti-Semitic propaganda.
I have asked you about the Commission' s participation in educational programmes, and you avoided the question. I also asked you how the Commission might monitor this aid, and you did not reply to me on this point because there is in fact no real monitoring.
I am sorry to have to tell you that I am not satisfied with your reply. I asked precise questions and I expect precise replies on such a serious subject. Are you, yes or no, prepared to make Community aid, and not that of the Member States, conditional upon respect for fundamental human rights?
I quoted, as I am sure the honourable Member heard, from Article 2 of our interim association agreement with the Palestinian Authority. I also said that we intended to take up the issue which he had raised with the Palestinian Authority. I give that undertaking once again. We reject any attempt to use the educational system to promote intolerance or hatred. That is our view about the situation in the West Bank and Gaza. It is our view about the situation everywhere in the world. The main focus of our assistance in the region has always been to promote a culture of peace, tolerance and human rights.
So I repeat, we will pursue the issue with the Palestinian authorities. I very much hope that in every country in the region we will find that educational services promote tolerance rather than intolerance.
I welcome what the Commissioner said about raising this matter with the Palestinian authorities, but I want to take him back to the last part of his original answer which was the dialogue between the youth of Israel and young Palestinians. Will he reinforce the Community's efforts in this field? That is where the future lies: to build understanding and tolerance between these two peoples. That starts with the young people. We spend some money on this but, when you consider the scale of the problem, it is still a relatively small amount of money. Will he look at ways of expanding that section of the Community's budget?
Yes, I am very happy to give that undertaking. The point that the honourable Member makes is an important one. We have to look at more projects in this area, not least those run by non-governmental organisations. I have seen one or two of them myself.
Question No 36 by (H-0867/00)
Subject: Texaco-Chevron merger Under what framework and in what timescale does the Commission expect to respond to the announcement of a worldwide merger between the Texaco and Chevron oil companies? Is it aware of allegations of serious human rights abuse against Texaco in Ecuador and against Chevron in Nigeria, both leading to pending lawsuits? What part will this play in the Commission' s deliberations, and what evidence will the Commission seek from the companies in this respect?
The Commission services are informed by Texaco and Chevron that their announced merger would fulfil the turnover criteria of the European merger regulation. Texaco and Chevron have therefore entered into pre-notification discussions with the Commission's merger task force. Following notification, the Commission will have to assess, in view of the legal test in the Merger Regulation whether the operation will lead to the creation or strengthening of a dominant position, as a result of which effective competition would be significantly impeded in the common market or in a substantial part of it.
The Commission's assessment under the Merger Regulation can therefore only take into account competition concerns that affect European companies and citizens. The Merger Regulation provides no legal basis to take allegations of human rights abuses into account and the Commission therefore has no powers to investigate such alleged abuses in this context.
That is not an unexpected answer from Mr Monti. However, he and his colleagues should understand that every time one of these mergers takes place we are going to carry on asking the question. Mr Patten, sitting alongside him, must have been squirming when he heard that answer, because in the previous question we heard a great lecture on respect for human rights. Then suddenly when it comes to the European Union's economic powers, they are blithely ignored.
Let me say about Texaco that the Centre for Economic and Social Rights says that in Ecuador they are responsible for a high occurrence of abortion and abnormally high cancer rates. They have been accused by Ecuador's own national oil company of dominating indigenous peoples. In Nigeria, Chevron has been accused by the All-Ijaw indigenous people of instigating violence against them and actually paying Nigerian soldiers to shoot protesters at the Warri naval base.
Whatever you say about the legal base and concern over competition policy, the public in Europe is concerned about such abuses of human rights. If you are not willing to act now, I suggest that you signpost how other action could be taken by your colleagues in the Commission against abuses of human rights which are unacceptable to all of us.
I can assure Mr Howitt that the Commission, individual Commissioners and I personally, are very concerned about all issues pertaining to possible abuses of human rights.
Having said that, there are, of course, different instruments for different purposes, and in the Community legal order, the Merger Regulation has the very limited, and yet important enough, objective of ensuring the protection of competition in the interests ultimately of consumers on the occasion of mergers. I do not believe that it would be appropriate to aim at more than one objective through a single instrument. The Merger Regulation is a powerful tool to ensure that the interests of consumers are protected when companies combine their activities. Its efficiency should therefore not be hindered by adding other objectives of a complex nature that are difficult to assess and that would at any rate not be effectively served by this specific legal instrument.
Conversely, Member States and the European Union have at their disposal other means to deal with human-rights-related issues.
Question No 37 by (H-0900/00)
Subject: Shipbuilding On 15 November the Commission published its third report on the state of shipbuilding in the world.
The report concludes, inter alia, that the aid received by our industry has not solved the Korean issue.
Does the Commission believe that without this aid the European shipbuilding industry would have withstood unfair competition from Korea?
How does it intend to guarantee the survival of what remains of the industry from January 2001 onwards in the face of unfair competition from Korea, further evidence of which is contained in its latest report?
In the light of the report' s findings, what trade measures are to be taken against Korea in the immediate future?
In its report adopted on 15 November the Commission concluded that operating aid under Regulation 1540/98 has not provided a solution to the problem of South Korean pricing practices. However, among the various actions proposed, it committed itself to examine as soon as possible the possibilities to propose measures to address the Korean problem in accordance with the Regulation.
At its meeting of 29 November, the Commission reaffirmed that it is against any prolongation of operating aid. However, it indicated that it is ready to explore the possibilities for greater use of national support for research and development, including appropriate changes to Regulation 1540/98. The Commission also recalled that substantial funding for research and development is available under the Community research framework programme. As regards trade actions, on 2 December the Commission published its decision to open an investigation following industry's complaint under the Trade Barriers Regulation (TBR). In the context of this TBR procedure, the Commission can decide to resort to WTO dispute settlement procedure unless a mutually satisfactory solution is agreed with the authorities of the Republic of Korea. The final investigation report will be transmitted to Member States by April 2001.
In addition, if in the framework of the TBR procedure the Commission does not achieve a negotiated solution with Korea satisfactory for the European Union, the Commission will report to the Council by 1 May 2001 and will propose to bring the case to the WTO in order to seek remedy against unfair Korean practices. In addition, the Commission will, at the same time, propose a defensive temporary support mechanism, specifically designed to counter unfair Korean practices for a period necessary for the conclusion of the WTO procedure. This mechanism will be limited to those market segments where it has been demonstrated that EU industry has been directly injured by unfair Korean trade practices.
On a multilateral level, the Commission will pursue its efforts to establish a level international playing field for the shipbuilding industry within the OECD.
The Commission's position was presented to the Industry Council on 5 December and the Council welcomed the Commission's determination to tackle the problem of unfair Korean competition and took note of the Commission's proposals in this regard.
Commissioner, firstly, to a certain extent I feel reassured because I notice that the Commission has been concerned with, and has perhaps also done something about, this problem.
However, the dates mentioned by the Commissioner - there was a meeting on 29 November, on 2 December it was decided to open an investigation, and then it is said that it may happen within six months, etc. are not very illuminating.
I believe that the intentions as a whole are hugely reassuring, but the reality is that meanwhile our dockyards are closing down. I come from a country, Spain, and specifically the Basque Country, where there is nobody left building ships because we cannot cope with Korean competition. The Korean shipbuilders are quite happy to carry out dumping - not only with regard to the European Union, but also the whole world - and I cannot see any solution to it.
I would be grateful if we could take immediate and crucial measures.
Commissioner, you know that unfair competition on the part of Korea has been proven. The Commission has been there and has seen it.
We are now facing a long process. We will possibly have to wait half a year to know whether or not the World Trade Organisation will condemn the unfair competition of the Koreans. And we must not forget that Mr Valdivielso de Cué asked you if the Commission believed that, without the aid which the shipbuilding industry had received, this industry would have been able to survive in the European Union.
This is a dramatic issue. Mr Valdivielso de Cué referred to Spain, to the Basque Country and I must refer to Galicia, which is an Objective 1 region, with a very important shipbuilding tradition and which is asking, because it is an Objective 1 region, for this aid to be maintained in some way until the dispute in the World Trade Organisation is settled. The WTO will condemn - it must condemn - the unfair competition on the part of Korea.
That is the question: is the Commission prepared to prolong certain aid, at least in the case of the most needy regions that have a major shipbuilding tradition, so that they can survive in the face of this unfair competition?
The Commission report has established that, as operating aid has not been helpful in solving the problems created by unfair Korean competition, we decided not to prolong those operating aids. At the same time it was decided that Mr Lamy should in further negotiations and actions vis-à-vis Korea, have the most powerful and focussed instruments. We believe that would not be represented by an across-the-board continuation of the existing operating aid but rather by the Commission being prepared to come up with a focused and specific instrument in the event of the actions undertaken by Commissioner Lamy on behalf of the Commission not being successful for the European Union industry.
Second Part Questions to Mr Lamy
Question No 38 by (H-0868/00)
Subject: Anti-dumping duty on import of coke of coal in pieces European foundries and the insulation industry are using coke over 80 mm in diameter and are employing more than 100 000 people within the Community, while Community producers of coke employ no more than 800 people. Does the Commission find it in the interest of the Community to protect the EU coke industry, which has already benefited from substantial price increases, and thereby seriously harm the user industries which employ substantially more people?
How does the Commission expect the user industry to remain competitive in the face of competition from iron castings from the Far East when the user industry has little or no possibility of increasing its prices?
In the light of the foregoing, an increase of imports of coke can be expected from third countries leading to higher emissions of sulphuric acid. If so, is the Commission's decision in conformity with the Community's energy and environmental policies?
On this issue of coke imports, I should like to begin by emphasising that the Commission services have - as is only right - undertaken a very thorough analysis of dumping on the part of the Chinese, the resultant harm caused to European industry and the possible consequences for users of the coke. As a result of the investigations, it was concluded that there is no doubt about the dumping and the damage it causes and that the effect of the anti-dumping measures on the user industries would be limited.
Particular attention has been paid to the issue of employment. Coke-using industry employs a total of 70 000 people, but this product represents only a very marginal portion of its costs, in the region of 2%. It has also been established that the coke-using industry was able to pass on a moderate increase in its prices to its clients. There are therefore unlikely to be harmful effects on employment and competition in the coke-using industry.
With regard, however, to the coke industry itself, which directly employs 1 900 people in coke production, the situation has deteriorated to such an extent, due to dumping on the part of the Chinese, that site closures are now envisaged.
The increase in prices which would result from the anti-dumping measures should enable the coke industry to become profitable again. In the light of all the arguments presented, it has therefore been concluded that imposing anti-dumping measures was in the general and overall interests of the European Union.
Although the investigations into dumping do not consider the environmental aspect, which should, however, be considered in the wider context, I should like to point out that Community environmental legislation sets emission limits which must be respected both by producers and by the user industry, whatever the origin of the coke. So, whether the coke is from China or elsewhere, the environmental consequences are the same.
This investigation has been carried out according to the usual procedure. I believe it to be fair and transparent, and all the arguments put forward by the user industry have, as usual, been duly taken into account.
Mr Commissioner, I can understand that you do not wish to change your decision despite the fact that ten Member States are against such a duty. I strongly disagree with you, Mr Lamy. I disagree with you on this matter just as much as I agreed with you this afternoon concerning the Korean shipbuilding policy. I believe it is important to emphasise that here we are looking at a coke industry that has only 800 employees, but that we have a user industry with over 6 000 employees that would be adversely affected in purely competitive terms by such an anti-dumping duty. I can however understand the fact that you still disagree with me, so I probably have nothing to gain from putting the question to you one more time, but I believe that you should take account of the fact that ten Member States are against such a duty.
I have nothing to add. The proportion of jobs is not in fact the same. It is just that in one case the risk is acute and in the other it is not.
As they deal with the same subject, Questions Nos 39 and 40 will be taken together.
Question No 39 by (H-0883/00)
Subject: Everything except armaments Is the Commission content that this dramatic proposal - which may well have dire consequences for already hard-pressed sugar beet farmers in the European Union - should be passed without any consultation of the directly-elected European Parliament?
Question No 40 by (H-0889/00)
Subject: Market access for less developed and developing countries Does the Commission intend to honour its obligation under the Cotonou Agreement to consult ACP countries, and undertake country and sector specific impact studies, before the Council takes a decision on the Commission's proposals to grant duty-free and quota-free access to the European market for all products, except armaments, from the world's 48 least developed or developing countries?
I shall answer both questions at the same time. The Commission' s proposed regulation which we have designated 'Everything but arms' is designed to give least and less developed countries access to the Community market, duty-free and quota-free, for all exports except for arms.
This proposal, which follows on from the multiple commitments made by the Community in favour of least and less developed countries, is aimed at promoting the integration of these countries into the world economy. We think that it is, indeed, imperative that the process of globalisation should not cause the poorest developing countries to become marginalised.
This initiative is based upon a Council regulation amending the regulation which defines the current GSP. The Commission' s proposal is based upon Article 133 which, as you know, does not at present lay down any legal obligation to consult Parliament.
I entirely agree that this proposal is an important decision which should be subject to the codecision procedure. That is what the Commission proposed to the Intergovernmental Conference. In tabling its proposal, which was fully supported by Parliament, the Commission envisaged having recourse to the codecision procedure in the case of all standards of general scope, such as this one, defining the essential features of common trade policy.
The result has now been obtained and you know as well as I do that the Intergovernmental Conference has not taken up this suggestion, since no Member State supported it.
The Commission cannot contravene current Treaty rules. Consulting Parliament on this proposal and taking account of arguments which Parliament might be led to put forward is therefore a political decision which, as the texts currently stand, is solely at the Council' s discretion. Out of a concern to ensure effective political scrutiny by Parliament, I have however made efforts to keep the European Parliament informed as far as possible. In particular, I informed your Committee on Industry, External Trade, Research and Energy of this initiative on 11 October 2000, and I am of course prepared to appear again before Parliament' s relevant committee in order to discuss this proposal.
Regarding Glenys Kinnock' s question concerning the link between this initiative and the Cotonou agreement, I should like to say again that the Commission entirely respected the spirit and the letter of the provisions of this agreement when it came to informing and consulting the ACP countries. We forwarded our proposal to the ACP countries at practically the same time as to our Member States. We invited the ACP countries to begin consultations. These consultations were conducted within the framework of the ACP sub-committee for commercial cooperation which met on 21 November 2000. The Member States intimated that they would like the Commission to present a more detailed impact assessment before taking a decision. The assessment is under way and the results will be communicated to the ACP countries as soon as they are available. Obviously, the real impact of the initiative in favour of the least and less developed countries will depend upon their ability to respond, something which is extremely difficult to foresee and to model.
We are therefore prepared to monitor the effects of this initiative and its results very carefully and to examine, if need be together with the ACP States, the measures which might be required in order to preserve their competitive position in the Community' s markets.
Mr President, may I thank the Commissioner very much for his very positive reply about cooperation with Parliament. I am sure all my colleagues are very grateful. This particular subject is of great concern to British sugar beet growers as you can imagine, because it is about the only crop that is profitable in the UK at the moment. I represent some growers and I am thus very concerned indeed. I note, incidentally, that British Conservatives claim to represent the countryside in the UK, yet not one of them is present in the Chamber to ask you a question. Would you please tell us what you think the impact on the price of sugar will be in the UK as a result of your proposal?
Mr President, may I thank the Commissioner for his answer. Would you confirm, Commissioner, that the Coreper GSP Working Group has been postponed for the second time? Is that because they are waiting for a revised proposal from you and for the impact studies?
Secondly, you talked about the spirit of Cotonou being honoured. That is not the view of the ACP trade ministers who met this week, who said that they would expect the European Commission to honour existing agreements. What they feel, Commissioner, is that Cotonou was very carefully negotiated by the ACP and that within five months, almost before the ink is dry, there are proposals without any consultation. Of course, you had consultation after the event, but not before, which is part of the agreement under Cotonou, as you know, as is the need for joint impact studies to be undertaken.
Thirdly, Commissioner, would you agree with me that vulnerable small island economies, particularly of course in the Caribbean, who are dependent on certain commodities like bananas, sugar and rice, should deserve to be a special case?
With regard to beet sugar, it has not escaped me that sugar beet farmers and sugar producers were concerned about this initiative. It is true that the price of sugar in the European Union is now three times higher than on the world market. This does indeed present a problem. I should like, moreover, to reassure you that this initiative is not designed to solve that problem, given that the additional amounts which might be imported into the Community market are so small. In fact, it is a question of authorising access to greater quantities which are small as far as we are concerned, and therefore not destabilising, but which represent large amounts for these countries, given the size of their economies. The initiative is not therefore of a kind which will destabilise the highly protected Community sugar market. If need be, we shall include the necessary precautions in the amendments we are working on.
This ties in with Mrs Kinnock' s question. We are in fact working on a number of amendments with a view to making this proposal acceptable both to the Council and to Parliament. We are working on these in committee, but no decisions were taken on the matter this week, as Poul Nielson was absent on a visit to the Balkans.
Like Mrs Kinnock, I am aware of the difficult situation facing small islands. We shall ensure, by means of safeguard clauses or transitional periods, that these proposals do not have too serious an impact upon these regions.
Finally, I would thank Mrs Kinnock for informing me about the work of the meeting of ACP Trade Ministers which took place in Brussels this week. I was present at the meeting and broached this issue with the ministers who, following the meeting, voted for a resolution favourable to the Commission' s initiative.
Commissioner Lamy, when I asked you about this earlier this year at a previous Question Time you said this was not possible for a further five or six years. Can you explain what has changed your mind? There are many cynical people amongst the developing countries who see this simply as a way of trying to buy them off in future WTO negotiations.
Are you being sincere in trying to help developing countries? Can you comment on the analysis given by some NGOs that the least-developed countries, without capacity-building measures, without a change in the sugar price, given the fact that they are net sugar importers, may not be able to exploit what we are offering?
Finally, can you comment on whether this was discussed within the College of Commissioners today? If so, what was the nature of that discussion and would you expect any movement on this issue before you come before our committee on Development and Cooperation next Strasbourg on 16 January?
Where the procedural questions are concerned, Mr Howitt, I have just told you what stage the Commission' s discussions had reached, so I will not return to the matter. Regarding contacts with the relevant committees of the European Parliament, I am of course available to them in the usual way.
With regard to whether or not this is a tactical gesture designed to win the favour of least and less developed countries within the framework of a round of negotiations, I would point out straight away that this is not the case. In view of their situation, these countries unfortunately have no capacity for autonomous negotiation, and it is therefore a gesture which we ought, in my opinion, to make unilaterally, without anything in return.
With regard, finally, to the problems it might cause for other economies, we are taking the necessary steps, and it is in this spirit that we are busy re-examining the Commission' s proposal so that the impact on other ACP countries is as limited as possible.
As my colleague Bill Newton-Dunn said, we have a number of colleagues in the UK who are indulging in fairly standard if facile anti-European scaremongering on this proposal and they have got a large number of sugarbeet farmers extremely worried. We need your help to be able to persuade our constituents and our farming community that the claims made by the anti-European wing in our political environment, and indeed others, are wrong. To that end, could you perhaps reassure me firstly when the impact assessment will be available to us so that we can cite it to perhaps explode some of the apocalyptic claims that have surrounded your proposal and, secondly, give some more details about the safeguard clause which I think you are considering introducing into this measure and also the transition period before the measure finally gets implemented?
The impact assessment, Mr Clegg, is at present being prepared within Mr Fischler' s directorate. He has asked them to be as quick as they can, and I hope the assessment will be available soon. Let us have no illusions: given the state of the economies concerned, it is difficult to devise models for their ability to respond on these matters. However, the impact assessment will be made available.
On the second point, we shall be issuing background information. The safeguard clause is currently being worked upon and, if Mr Clegg needs background arguments in order to talk with the sugar beet farmers, I shall make these available to him. As it happens, I myself come from a French region which grows a lot of sugar beet, and I have some knowledge of these matters which I should be very happy to share with him.
Questions Nos 41 and 42 will be replied to in writing.
Question to Mr Liikanen
Question No 43 by (H-0917/00)
Subject: Combating child sex tourism During the part-session in October, the Commission replied to my question on the EU's continued support for ECPAT in Sweden's campaign against child sex tourism by saying that much of the Commission's work, which is carried out with meagre budgetary resources, will be terminated as it requires a large number of staff to a large extent. However, the Commission also promised to continue the campaign against child sex tourism by endeavouring to make funds available for the ECPAT project for 2001 and by continuing to combat child sex tourism in the future through other programmes.
How will ECPAT be funded during 2001? What is the long-term strategy for its funding, and how will funds be released so that work to combat child sex tourism can also be carried out in countries outside the European Union in the future?
Mr President, the Commission has received an application for funds for measures to be taken against child sex tourism. These shall be carried out by four international organisations during 2001. These funds can be allocated by means of the commitment appropriation under budget item B7-663 in the budget for the year 2000. One of the four organisations is ECPAT, whose measures in this area during 2001, which are eligible for aid, are wholly covered by this application.
The Commission's procedure for granting the desired financial support will soon be complete, and this also includes the funds which ECPAT requires for 2001. As from 2001 it is the Commission's intention to finance actions against sex tourism by implementing the on-going programmes against child sex tourism. Programmes like Stop and Daphne have been earmarked by the Commission to allow child sex tourism to be fought as a form of sexual exploitation of children and violence against children in the candidate countries too. In addition, specific projects financed within the framework of the European Union's policy for development and external relations can also relate to work in the fight against child sex tourism in countries outside the European Union. These different instruments are also open to organisations like ECPAT and their partners in the countries concerned.
Mr President, there are eleven days to go until Christmas, and today in Sweden and Finland they are celebrating the festival of Lucia. I would like to thank Mr Liikanen for what was in all respects a very positive and excellent reply. May I nevertheless request a few clarifications?
Is it certain that ECPAT can continue their project next year, i.e. in 2001? Is it also certain that the budget item used for measures for fighting child sex tourism is not being deleted but can still be used? Do the funds that are being granted involve more money, or is it a question of the same level as before?
I would like to say with gratitude that I am aware that you, Commissioner Liikanen, have devoted yourself to this issue with commitment and enthusiasm after Maj-Britt Theorin and myself updated you on it on 4 October.
Mr President, this year the Commission is making decisions concerning the funds which can be used during 2001. This means that measures to be carried out during 2001 can be financed by funds covered by the budget for that year.
As far as the budget for 2001 is concerned, we must first wait for Parliament's decision. Then the Commission must consider the best way to implement the measures for fighting child sex tourism. I am prepared to come back to the honourable Members of the European Parliament once the budget has been voted on and the Commission has discussed the issue.
Mr President, Commissioner Liikanen, this very night we shall be discussing the proposal for a Council Decision on European digital content. One of our concerns in connection with this Decision is the need to determine how harmful content can best be kept off the Net in future. Are there plans to establish hotlines that would enable European citizens to report discoveries of harmful Internet content to a central agency? What about Internet groups, Internet police units and user groups which are formed with a view to uncovering harmful content on the Net? Are there also plans for technical mechanisms to filter harmful content out of the Internet in future?
We have three types of activities in this area. One concerns activities which are directly criminal. In that area we are working at the moment with Mr Vitorino to produce a communication on cyber-crime. I hope that will come to the Commission very soon.
The second area is technology. We need technology, for instance to enable parents who want to filter the content of the Internet to do so. We have had a particular project for that.
The third area has been particular actions like hotlines. I will discuss that issue with my services once the budget resources for next year are clear. I will be happy to come back to Mr Rübig after that.
Questions to Mr Bolkestein
Question No 44 by (H-0872/00)
Subject: European Patents Court What is the present stage in preparations for establishing a European Patents Court, and how does the Commission assess the proposed site of Munich?
The proposal for a Community patent regulation provides for the setting up of a Community tribunal specialised in patents, which would mainly be authorised to settle disputes with regard to the validity and infringements of the Community patent. These new legal powers, however, require a change in the European Treaty. A few days ago, the European Council took a positive decision to this effect in Nice. A new article in the Treaty provides for a possible increase in the powers of the European Court in this sense. The issue of the geographical location of the new tribunal is not discussed in the Commission proposal. The new tribunal will be integrated into the Community court, which is, of course, the Court of Justice of the European Communities.
Mr President, I only wanted to ask you to update us on efforts within the Commission to incorporate the European Patent Office gradually into the structure of the European Union. Is this not one of your strategies for the future? Would it not therefore make sense for the European Patent Court to be based in the same place as the European Patent Office? I am grateful for your letter in response to the initiative I took with Mr Würmeling. In that letter, you said the Court must be centrally located. I should like to point out that Munich is situated in the heart of Europe and is also very accessible.
I am aware that Munich has seen major economic activity in the field of patents. This is why the patent office is based in Munich. However, I am of the opinion that it is premature at this stage to enter into a discussion as to where the future Community patent tribunal should be based.
At present, the efforts of myself and my offices are focused on limiting the effects which the distance between the parties and the future tribunal may have. Indeed, we intend to ensure that the centralised jurisdiction is near to all members of the judiciary across the Community. I would like to add that it is difficult to have a Community or centralised patent without centralised jurisdiction. Because if that was not the case, this would mean that there would be a tribunal in all Member States of the European Union for administering justice on patent infringement procedures, and that could mean that a German company could find itself in a tribunal in country X, far removed from the registered office of that company, and with enlargement in the offing, that could imply far greater distances still. It is essential that one judicial body be put in place, both in first instance and in appeal, where patent disputes are settled.
As Mr Bolkestein is aware, members of the Committee on Legal Affairs and the Internal Market, including myself, have expressed a certain concern in our previous dialogue about the risk of a proliferation of Community jurisdictions running alongside and in parallel with those of the Members. Hitherto the main thrust has been one whereby litigation is primarily focused in Member State courts but problems of interpretation of Community law are centralised in the sense of references to the Court. That has been a way of ensuring that the law is consistent throughout the Union and yet is locally administered. I would like to be assured that the Commission will consider very carefully the virtues of such an approach, because I suspect a proliferation of jurisdictions may, in the end, fragment our legal systems.
I am not sure what the honourable Member means by the word 'proliferation' . Does he mean a geographical proliferation or a functional proliferation, according to various subject matters?
If Mr MacCormick means a functional proliferation of courts of justice, I can see his point of view. I understand that his concern is that there should not be a proliferation of special tribunals dealing with this, that and the other. That is certainly an understandable point of view, which I share.
However, patents, represent very specialised work. Just as the law courts in Düsseldorf, Munich and elsewhere in Germany have specialised in the law of patents and there is also a specialised court in London, a Community court to sit upon and judge cases concerning Community patents would have to be very specialised. It is not work that could be given to a new judge - if I may put it that way - even though that judge might be very experienced in other fields. Therefore, the specialised courts which the European Commission wants to see come into being, to deal with all possible litigation concerning Community patents, would have to consist of specialised judges and would, therefore, perhaps be organisationally a part of the Court in Luxembourg but, as far as its work is concerned, form a specialised part of that Court.
Having said all that, I agree with Mr MacCormick that one should be very sparing in erecting special tribunals. We do not want a tribunal for traffic accidents, international agreements, or for maritime law, etc. These matters would continue to be the normal province of the Court in Luxembourg and certainly the Commission would not want any special arrangements for normal cases.
Question No 45 by (H-0879/00)
Subject: Community trade mark courts Article 91 of Regulation (EC) 40/94 requires the Member States to set up at least one court to deal with private disputes arising from Community trade marks. Some countries have set up such courts, including Spain, which faces an additional difficulty because, under the provisions of the regulation, it is the Spanish court which has jurisdiction in disputes between non-Community undertakings.
What measures does the Commission plan to take to ensure that Member States which have not yet done so set up Community trade mark courts?
Mr Berenguer Fuster' s question relates to trade marks. The Commission empathises with the situation Mr Berenguer Fuster has cited. This situation not only applies to Spain, but also to other Member States, such as France, Luxembourg, Italy and Greece. This is why the Commission contacted the Member States concerned prior to sending the reminder. Those contacts have been successful to the extent that, over the past year, another three Member States have submitted their lists with courts of first and second instance for the Community trade mark. Despite this, we are of the opinion that the situation, which has admittedly improved but is still unsatisfactory, cannot continue any longer. Accordingly, the Commission will take all measures which it deems necessary.
Paragraph 5 of Article 91 of the Community trade mark regulation stipulates that, as long as a Member State has not notified the Commission which courts of first and second instance are authorised, each procedure must be instituted at the judicial body of that Member State which is given absolute or relative powers. To prevent this provisional situation from turning into a permanent one, on 13 July of last year, the Commission reminded the Member States concerned in a letter, of their obligation to designate courts for the Community trade mark. Since then, those countries have still not notified the Commission that they have taken steps. Consequently, as the Commission has no information whatsoever on the basis of which it can conclude that these Member States have taken the necessary measures, it recently sent a written reminder to those countries. If the Member States do not respond to this reminder, or give an unsatisfactory response, the Commission, in accordance with Article 226 of the Treaty, can decide to open an infringement procedure on account of non-compliance with Community legislation.
Commissioner, you say that you are going to adopt the necessary measures, one of which is the opening of an infringement procedure.
I feel particularly obliged to mention the problem of Spain. This is not only for obvious reasons of nationality and concern, but for an additional reason: Article 92 of the Regulation on the Community Trade Mark lays down that certain additional competences created under the Community trade mark will be attributed to Spanish courts and tribunals, for disputes between two companies which do not have effective establishments within the European Union.
Since the Commissioner has said that Spain is one of countries which is not complying, even though it is the country of the headquarters of the Community Trade Marks Office, this makes it genuinely significant that Spain has not been complying with this obligation since November 1996.
I believe that the Commission' s patience has run out and, if it must begin this infringement procedure, let it do so straight away.
I can only agree with the Member who has put the question to me, that enough is enough. I thank Mr Berenguer Fuster for making such a strong plea to the Commission. I take it as a stimulus to renew our action and to see to it that Spain does what it ought to do just as soon as possible.
Question No 46 by (H-0875/00)
Subject: Thessaloniki underground rail system After more than eight years, the Thessaloniki underground rail system - an infrastructure project designed to promote the sustainable economic development of the city - still unfortunately exists only on paper in the 2nd CSF, the local newspapers and the Ministry for the Environment, Regional Planning and Public Works. The Commission's answers to my previous questions since last February (H-0011/00, H-0066/00, H-0513/00 and H-0566/00) are a prime example of evasion and the Community's endless political and bureaucratic procrastination, reflecting as they do the Commission's mismanagement and evident inability to investigate swiftly and effectively the allegations that Community rules have been breached in the performance of the contract.
How many years does the Commission intend to deliberate over the measures to be taken in response to the allegations and what are the implications of the delay in taking a decision? What stage has been reached in this affair and what does the Commission intend to do if it is established that Community rules have been broken? Can the work go ahead with joint funding from the Community through the 2nd CSF and the European Investment Bank or is there an obstacle in this respect? Have appropriations been set aside under the 3rd CSF to carry out the project?
The Commission would like to inform the honourable Member that a complaint is pending regarding the Thessaloniki underground rail project. The plaintiff claims that Community provisions have been violated with regard to state support and public contracts. As the honourable Member of your House is aware, the lodging of a complaint has in itself no bearing on the progress of the project. The Commission is of the opinion that questions regarding delays in the execution of the project must be put to the competent Greek authorities.
As far as those aspects of the case which pertain to provisions on public contracts are concerned, the services of the Commission have made their position clear to the plaintiff in a letter which will be sent in the next couple of days. Accordingly, we are unable to provide the honourable Member with the information requested at this moment in time. Also, the Commission has assessed whether the funding of the project can be reconciled with the rules of the Treaty in terms of state support and has not reached a verdict yet. It appears that the Greek government has not yet reached agreement with the franchise holder on all the conditions for funding the project. The Commission has not yet received notification pursuant to Article 88 (3) of the Treaty. Consequently, the Commission is unable to examine all the facts of this case and take a final decision in which it gives its assessment of the situation.
In broader terms, the Commission would like to make the honourable Member aware of the fact that a complaint of such complexity must be investigated very carefully indeed. This is why the Commission is closely following the case within the procedural framework which encompasses the relevant provisions of the Treaty and derived legislation. With regard to the actual funding of the project, the Commission would notify the honourable Member that the Community has already funded activities leading up to the project to the tune of EUR 5.8 million under the second Community EFRO specification. The request to fund the balance has been included in the operational programme proposed by the Greek authorities. The programme, entitled transport axes, ports, urban development, has been submitted to the Commission under the 2000-2006 Community specification. It is expected that the proposal will be approved by the Commission early next year, which is very shortly. It stipulates that the Thessaloniki underground rail project can be part-financed by the EFRO for a maximum of EUR 122 million, whilst the contribution of the national government will amount to approx. 122 million and the franchise holder must pitch in with EUR 413 million.
Commissioner, I have to confess that you have not enlightened me, or rather you have not told me anything which I did not know already, because this accusation was laid at the Commission's door a year ago. You replied in answer to my previous question that Spain was to blame and that you would do what you had to do, but here it is you who are to blame. Because, despite knowing about this accusation for a year, you have not taken a decision. As a result, with such a huge matter pending, the European Investment Bank is refusing to grant a loan and I fail to see how you can include the project in the third CSF without taking this decision.
I should like to point out that the European ombudsman has specifically told me that he will respond to my accusations by the end of this month. What I want from you is a specific date by which you will reply to me, together with your interpretation of the European Investment Bank's action and whether its present refusal to fund the project is due to the fact that the project is currently bogged down at the Commission - this too is an accusation which you have not investigated.
I would very much like to say the following to Mr Trakattellis. As the Commission has already explained and as Mr Trakattellis is aware, I suspect, this is an extremely complex matter and the alleged violations of Community law are not clear. Furthermore, the aspects of the case regarding state support cannot be investigated by the Commission before the financial side of the agreement has been completed. In this context, I would also like to point out that the plaintiff, from the time that the franchise agreement was made public in Greece, has taken eight months to make up his own mind and lodge his complaint with the Commission. In other words, I do not think that the Commission can be accused of any negligence. The Commission acquits itself of its duty as quickly and meticulously as possible. I would very much like to assure Mr Trakattellis of this fact.
Question No 47 by (H-0877/00)
Subject: Free movement of goods and the right to strike I refer to the answer from the Commission to my question P-3079/00, in which it states that the right to strike has to be respected pursuant to Regulation (EC) 2679/98. At the same time, it indicates its willingness to intervene against barriers to the freedom of movement regardless whether they stem from industrial action. This is a clear internal contradiction which can be clearly seen in the following hypothetical example.
In the course of a lawful industrial dispute in Swedish ports the trade unions impose a blockade and the loading and discharging of ships is brought to a halt. Would that be a situation in which the Commission would have to order the Member State government to intervene to ensure that the free movement of goods in the internal market is not interrupted? How long could the strike continue before it threatened free movement? How far would the Member State have to go to restore free movement? Would the Member State have to use legislation to oblige the two sides of industry to accept a settlement via compulsory mediation by the government?
The previous answer which the Commission gave to question P-3079/00 may well have been interpreted incorrectly. This is why, on behalf of the Commission, I would like to make a point of imparting the following piece of information to Mr Sjöstedt. All Member States are bound by Regulation 2679/98 which clearly states that the regulation may not be interpreted in a way which could in any way prejudice the constitutional rights as recognised in the Member States, including the right to strike or freedom to strike. It is obvious that the Commission respects this principle. Having said this, pursuant to the same regulation, Member States need to take all necessary and proportionate measures to restore the free movement of goods on their territory as soon as possible so as to avoid serious disruptions to the free movement of goods when a restriction as defined in the regulation has occurred in the context of a strike or similar action.
Furthermore, Member States must notify the Commission of any restriction occurring on their territory and of the action undertaken by them.
I would like to draw attention to the fact that Member States must decide for themselves what constitutes a legal strike pursuant to their legislation. I would like to underline that the Member States have exclusive authority to define whether, when and to what extent measures are necessary and commensurate so as to facilitate the free movement of goods on their territory. This is clear from recital 6 of the regulation.
The principles which I have outlined apply to all questions raised by Mr Sjöstedt.
I would like to thank the Commissioner for his reply. It was a fine clarification of the reply I received earlier. As I understand it, the Commission guarantees that it neither will, nor can, intervene in legal trade conflicts even if they restrict free movement. If this is the case, then I thank you for that.
I can only reiterate what I said a moment ago. It is up to the Member State to decide whether a strike is legal. If a physical barrier is obstructing a trade flow, then the Commission, having called upon the Member State in question, expects to be notified of the measures the latter intends to take in order to lift the barrier. This means therefore that the Commission will only deploy the legal aids it has at its disposal within the meaning of the regulation. Any further legal aids used within the territory itself are to be decided upon by the inhabitants and economic operators of the Member State in question.
Question No 48 by (H-0880/00):
Subject: Degrees awarded by UK universities with branches in Greece, and Directive 89/48/EEC In its answer to my question E-3159/00 the Commission dealt only with diplomas awarded by French universities under franchise agreements with Greek free study centres to students taking courses in Greece in the initial years and usually spending their last year of study at the foreign university, from which they receive their diplomas. However, most of the franchise agreements the Greek free study centres have concluded have been with UK universities. What is the status of UK university degrees awarded under such agreements? Do they have to be recognised in Greece as falling under Directive 89/48/EEC and, if so, in which subjects, and do they similarly apply in the other countries of the European Union?
The Commission' s response to Mr Alavanos' question in writing only pertains to diplomas awarded by French universities in the context of franchise agreements, because the bulk of the enquiries to the Commission concerned those cases. In the case of diplomas awarded by British universities in the context of a franchise agreement with a Greek study centre, the validity is established on the basis of the rules which apply in the Member State in which the university which has concluded the agreement is based, the United Kingdom in this case. Awarding a diploma in this way does not contravene UK legislation and can thus be deemed legal. The diploma is then British.
Directive 89/48/EEC pertains to higher-education diplomas awarded on completion of professional education and training of at least three years' duration. Diplomas of a lower level fall within the scope of Directive 92/51/EEC, and these directives apply irrespective of whether the diploma has been awarded on completion of a course at the university itself or at a study centre which has signed a franchise agreement with said university. The directives apply to professions which do not fall within one particular directive.
The principles which I have explained here apply equally to all Member States or in all Member States of the European Union.
I should like to thank the Commissioner for attempting to answer my question, but I should point out that students in Greece are currently somewhat confused because the free study centres are claiming that they are able to issue study diplomas which qualify for recognition under Directive 89/48/EEC, if, and provided that, the course in question is completed in Britain, while the Greek authorities and the competent bodies are refusing to recognise diplomas issued for courses completed in Britain. It looks pretty much to me, at the moment, as if the Commission is washing its hands like Pontius Pilate. The question is: who should these students apply to in order to confirm that, if they take these courses and complete their studies in Britain, they are entitled to have results?
President, may I first of all say that the Commission has no desire to play the role of Pontius Pilate, in particular because of the sequel to what Pontius Pilate did, so I hope that the honourable Member of this Parliament will forgive me for saying that the Commission wishes to play a different role in this whole area.
As to the matter itself, it is really quite simple. A French university and a British university have entered into a contract with an educational establishment in Greece and students from France, Britain or any other country study in those institutions in Greece. They take their examinations there under the supervision of the French or British university, and the degrees which are eventually granted are British and French degrees. If then the student in that establishment, perhaps a Greek student, does not gain recognition for his diploma or degree in Greece, then I am afraid there is no alternative other than for him to address himself to the Greek authorities saying that he has been awarded a French or a British degree en bonne et due forme, as the French expression is. He should therefore address himself to those authorities in order to get redress. I am afraid the Commission cannot do anything in that respect, but it will of course follow such cases with extreme interest.
Question No 49 by (H-0912/00)
Subject: Transport links across the straits between Vaasa, Finland and Umeå, Sweden Shipping in the narrows of the Gulf of Bothnia is to be discontinued, since it is unprofitable now that shipping firms have no opportunities for tax-free sales. This is very harmful to the varied relations between the two regions, and I can think of only three ways of helping:
obtaining a EU subsidy to support the unprofitable regional traffic network,
building a bridge (or tunnel) to cross the straits at a suitable point, or
declaring the island of Raippaluoto off Vaasa an independent kingdom, through which shipping firms can pass and thus continue their tax-free sales.
In the last case, the city of Vaasa which owns the area could content itself with renting out the island for the kingdom' s use, or could even set conditions for its use, e.g. by prohibiting tax-haven activities. The king might be elected for a fixed period from among the most deserving Finnish MEPs!
Seriously, though, what is the Commission' s view of how to resolve this transport problem which affects many people?
The Commission recognises that the Kvarken region and in particular the ferry route between Vaasa in Finland and Umeå in Sweden may have been affected by the decision taken by the Council to abolish duty-free sales for intra-Community travellers. As has been pointed out on previous occasions, several instruments exist at EU level to deal with specific problems that could arise. It is, however, up to Member States to identify possible needs for action and to set their priorities for the use of such instruments. For the period 2000 to 2006, Finland and Sweden in cooperation with Norway have submitted a programme proposal under the Interreg Community initiative for the Kvarken-Mittskandia area. This proposal is currently under consideration by the Commission services. The proposal includes actions to examine infrastructure and communications across the Kvarken and also between Sweden and Norway, and it is expected to be approved in the coming weeks, which would allow projects to be submitted early next year. At this stage I am not able to assess the impact of this programme, which has yet to be put into place.
Mr President, Commissioner, I thank you for this reply, which raises our hopes. At present we are looking for other more profitable ships and service operators to take the place of those that have now discontinued service, and the intention would be to combine passenger and freight traffic. Could you imagine how the Interreg programme you mentioned might help projects like these, which bring shipping services into operation? That project would have a clear impact on employment. For example, in Vaasa, the city I mentioned, 550 jobs have been lost in the last two years in the travel and tourism industry alone, which may have been the result of stopping duty-free sales.
Mr President, as I said a little while ago, at present I am not able to say what will be the outcome of the Commission's deliberations with regard to the proposals submitted by Finland and Sweden. What is clear is that future action will include an examination of infrastructure across the narrows of the Gulf of Bothnia and therefore I am confident that due consideration will be taken of the situation faced by the ferry services. As to the honourable Member's question about the Interreg programme, I am afraid that at present I am unable to give a proper reply, not only because the business of Interreg programmes does not form part of my portfolio but more particularly because an accurate analysis of the proposal has not yet been made. However, I am certain I can say on behalf of my colleague Michel Barnier that the facts which have been mentioned by the honourable Member will duly be taken into account when an analysis is made of that proposal.
Mr President, I would like to thank the Commissioner for the rather hope-inspiring reply that it would be possible to use Interreg funds.
When this ferry traffic is phased out at the beginning of the new year it will have very serious financial and also human consequences for the two regions of Västerbotten and Österbotten. This is a direct consequence of the decision to abolish duty-free.
This can also be regarded as a competition-related issue, as duty-free goods can continue to be sold in the southern part of the Baltic on the crossing between Stockholm and Helsinki, whereas they are not permitted to be sold on the journey between Umeå and Vasa. How does this actually accord with the Union' s policy on competition? Would it not be possible to extend the exception for duty-free sales to the whole of the Baltic?
Mr President, the situation is as follows if I may address the question directly: If a ferry coming from and going to a Member State, for example Finland, makes an intermediate call in a third country or a third territory - in this case the Åland Islands - where the passengers have the opportunity to disembark and to make purchases, then it would be possible to have tax and duty-free sales on board. However, when the vessel returns to Community ports, customs provisions including appropriate controls apply and that means that the passengers are allowed to import excisable goods free of taxes and duties up to the limits laid down in the customs provisions governing travellers' allowances.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 50 to 86 will be replied to in writing.
That concludes Question Time.
(The sitting was suspended at 7.20 p.m. and resumed at 9.00 p.m.)
European digital content
The next item is the report (A5-0390/2000) by Mrs Gill, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision adopting a Multiannual Community programme to stimulate the development and use of European digital content on the global networks and to promote linguistic diversity in the Information Society [COM(2000) 323 - C5-0462/2000 - 2000/0128(CNS)].
President, I welcome this initiative from the Commission. This proposal reflects the goal of the Lisbon Summit by aiming to stimulate the development and the use of digital content. In doing so I trust that Europe's position in the knowledge-based global economy will be consolidated.
Owing to the fast-changing nature of this sector, the EU needs to take immediate and concrete measures since the new communication technologies are already generating demand for content, products and services as well as having considerable social impact. If we do not act and tackle the barriers that undermine the potential of European industry, then the European citizen will pay the price not only in terms of slower economic growth and lower employment opportunities, but also in terms of cultural and social influence.
If I can say briefly what is important in my report and what I believe is the key priority for this Parliament, it is the issue of linguistic diversity. We in Europe are lagging behind the US because at present the EU market is fragmented as a result of linguistic and cultural diversity. What we need to do is to rectify this situation by fostering and encouraging multilingual content, as this is absolutely crucial to the success of the European content industry. Multilingual content should be incorporated wherever possible at the embryonic stage of electronic communication. As a result the market position of European companies will be enhanced and at the same time it will prove to be less costly to them. That is the reason why I propose the amount of budget earmarked for this sector. In my view we must adopt an inclusive approach in relation to languages and a pledge to commit more funding to this area, precisely because European SMEs are dissuaded from setting up websites in different languages by the burdensome cost that they incur.
I cannot under-estimate the importance of customising our content. By ensuring that it is conveyed to each and every corner of the EU we underwrite our goal of a fully integrated and functional information society. It should not be necessary to master the English language in order to find interesting content on the Internet. The presence of content in different languages will promote citizens' equal access to the information society and therefore prevent the creation of an information underclass.
Secondly, I believe that the initial proposal of five years is far too long and should be curtailed to four years, especially because of the rapid evolution of the e-content sector. Therefore it is necessary to shorten the implementation of the programme and it also enables this programme to have a much greater impact owing to the commitment of more money in shorter timescales. Furthermore, I call on the Commission to conceive more efficient and faster implementation procedures in the field of calling in proposals.
In changing priorities from public sector information to multilingual content, my intention is not to diminish the importance of public sector information. My reasoning is that I believe there is a greater potential for public/private partnerships as there is a huge commercial value to be exploited on the market in the interest both of companies and citizens. More importantly we need to also resolve the issues of copyright and intellectual property. These issues have to be addressed so that all parties are fully aware of the implications.
Another key area that Parliament is keen to develop further is how we lend additional support to market enablers, recognising that in recent months the sector has experienced a particularly volatile period. It is essential that we sell to them the potential gains and opportunities of investing in companies that are taking on board linguistic diversity and exploitation of public sector information. The lack of financing for enterprises that want to operate in the digital content sector has to be eliminated. The problem I am mainly concerned with is that small enterprises do not always have sufficient guarantees and a proven business track record to offer investors. However, if we could make use of expertise already available in terms of business experience by encouraging the establishment of a mentoring service through which successful business people would introduce new entrants to the sources of financing available, we could give Europeans in business the head start they need.
It is up to us now not to squander this opportunity. Seeing that the Americans are not yet out of our sight, Europe can meet this challenge by focusing on this sector: Let us not forget the potential for job creation and economic growth in such a huge and rapidly developing sector, provided we create the right environment for growth.
Mr President, ladies and gentlemen, in the course of these two minutes, I should just like very briefly to emphasise first of all that this e-content programme is coming about, let us not forget, in the wake of the Lisbon and Feira Councils which, where e-Europe is concerned, concluded in particular that this new economy needed to be founded upon knowledge which favours integration and overcomes the digital divide.
I should also like us to remember, when devising this e-content programme, that we are concerned not only with information but also with knowledge and, moreover, with knowledge which favours integration and prevents social division. That is why I have proposed a lot of amendments to emphasise the importance of access for all. As has been said, information ought of course to be available to businesses, but it ought also to be accessible to everyone. I therefore want us to emphasise the possible democratic aspect of digital content or e-content.
Secondly, I should like to point out to the Commission that it chose not to define the term 'digital content' and that this gives me grounds for concern. I should like to know what will be included under the heading of 'content' . If we include only content useful to businesses, particularly meteorological and geographical content (as is extremely desirable), it must not of course be forgotten that, where content intended for citizens is concerned, it is a much more complicated matter than of simply taking information useful to businesses. Citizens are involved because content relating to the arts, education, sport, tourism and so on, seems to me to be just as important. In implementing the programme, I therefore want us to have a requirement for a definition of what may constitute digital content.
It is in fact necessary to show concern for everyone. This means that digital content offers an opportunity to all those who have not had access to schooling, be it lifelong training or because they are handicapped, and I want digital content to make a better approach to such people possible.
To conclude, why deprive ourselves of digital content? Cultural and linguistic diversity is served by the e-content economic project, and I am pleased to know that we shall be able to support linguistic diversity thanks to digital content.
I should like to thank Mrs Fraisse and Mrs Gill for their excellent report and their contribution to the realisation of this action programme.
In order successfully to complete the ambitious development of this European e-content programme, the procedures envisaged need to be simplified and made secure. The Committee on Legal Affairs and the Internal Market has studied this subject in terms of two specific aspects of the report: on the one hand, public access to documents and the commercial exploitation of information originating in the public sector; and on the other hand, the exchange of intellectual property rights.
Public sector information plays an important role when it comes to citizens' participation and the expression of their freedoms, but it also represents an important potential resource for the European information market. The dual use, public and private, of this information justifies introducing a Community regulation which must respect the specific obligations of the public authorities as well, of course, as the confidentiality of personal data.
Cost must not act as a filter for access to the information from which commercial suppliers ought also to benefit. A common basis for billing and a common legal framework governing the right of access must therefore be defined, and this effectively means defining the very nature of this information to see whether or not it can be protected by copyright.
The purpose of exchanging intellectual property rights is to permit the realisation of digital content involving more than one format (video, music and text), with the payment of fees administered through a single European system. The goal is to stimulate the creation of digital content while protecting intellectual property rights in such a way as to ensure respect for beneficiaries and for consumers legally accessing the content.
Actions taken will have to take account of the future legal framework at present under discussion, designed in particular to define the exclusive rights of descendant beneficiaries.
- (FI) Mr President, the digital content industry is characterised by a growth in the quantity of information. Information is the raw material of the content industry, and, in addition, multimedia fully exploits the opportunities afforded by the entertainment and leisure industry in order to increase production. There are no restrictions, as there were previously, to the supply of digital information. Digital content, which is more quantity than quality, standardises and prunes cultural and social diversity. Seventy per cent of the content of the Internet is in English, but Europe' s challenge is the greater utilisation of our rich linguistic heritage. Although linguistic differences might mean extra costs, multilingual content is an important precondition of democracy in the EU. To overcome problems we need a language industry which concentrates on customised linguistic services and diversifies the language infrastructure of digital content. Similarly, we need localisation of content production, which is a means of adapting products according to linguistic and cultural needs and the liking of consumers.
Maximising quantity in the content industry might happen at the expense of the existence of linguistic as well as culturally and socially valuable content. For that reason, the objective behind public subsidies for the EU' s content industry must also be the achievement of high levels of education and culture in all its diversity. Nowadays it is not enough that people can read: new media reading skills will be actually just as important in the new millennium as traditional literacy. In the Committee on Budgets we have focused attention on the importance of content production and the utilisation of public information, and we consider that the resources set aside in the budget for the purpose have been very meagre. Nevertheless, we think it is a good start. At the same time, we would like to thank Mrs Gill for the enthusiasm and energy she has shown in formulating Parliament' s position.
Commissioner Liikanen, by the year 2003 we shall probably have 1.7 million job vacancies in the information society in Europe which cannot be filled, and I believe that this in itself makes it essential that we devote the utmost attention to the question of digital content. We shall be investing many millions of euros in the Net infrastructure; by the year 2003 it is expected that there will be more than a billion mobile phones in the world, and 85% of the European population will be using the Internet.
The sums that will be invested here naturally bear no relation to the total investment in software, in digital content. So there is a huge gap that we must close as soon as possible, because we shall not only create jobs by installing transmitters, by the way we link them together and by the way we develop software; we shall also have to become prolific producers of digital content.
What do we have to do to encourage such production? First of all - and my thanks are due to Mr Seppänen for this - we took the same view in the Committee on Budgets as has been expressed here and now in the chamber and by the Committee on Industry External Trade, Research and Energy, namely that we need a massive injection of new funding for digital content. The PPE-DE Group will endorse Mrs Gill's suggestions, for which I thank her, and we too shall vote for an increased contribution, and I hope that our agreement with the Liberals and the other groups will be honoured and that we shall make a really massive effort to ensure that these budgetary priorities actually receive the volume of additional funding that we have proposed.
The second point, which seems just as crucial to me, is that we must think about small and medium-sized enterprises, about business start-ups. I believe that many young university graduates and well-qualified young people from schools, colleges and companies are well able to start up new businesses in the domain of digital content and that this domain offers us new opportunities, including opportunities for cross-border cooperation with the countries applying for EU membership, because in countries where there are already numerous experts, training standards are quite high. We should actively seek such cooperation and develop joint strategies with the applicant countries.
We also face a huge problem in connection with the conversion of analogue content into digital content. We must lend unstinting support to the transfer from analogue to digital. It is imperative that we offer our assistance here as a matter of urgency; we must develop career profiles, so that the education system can produce suitably qualified people, we must press ahead with the development of 'learning entertainment', and in the field of health care, we must try to offer structures that will guarantee us good health into our old age.
Mr President, I should like to congratulate Mrs Gill on her report. If we want Europe to be a knowledge society, then we need to use the European digital content programme as our central reference point and as the main platform on which we base our design of this knowledge and information society. The European digital content is not wishful thinking or pie in the sky, which is why numerous suitors are currently wooing this dark object of their desire. The conflict between the Committee on Industry, External Trade, Research and Energy and the Committee on Culture, Youth, Education, the Media and Sport over the acceptance of this report bears witness to the truth of what I say.
Why has this happened? Is it perhaps just a typical clash of powers? Certainly, to a degree; however, beneath it lies the nub of a serious problem. The problem, in my view, takes the form of a clash waiting to erupt. On the one hand, we have the content and its traditional producers, whose ambition is to bring their platform into the digital age, without their content losing its importance or independence, i.e. without their losing ownership of their production, which they naturally wish to renovate and extend.
On the other hand, we have the communications networks which need a constant supply of content in order to fill their web pages and which see nothing wrong in subordinating the content, in ransoming it and using it without paying any particular attention to the rules of production. The networks have cast themselves in the role of protagonist and are using the content without any discretion and often without any respect.
Parliament must handle this clash very carefully. It is not in the European Union's interests to destroy the traditional structures and rules governing the production of the content. On the contrary, these structures and rules need to be upgraded, they need a renewed digital profile if they are to be put to better use and distributed more widely. It is important that we promote content in this direction. Cultural content in particular is in danger of waking up in a new environment in which literally nothing of the old environment remains. Music and the publication of books, for example, obey certain production and distribution rules. If we fail to renovate them, we shall end up in a cannibalistic situation in which authors and their works are the victims. A Europe of knowledge must not excite competition with the United States and thereby destroy the important structures of its symbolic capital, because this is what differentiates it, this is where its wealth, quality and pluralism lie.
Mr President, Commissioner, ladies and gentlemen, I should like to associate myself with the previous speakers' comments and to congratulate the Commission and the Council first of all on their swift action and then to offer my congratulations to Mrs Gill on her excellent work. For all the communication problems between the Committee on Culture, Youth, Education, the Media and Sport and Committee on Industry, External Trade, Research and Industry, our aim was ultimately the same, namely to secure a speedy, smooth and efficient decision. The much-vaunted cultural and linguistic diversity of Europe is indeed a frequent barrier, especially in the context of the single market.
But if we make a virtue out of necessity and change the minuses into plus signs, if we consider our languages as bridges rather than obstacles, if we recognise and exploit the benefits they offer, they can form the foundations of a European market and lend us a certain independence. The oft-invoked closeness to the people can be put into practice to some extent through the use of language. The stumbling blocks of modern technology and the possible need to communicate in a foreign language can now be more easily overcome.
The big questions now are how efficiently all interested parties will cooperate with each other and whether we shall be able to ensure not only that content is produced in sufficient volume but, more crucially, that it is also of a sufficiently high quality. The content providers, the creative element, the people who are ultimately responsible for the production of content, the very people who are targeted by the e-content programme should therefore be involved in the consultation process. The Greens are in favour of the report as adopted in committee.
I am pleased with the huge turnout in the Chamber. It is a pleasure to see. I am sure there must be something going on, but we will find out soon enough.
Mr President, I very much welcome this e-content programme and should like to refer to two aspects of it. First of all, digital technology reminds us that it is high time we dug up a treasure that lies buried within all of us and made use of it in this digital age. I refer to the cultural diversity of Europe, and we have the opportunity to safeguard it for future generations with the aid of new technology. Digital content demonstrates that Europe is not only an economic community; it is also bound by common values, and it is our desire and our duty to use this programme to preserve our common treasure for future generations in a highly competitive world.
The programme therefore presents us with two opportunities: firstly it can help us to secure existing jobs and to create new ones, and secondly it offers us a unique opportunity to exploit to the full that cultural diversity which our language barriers have always prevented us from sharing and to ensure that it benefits everyone.
Let me turn now to a second aspect of the programme. This programme relies to an unprecedented extent on public-private partnerships. In the cultural sphere, it is particularly important that we devise new forms of cooperation between the public and private sectors. That is why I am campaigning very vigorously for Parliament and its committees - the Committee on Industry, External Trade, Research and Energy and the Committee on Culture, Youth, Education, the Media and Sport - to undertake a thorough analysis of the potential effects of this new form of cooperation between public and private funding bodies on the preservation of cultural diversity in Europe.
May I conclude by thanking all those whose support has helped to ensure that the programme provides for the reallocation of funds in favour of linguistic and cultural measures.
Mr President, ladies and gentlemen, as everyone has been saying this evening, the programme we are debating is designed to help establish a large European market for digital content, accessible to both industry and the general public. The programme and the report are therefore very important and, in connection with these, I want to thank the Commission and Commissioner Liikanen, as well as Mrs Gill.
I shall not go back and discuss all the objectives of this programme which consist in creating conditions favourable to the sale, distribution and use of digital content in such a way as to encourage economic activity, broaden the scope of employment and encourage exploitation of the potential of European digital content over and against that of digital content from the United States.
I want to emphasise the importance of the objective of promoting multilingualism in digital content on the world networks, particularly for European languages. I also want to say how important it is for citizens of the European Union to be able to develop professionally, socially and culturally and how important it is to avoid, in this area, the creation of that digital divide to which we refer so often in our debates.
We are therefore concerned here with a programme and a report which are very important both from economic and employment points of view and, once Parliament has voted on it, I want to see the programme quickly adopted by the Telecommunications Council which, I believe, is due to meet on 22 December.
Before I conclude, allow me to raise a final important point, a final question addressed to the Commission. If, on this issue of a digital divide, everyone is aware of the risk of seeing rifts open up between citizens, the Commission' s proposals are, in my view, not enough to prevent this from happening. That is why I support the amendments calling for specific steps to be taken in the field of new technologies.
In as much as I too am the rapporteur for one of the reports on the Telecom package, I think it is important for Europe to make arrangements and propose to us programmes for....
(The President cut the speaker off)
Mr President, I would like to thank the Members of Parliament for their support for the Commission proposal. This wide participation of parliamentarians in this late debate is further proof of the interest shown in this important proposal. Promotion of European digital content is evidently and rightly a subject of interest to many parliamentary committees. The rapporteur, Mrs Gill, has succeeded in bringing together the different opinions in a balanced manner, with an important contribution from Mrs Fraisse and the Committee on Committee on Culture, Youth, Education, the Media and Sport.
Let me first say a few words on why we launched this initiative. The key role of content first. In order to exploit the strong European position in mobile telephony and digital TV it is key for a new range of services to emerge. European firms are in the best position to localise services geographically and tailor them culturally and linguistically to users' needs. We have to ensure that there is an environment conducive to these changes in Europe. Secondly, the Internet is going mobile. This means the appearance of personalised and localised services that respond to what consumers want, where they want, but the consumers are probably only willing to pay for this content if it is available in a culturally customised format and in their own language. Thus having the right conditions in place for European multilingual digital content production is becoming increasingly important.
In response to this challenge, the Commission has proposed a five-year programme with the aim of accelerating the process of transformation and filling the gap open in the mobile services: three specific lines with the help of strategic studies and input from market actors who are identified in the areas where impact at European level can be maximised, namely, stimulating the exploitation of public sector information, enhancing linguistic and cultural customisation, and supporting market enablers. The budget proposed by the Commission is EUR 150 m over five years. This programme has ambitious objectives and has to have appropriate means to achieve them. I would like to thank Parliament for its strong support for the budget of the programme.
Let me comment on some of the amendments proposed by Parliament. First, on the social and cultural function of digital content, the Commission welcomes the fact that Parliament emphasises the social and cultural dimension of digital content. The Commission supports these amendments which bring out this dimension even more clearly than in its original formulation.
Second, on economic dimension content. The idea of e-content is to marry the social and cultural dimension content with its economic value in order to maximise its expected value. In this respect the report stresses the need to invest in the linguistic and cultural customisation part of the proposal. We welcome these elements.
Thirdly, on the simplification of procedures and payment delays. This is an important point and I agree whole-heartedly with the rapporteur. We have to have put in place fast and simplified procedures for the execution of programmes. In this connection it is worthwhile to notice that as part of the administrative reform, the Commission has recently adopted a communication on the simplification of its decision-making procedures. We intend to make maximum use of these measures and reduce as much as possible the time between the presentation of a project proposal and a decision on its financing.
In conclusion, out of 49 amendments voted by the committee, let me say that the Commission can support 23 as they are, and 15 are acceptable in principle subject to reformulation. The remaining 11 are not directly compatible with the objectives of this specific programme, or would stretch its mandate beyond what can be achieved with the financial means associated with it. Some of them are indeed very valuable in themselves but are better placed in other instruments than in the present decision.
Let me thank you once again for the report. At this stage it is expected that the Telecoms Council of 22 December will reach a political agreement on the proposal. This is necessary in order to start the action early in 2001.
Thank you very much for your attention.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Assessment and management of environmental noise
The next item is the report (A5-0378/2000) by Mr De Roo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the Assessment and Management of Environmental Noise [COM(2000) 468 - C5-0411/2000 - 2000/0194(COD)].
Mr President, I would like to raise a point of order, but first I would like to say how delighted I am that this debate on noise has brought together so many people at this ungodly hour.
It seems to me - and this was also borne out in the vote of the Committee on the Environment, Public Health and Consumer Policy - that there is a very thin line indeed between the position of the Green rapporteur, Mr De Roo and that of the PPE-DE Group, a People' s Party which stands up against noise. Nevertheless, I have to refer to Rule 144 of the Rules of Procedure, and request a referral back to committee of Mr De Roo' s sound report. The reason for this is because, after some investigations, it appeared that a number of amendments, which the PPE-DE Group also supported when they were discussed initially in committee, contain a few technical problems. You know how strict noise standards are in the Netherlands. If these problems are looked at and it is established that something is wrong, then we would be happy to put them right, together with Mr De Roo and other members of the committee. Surely it must be possible for this House to make improvements on this report by means of a referral back. I would also add that a number of MEPs did not receive the correct English text until this morning, when we were discussing the report. This is why we request a referral back to committee and I would ask you to take a vote on this.
Thank you, Mrs Oomen. You undoubtedly did your homework. You know that such a proposal can be submitted either on behalf of a group, or by at least 32 Members. My question to you is: do you have a sufficient number of Members behind you or are you speaking officially on behalf of the group? Can you confirm whether there is a group decision or not?
Mr President, of course this is a group decision. We held a brief discussion on this matter this evening, at 6.00 p.m. on the dot.
Could I first ask who wants to speak in favour of this proposal? The proposal was submitted by Mrs Oomen, on behalf of the Christian-Democrats. Who wishes to speak in favour of the proposal?
Mr President, on behalf of my group, I should like to express our wholehearted support for Mrs Oomen-Ruijten's motion. We all want to ensure that the people in our Member States are not exposed to excessive noise, but we also want this whole question to be regulated by law. To that end, I ask you to support the motion proposed by Mrs Oomen-Ruijten.
Who would like to speak against the proposal submitted?
Mr President, this proposal is a case of clashing interests, and as far as that is concerned, it is not surprising that it is attracting attention in this way. What I would like to say to the PPE-DE Group is that it should at least not stand in the way of tonight' s discussions. The different positions can be articulated, the vote has not been scheduled for this evening, and if the largest group in Parliament is of the opinion that the vote should not take place tomorrow, it seems more appropriate to me to submit such a proposal tomorrow when we have a full House rather than doing it this evening. That would be premature and in so doing, we would miss the debate. If a group would like to vote against, it has of course every right to do so, but we must also give others the opportunity to vote in favour and let the democratic process run its course. What is now threatening to happen is that no viewpoints will be articulated, although I believe that clarity of this kind will be needed this evening before we can eventually take a vote some time in the future, whenever that may be.
I now give the floor to the rapporteur, Mr De Roo.
Mr President, thank you for giving me the opportunity to speak.
I am indeed grateful for the support which the Christian-Democrats and, in fact, part of the Liberal Group, have lent to this one specific amendment to curb all aircraft noise. There is nothing stopping the Christian-Democrats, the Liberals or the Socialists from lending their support to this cause tomorrow by casting their vote. I fail to understand, actually, why, if the Christian-Democrats can support this cause in the Committee on the Environment, Public Health and Consumer Policy, they cannot do the same again now. Should there be a minor technical hitch, we can rectify it in tandem with the Commission which is to issue a recommendation on these amendments. We can then iron out this minor inaccuracy. I am therefore in favour of holding a debate today and voting tomorrow, so that the Environmental Council can take a decision this coming Monday and Tuesday and that something can be done as soon as possible about noise, so that our citizens are subjected to less noise than is now the case.
Thank you, Mr De Roo.
We will now vote on the proposal to refer the pending report back to committee.
(Referral back of the report to committee was rejected)
Mr President, ladies and gentlemen, noise is disturbing an increasing number of people in Europe. Ten years ago, in the Fifth Environmental Action Programme, the European Commission estimated that 25% of the citizens of the EU were disturbed by noise from cars, trucks, aircraft, motorcycles, mopeds, trains, factories and boats. The Commission now estimates that one in every three Europeans complains about noise. In my own country, the Netherlands, this is 40%. Noise, especially at night, annoys more and more people. More than 10 million citizens in the EU are sleep-disturbed as a result. Too much noise from infrastructure affects the health of human beings, and reduces their quality of life. Eight years ago, the Commission promised to come forward with legislative proposals for European harmonised noise indicators before 1994 and for EU-wide noise standards before 1995. Only this year, six years overdue, and under enormous pressure from the French Government, has the Commission at last proposed European harmonised noise indicators. Those proposals are sound. Lnight is an efficient indicator for sleep disturbance and the overall noise indicator Lden is probably the best in its field. This indicator sets 12 hours for the day, 4 hours for the evening and 8 hours for the night. Noise at night is calculated times 10 and noise in the evening times 5. The night should be eight hours long and that is of key importance, because at Frankfurt airport, the night is still only 6 hours long, compared to 6.5 hours at Heathrow and 7 hours at Schiphol. Most people need eight hours sleep. Lden is an annual average. The only time when Lden is not the most appropriate indicator is for high-pitched, short-term noise which is often generated by industrial plants. That is why the Committee on the Environment, Public Health and Consumer Policy has suggested introducing the LA-max indicator.
Subsidiarity - as will soon transpire from the debate - is an important element which the Environmental Committee would like to honour. It is left to the discretion of the Member States to determine when evening and the subsequent night fall. If people in Scandinavia wish to retire at 10 p.m. and the Spanish only at midnight, then that is not a problem, but those starting times for evening and night should be brought into line for all modes of transport, aircraft, road and rail, as well as industrial noise. The Environmental Committee has criticised the European Commission' s hesitation to propose EU noise standards. The Environmental Committee proposes turning them into a framework law with four daughter directives which encompass aircraft noise, noise from roads, rail noise and noise from industrial plants, but each time with a combined approach. An EU standard for noise as well as EU noise standards for aircraft, cars, trucks, trains and installations in plants.
The Environmental Committee' s most controversial proposal is to develop a daughter directive on aircraft noise at this early stage. In this proposal, the Environmental Committee lays down specific standards for the years 2006, 2012 and 2020. Setting ever stricter noise standards must reduce noise levels of aircraft around airports. It is a moderate proposal, for Scandinavia already has stricter standards in place than those proposed for the year 2012. But major airports, such as Heathrow, Frankfurt and Paris will need to make considerable efforts to meet the initial set of standards by 2006. What is required, however, is a level playing field. I will give you one example: the Dutch Government introduced the margins of the night at Beek airport, which amounted to a flight ban between 1 and 5 a.m. As a result, noisy aircraft took their freight transport to Ostend, the Belgian seaside resort, which met with protest from the people in Ostend. At present, exactly the same noisy aircraft land in the middle of the night at the airport of Liège, 60 km south of Maastricht. That is not doing the European citizens any good, and that is why these standards are required.
Mr President, environmental noise is one of the oldest environmental problems we know. Despite this, noise was not considered a serious environmental problem for a long time. Now that environmental noise has gone through the roof, increased mobility being one of the specific causes, the number of people facing this problem has also increased greatly.
I therefore welcome the Commission proposal, although I consider it to be an initial and - in my opinion - cautious step. The Commission does not have the courage to set European standards but aims in the first instance only to harmonise the noise pollution indicators.
In his report, Mr De Roo proposes turning the directive into a framework directive. Our group has welcomed this suggestion with open arms. As far as legislation is concerned, I would, however, like to prioritise and, initially, to opt for regulation of noise around airports.
After all, wherever we are based, it appears that noise around airports is experienced as particularly disturbing. All the more reason, therefore, for a People' s Party such as ours, the PPE-DE, not to let aviation escape European legislation and to scrap the distinction made between military and civil aviation. We also need European legislation because, in my opinion, we can no longer allow aviation companies to 'shop around' . Airports such as Orly, Schiphol and Barcelona already meet strict requirements. It is no longer acceptable for a market to be disturbed by unequal legislation within aviation.
Discrepancies may lead to a situation where an airport on one side of the border, for example Maastricht, is not allowed to expand, while 50 km down the road, a new airport is built in Bierset without any restrictions. We must also consider the use of the terms of day and night and even margins of the night, concepts which lead to much confusion in the Netherlands too.
In my opinion, what we need is uniformity for the sake of healthy competitive relations, but also for the people we represent, which is also the purport of this directive.
However, rail and car traffic noise are issues which can be solved more easily by means of technical directives. I would therefore argue in favour of moving away from the idea of noise pollution or standards around road traffic axes but instead promote quieter vehicles and quieter trains. Anything above and beyond that is subject to subsidiarity, in my opinion, and should be up to the Member States to decide.
I will advise my group to vote against Amendments Nos. 36 and 49 because they contain a number of technical problems, not because the goals are pitched too high, but because the technical details cloud the issue. I would like to finish off with a word of thanks to the rapporteur.
Mr President, the Commission's Green Paper on future noise-abatement policy, which appeared in 1996, stated that 20% of the population of Western Europe, in other words almost 80 million people, were exposed to noise levels that the experts deemed to be intolerable. The rapporteur has now quoted far higher percentages, but the fact is that ambient noise is a serious and a major environmental problem. That is why the reduction and prevention of ambient noise will feature prominently in future European environment policies.
We welcome the proposal from the Commission, but it does not go far enough for us. The harmonisation of noise-measurement procedures and the production of action plans by the Member States are good things but are not enough to satisfy us. That is why we are calling for a framework directive as a basis for Community action to assess and combat ambient noise. We call on the Commission to present proposals for daughter directives and to do so within 18 months of the entry into force of the framework directive. These daughter directives would set quality standards for all sources of noise, and I am pleased that the line taken by our group was adopted by a large majority of the committee and hope that the amendments tabled by Bernd Lange on that basis will also secure the necessary majority in tomorrow's vote.
My group, however, does not support the rapporteur's intention to use the directive to introduce limit values for ambient noise in the vicinity of airports. We have discussed the relevant amendments thoroughly in committee, but we believe that our line of approach, whereby quality standards for all specific sources of noise are to be the subject of daughter directives, is the more logical and consistent strategy. Another important proposal we have made, which will be of particular significance in the context of aviation noise, is that there should be an additional noise indicator over and above those that the rapporteur has enumerated. I therefore ask for your support for the amendment on the introduction of a noise indicator which defines a maximum level in addition to those which define mean levels.
Mr President, for years, national and local governments heavily underestimated the effects of noise in the workplace and at home. The fact that people became sleepless and stressed out and that their hearing became damaged, seemed to take second place to economic growth. Now that traffic noise, especially, is ever increasing, far-reaching measures have become inevitable. The largest airports are located in densely populated areas and their environments are becoming less and less inhabitable. It is important that, in those areas, everyone is guaranteed at least eight hours of peace and quiet at night and that governments no longer allow hours to be pinched from this total after designating these hours the so-called margins of the night. Member States have not been prescribed set times but rather a set number of hours, and quite rightly so. The rapporteur has shown great creativity in bringing forward framework directives, daughter directives and noise maps to be made available to the public. The Confederal Group of the European United Left/Nordic Green Left is happy to support him in this, although we would have preferred to take things one step further in our efforts to find appropriate solutions and tackle those making money on the back of pollution. Now that it has transpired in the Committee on the Environment, Public Health and Consumer Policy that our more far-reaching wishes cannot count on the support of the two major groups, I hope that at least the rapporteur' s moderate proposals will secure a majority.
Mr President, ladies and gentlemen, there are many citizens of the European Union for whom quality of life is just a mirage. They waste too much time in city traffic and have too little time left to be with their children; they work under terrible conditions and have no green spaces or leisure areas to rest in; they waste days in hospital queues and wrestle with civil service red tape. In our cities we rush along and lose sight of our well-being. Environmental noise must be brought into this lamentable picture. It is present throughout the day, making life even more tiring, and it is present at night, disturbing our well-earned rest.
Unfortunately, more and more European citizens are being affected by environmental noise. Despite this, however, the European Union has been slow to apply a common policy on the subject of noise. It took five years to put forward a proposal for harmonised European noise indicators. It is unacceptable that we should have to wait five more years to set the noise limits to be applied throughout the European Union. I therefore agree with the rapporteur, Mr De Roo, when he proposes that we should waste no more time and transform this directive on the assessment and management of noise into a binding framework directive.
The noise that most disturbs people' s sleep is that caused by night-time air traffic. The lack of common standards in the European Union has caused situations of clearly unfair competition between airports and a lack of equality among the citizens of different Member States. It is, therefore, essential that binding limits should be set on aircraft noise near airports. I believe, however, that Amendment No 36 is not the most sensible way to go about this. In any case, I congratulate the rapporteur on the work he has done.
Mr President, ladies and gentlemen, Mr De Roo, in very many ways, this directive is unique, really, for the simple reason that noise and the disturbance it causes are actually being recognised for the first time as a social and ecological problem. In line with this directive, noise expressed in decibels is a measure of the standard of living. Credit should go to the rapporteur, in the first instance, and the support he has received in committee.
The aim of this framework directive is to combat noise pollution on behalf of the European citizen. This directive contains a number of sound and important proposals: harmonisation, the use of common indicators and parameters, software and such like.
But allow me to say a few words on the bickering and the battle which has taken place recently behind the scenes, in and around, above and below, the committee, and which we witnessed in this Chamber a moment ago. The rapporteur included a number of indicators and aims for airports in his proposal. I can understand why he did this. This is a very hot topic in my own country too, and it is also keeping the citizens of my own country awake. It is our duty as MEPs and as a European institution to do something about this.
I too would like clear goals, no question about that, but the standards which the rapporteur is proposing are premature at this moment in time. Another group may claim that the proposal contains technical problems. Or you may put it down to other causes. They are quite simply premature. We must give the Commission the time to do something about this, providing it does not take too long. That is why, in my opinion, the amendments tabled by Mr Bernd Lange are so important. I do hope they will meet with support and that the Commission will issue well-founded standards within eight months from now, because that is what it is all about, and I hope that we can reach a compromise in this area too.
Mr President, Spain has supported and continues to support the policy of combating noise in general and in particular supports this Community directive, as well as the good work of Mr De Roo.
Despite Spain' s will and interest in establishing Community rules on this issue, there is a basic problem which profoundly affects the way of life in Spain. This is the establishment of a nuisance factor for noise after 7.00 p.m., which the proposal for a directive calls the 'evening' . The Commission proposal, in point 1 of Annex 1, intends to systematically add on five decibels for all noise created between 7.00 p.m. and 11.00 p.m.
For climatic and cultural reasons, life in Spain is lived later than in many other parts of Europe. It is obvious that the nuisance which may be caused by noise between 7.00 p.m. and 11.00 p.m. varies according to the different ways of life in each place.
In Spain and in many Mediterranean countries, the normal day extends considerably later than the 7.00 p.m. indicated in the directive. I will therefore not hide the fact that it will be very difficult for my country to accept the Commission' s proposal, unless it incorporates a sufficient mechanism for flexibility so that we can maintain the way of life that we inherited from our ancestors and, furthermore, which is so valued both by the Spanish themselves and by our foreign visitors.
So far, the formulae for flexibility that have been proposed consist of transferring part of the four hours of the mandatory evening to siesta time. But this mechanism is of no use, since, unfortunately, people do not sleep siestas all year in Spain and it is not even slept in the whole of Spain.
Elements of flexibility could be the option of reducing either the number of hours or the degree of nuisance which the proposal assigns to those evening hours. It would be the Member States who would determine the length of that period, according to their own customs.
We therefore support Amendment No 48 by Mr Oomen-Ruijten and Mr Florenz.
Mr President, first of all I must say that I welcome this report. The rapporteur has done a lot of work and the Commission has produced an excellent initiative stimulated by colleagues who prompted the Commission during the last Parliament.
This is a very serious issue affecting the health of millions of people and it requires a careful and thoughtful action to cure the problems. It is a complex problem. We cannot get away from that and we really require a step-by-step, calculated approach to dealing with the problems of noise in every locality, in every place and in every cultural situation within the Union and elsewhere. For that reason the most important elements of this report are the need to have harmonisation of measurement and assessment methods across the whole of the European Union so we can talk in comparable terms about the problems. We also need to build noise maps and measure the real problem in every locality to establish what can be done in each case and adopt local measures to do that and eventually, by a step-by-step approach, we can arrive at a real action programme which is cost-effective in the measures that we adopt and which achieves the solution that we are looking for, a genuine reduction in noise levels and consequent improvement in human health.
Some parts of the report propose too rapid and far too quick an approach to a problem which has not been properly and carefully assessed. It seems to me, for example, that the setting of noise limits at this time is presumptive. We need to assess exactly what measures can be taken at a local level and whether we need noise limits in future. We will have to progress down that road but the present proposal by the rapporteur goes too far in that direction at the moment.
I would nevertheless commend the report and of course the Commission's proposal to the House.
Mr President, I cannot but regret that the attempt to remove this report from the agenda this evening has been so thoroughly misunderstood. We have no intention whatsoever of pulling a fast one on the House. Listening to David Bowe, from a fairly significant parliamentary group, one is made particularly aware that it is not at all easy to rein in the airport operators to such a degree that the people who live close to our European airports, and for whom I have every sympathy, would actually notice any improvement.
I have certainly been astounded to hear one or two speakers say that we need daughter directives. Now daughter directives are a fine thing - don't get me wrong. The only thing is that we have been fighting for such directives for twenty years. We need an instrument if we are to establish daughter directives. That, in principle, was the idea behind Amendment No 36, although I believe the idea has not been fully developed yet. That is why we needed breathing space to work on this idea so that it could be implemented. One thing is crystal-clear, Mrs Scheele: you are still very young, but however many years you spend in Parliament, you will never get a daughter directive on aviation noise! They will always find a way, be it to right, to left, down the middle or wherever, to wriggle out of it. They have economic interests too, and of course I understand that. So what we need are parameters. We have to establish them here in Parliament. That was the idea behind our desire to obtain ten more days or another fortnight.
At the end of the day, it is not so much a matter of the wishes we might have but rather of the wishes we manage to turn into policies. Once a football match is over, only the goals count. In that respect I am by no means overconfident. I am still quite curious to see how the dice will fall tomorrow. But to my great regret, Mr de Roo, I have to say that your good intention is probably dead in the water already.
Mr President, when I look at the proposal the Commission presented, I cannot help thinking of a scene in which a man is sitting by a stream in Finland, trying to catch salmon with a net. But the mesh is so wide that every salmon slips through. With that image in mind, I find it commendable that we are trying to tighten the mesh of the Commission's proposal in exactly the same way as we did with air and water quality. The first thing we need for this is a framework directive which prescribes measuring procedures and action plans, thereby establishing the basis for a general standardisation of noise-abatement policies.
Secondly, we need daughter directives which establish quality standards. In the realm of noise-abatement policy we must take particular care in determining the quality standards we wish to have; they must provide a basis on which the noise produced by air, rail and road traffic can be compared as well as taking account of the effects of different dosage levels. We must know the precise levels at which exposure starts to harm people in the long and short term. This means that daughter directives have to be developed very carefully, and this effort must go hand in hand with the development of limit values for particular sources of noise in a combined approach.
So we do need a framework directive and we need the combined approach, and I therefore regard much of what the Committee on the Environment, Public Health and Consumer Policy has decided as right and proper. I have problems, however, with Amendment No 10 and Amendments Nos 36 and 37, which would bring the specific matter of aviation noise into the framework directive, thereby forestalling the daughter directive. We should examine that very carefully and then pursue the implementation of both parts of the combined approach, namely the establishment of limit values for the various sources of noise on the one hand and quality standards for noise sources on the other. This, I believe, is the way we should proceed.
Mr President, the approach adopted for this directive reminds me of the Natura 2000 model, which is bound to result in massive restrictions on the use of large areas of land for economic purposes. This is something we should bear in mind during our discussions. The European railways alone estimate that they will need to spend EUR 20 million on the noise maps, which is the Commission's assessment of the entire cost of implementing the directive. The railways alone expect to spend that amount. I should also like to emphasise that small and medium-sized businesses cannot possibly afford the cost of producing these noise maps.
I believe we should do better to switch to incentives. We ought to think about support initiatives which achieve the aim of restricting noise levels. It is also important that we think about the countries applying for accession to the EU. They too would like to be able to sleep peacefully but also to go about their work without disruption.
Mr President, I welcome the opportunity to speak on this important framework directive even though I would have appreciated a few weeks maybe until the January plenary session to have a proper dialogue with all the parties involved as that would have made for sounder legislation in the end. Nonetheless I welcome the framework directive and certainly, before the specific points contained in Amendment No 36 and others were introduced, it would have been welcome all round this House.
This is the first directive that deals with ambient noise as distinct from noise from a particular common source and that is to be welcomed. We all know the health hazards that noise brings to all our lives. It is an increasing hazard and how we go about handling it will be a measure of how successful we are. We cannot bounce people or communities or industries into specific standards without proper dialogue and consultation.
Could I also ask whether the Commission could refer to the business impact assessment, which I am assuming they carried out on this proposal as is required under the Treaty. I would like to know what the bottom line actually was. I would fully support the need to harmonise noise indicators and assessment methods; the whole area of noise maps; the drawing up of action plans to reduce noise and protect quiet areas as appropriate and to broaden the whole scope for information to the public. I would also hope that when we get to a daughter directive, rather than this framework directive, in which we have the specific standards for an EU-wide playing field that the terrain and conditions and demography in each area will be taken into account and we will have time to debate that properly.
That is what we should be doing and how we should be handling it. For example, Amendment No 36 cites average measurements particularly in relation to night-time but one aircraft in the eight hours of night-time could come in so loudly and so noisily that it could wake the entire neighbourhood and yet comply with what is required by Amendment No 36. That is not what we want. It is not averages, it is specifics. We needed more time and I regret we did not have it even though I generally support the framework directive.
I would like to thank the rapporteur; Mr de Roo, for his work. Environmental noise reduces the health and quality of life of at least 25% of the EU population. It causes illnesses such as stress and increased blood pressure as well as reductions in children's learning capacity. Aviation noise probably has the highest profile today in Europe, while locally noise from road traffic and sources such as trains and construction work is usually the biggest problem.
What should we do in order to deal with this growing problem? It was tempting to use this directive and other directives to set new EU noise limit values as soon as possible. That may seem the logical way to control the level of noise but it would be premature to set new limit values in this way for two main reasons. Firstly, because we already have market access legislation which set limit values for many road vehicle types and for equipment used outdoors. It would be simpler and quicker to tighten the noise standards in the existing legislation than to introduce new daughter directives. We will consider what these standards needs to be once we have the evidence from strategic noise maps.
Secondly, this proposal uses a new approach to assess the overall noise situation in Europe in terms of numbers of people who are disturbed by noise. It is impossible at the moment, because we use such a large variety of indicators and assessment methods, to characterise noise in different Member States. A particular problem is the noise around airports. Because of commercial competitiveness between airports and between aviation manufacturers it has not been possible to obtain correct and verified noise levels. Getting comparable information about the noise around airports will be a big step forward. The Commission would therefore not be able to support the amendments introducing airport limit values at this stage.
Once Member States have provided the comparable information then the Commission will consider the question of Community limit values and other measures to reduce the numbers of people affected by noise and report back to the Council and Parliament. As a general means of improving the situation, we propose that authorities in Member States should produce action plans in close consultation with the public. They should outline any measures that Member States take or plan to take to reduce the noise problem.
We are not prescribing what measures should be taken. This is for the Member States to decide. However, the action plans must be published, even if all they say is that no improvements are planned, so that people living locally will know the situation and will be able to discuss the issue with their elected representatives.
I am grateful to Members for their amendments strengthening the text and public participation, which we wholeheartedly accept. Our first priority is to produce strategic noise maps using standardised indicators and assess all types of noise to give us an accurate picture of the number of people who are suffering and where. Our first report on the directive is due to be submitted to Parliament in 2007. This will include a careful consideration of limit values. A five-yearly review process will then ensure that Members have a continued input. We value your input and welcome the majority of amendments you have contributed today. I hope we can now agree a positive way forward with a view to achieving a common position with the Council next week.
As far as the amendments are concerned, the Commission has considered 49 amendments and is able to accept 25 of them fully or in part. The Commission can accept Amendments Nos 1 to 3, 14, 18, 27, 30, 34, 35 and 43. The following amendments are acceptable in principle or in part: Amendments Nos 6, 7, 12, 13, 17, 21, 22, 25, 28, 29, 32, 39, 42, 44 and 45. The Commission cannot accept the other amendments.
To conclude I would like to thank European Parliament for the detailed consideration it has given to this proposal and for the many helpful amendments which have been contributed.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 10.00 a.m.
Additives other than colours and sweeteners
The next item is the recommendation for second reading (A5-0347/2000) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council amending Directive 95/2/EC on food additives other than colours and sweeteners [9662/1/2000 - C5-0425/2000 - 1999/0158(COD)].
Mr President, when it is as late as this, I do not think it is good form to prolong the debate, especially when, in the end, there is little to discuss. There is only one amendment, but it is an important one. I shall explain why.
At first reading, we in fact adopted five amendments, including two that were essential. The first was designed not to authorise the use of ethyl hydroxyethyl cellulose - rather a complex scientific expression, I am afraid - or E 467 as a new food additive.
The Council followed our lead, which is very good. However, it did not follow our lead in the case of another amendment aimed at refusing to extend authorisation to another additive: sodium alginate (E 401), used for pre-packed, peeled and/or cut unprocessed carrots. This may appear trivial, but I shall explain why the Committee on the Environment, Public Health and Consumer Policy was right to propose that Parliament should not agree to such authorisation.
First of all, there are in general three criteria according to which a new additive is either admitted or rejected. The first criterion is technological need. The technological need is difficult to dispute in this case. Indeed, it is worth pointing out that sodium alginate is used as a firming agent for peeled, cut, ready-to-eat packaged carrots. It prevents softening of the carrot pieces and helps maintain the organoleptic qualities of the carrots.
The second criterion is usefulness to the consumer. It seems that treatment with alginate may mislead the consumer, since the food may appear fresher than it really is. Moreover, additives cannot, in general, be used, as in the present case, for unprocessed foodstuffs which have not undergone treatment involving a significant change to their original state. There is therefore a second form of deception, and that is why it cannot be said that there is usefulness to the consumer. Instead, there is harm to the consumer.
The third criterion is harmlessness. According to all the scientific literature and the Scientific Committee for Human Food, this additive is innocuous, but it has a laxative effect which is considered to be negligible in the small quantity ingested. A problem may arise in view of the number of additives with a laxative effect. The synergy between all these additives with a laxative effect has not been assessed. There are many such substances, and I would remind you that, in 1992, the Scientific Committee for Human Food recommended that a study be carried out of the contribution of other food components with potential laxative effects to the overall dietetic burden of substances with this biological property. This study has never been carried out. As a result, it would be only natural, as a precautionary measure and until such time as this study has been carried out, not to authorise new additives presenting this property.
These are the three criteria. Two of them do not satisfy us. I think it is perfectly right to refuse to authorise this additive. It is not a question of having it in for a particular additive, but of demonstrating a rigorous approach. There are at present 307 food additives on the European market, 163 of which are perfectly innocuous. That is not bad. The others, although not dangerous, may present a potential health risk, especially when they are used in combination. There are always problems of synergy.
We know that the Commission is preparing a new directive on additives. I think it would be extremely interesting to show what Parliament' s position is at a time when the directive is being revised so that the additive content is less than it is at present. I think that this would be of benefit to public health without causing any damage at all to industry.
Mr President, the PPE-DE Group voted in favour of the Lannoye report within the Committee on the Environment, Public Health and Consumer Policy and it is, in fact, completely compatible with our wishes. I will therefore advise my colleagues to support the report, including the one amendment. We would not ask for peeled and cut carrots to be plunged into alginate, and support the rapporteur in his amendment. We would prefer it if this provision were deleted.
Mr President, at this late hour and with a piece of carrot stuck in my throat, I doubt whether I have much else to say to my fellow MEPs. I believe I have made the position of our group clear.
Thank you Mrs Thyssen, I sympathise with you, for while you have a carrot in your throat, I have a frog in my throat, as we say north of the Rhine, but there is a bit of a flu bug going round in this House.
Mr President, I brought my carrots with me but wisely I did not, like Mrs Thyssen, attempt to eat them, although both would have passed the Lannoye test. I never believed that my last speech in this House in the twentieth century would be about sodium alginates. But I could have bet that it would be in reply to a debate initiated by Mr Lannoye because he is an indefatigable champion of the consumer in matters great and small.
In my humble opinion these matters are relatively small - perhaps as small as these pieces of carrot. I confess that I have some personal doubts about the dangers of E-401 but the dangers are not really, in the end, what this is about. Our food authority in the UK has argued at length to me that sodium alginate is harmless, permitted in the US and many countries, has been around since the 1930s and, as far as laxatives are concerned, has less effect than we would find in fruit or cereal fibre and infinitely less than you would get from a mouthful of seaweed in a Japanese restaurant. So much for the scientific approach.
Why then do I support Mr Lannoye? And my comrades in the PSE Group will do the same. For several reasons, and this is where he performs such a singular service in our debates. Firstly, he says: "What is the consumer benefit?" We can see the manufacturer's benefit that this piece of carrot stays orange and does not turn grey. But what is the consumer benefit in that?
Secondly, where is the preparedness of industry to come forward and accept that some of the many additives we have can be struck off? Nobody says that. Nobody comes to tell us. Until they do we should support Mr Lannoye and his amendments and wish him a happy New Year.
Mr President, for my part, I can fully support the common position. The argument for further restrictions on food additives has more to do with political assessment of consumers' need of these additives. We should however try to avoid this type of assessment. In my opinion, we should instead base our assessments on scientifically substantiated risk assessments. In anticipation of the Council's discussion of the matter, the Commission has chosen to withdraw permission for the use of ethyl hydroxyethyl cellulose.
Ethyl hydroxyethyl cellulose is used in Sweden and Finland almost exclusively by people with an allergy to gluten. These people have knowledge, accumulated over many years, about cellulose as a binding agent, particularly in bread. If they stop using it, they risk having a poorer diet. Poor diet increases the risk of stomach upsets and diarrhoea. There is also an increased risk of children suffering from stunted growth. Chronic dietary problems also increase the risk of cancer.
Last weekend I met a number of dieticians who were concerned that the withdrawal of permission to use ethyl hydroxyethyl cellulose would lead to those with a gluten allergy having problems with their intake of nutrients. My question to the Commissioner is therefore: what opportunities do Swedes with a gluten allergy have for finding bread with this additive even after permission for use has been withdrawn, and does the Commission intend to speed up the consultation in the Scientific Committee on Foodstuffs which will allow the matter to be taken up and the decision changed?
Mr President, I have a Christmas message from a 14 year-old boy in Sweden. The boy has a gluten allergy and really struggles with his diet. He has now found out that the European Parliament wants to ban the cellulose in his diet and also in his Christmas food. His Christmas message to you all is: 'What are you playing at in the EU?'
Mr President, I want to thank the rapporteur, Mr Lannoye, and the Committee of the Environment, Public Health and Consumer Policy for the report on the proposal for a European Parliament and Council directive on food additives other than colours and sweeteners.
With regard to the amendment on the use of sodium alginate the proposal to extend this use to pre-packed peeled carrots was made by the Commission in its original proposal in July 1999. We have now re-examined this original proposal thoroughly and have come to the conclusion that it is appropriate not to authorise the new use of an additive such as sodium alginate in unprocessed foodstuffs.
As the criteria for the authorisation of a new additive or additive use go beyond a simple safety assessment the Commission can accept the amendment of Parliament rejecting the extended use of sodium alginate in carrots.
Official inspections in the field of animal nutrition
The next item is the debate on the report (A5-372/2000) by Mr Staes, on behalf of the Delegation of the European Parliament to the Conciliation Committee, on the joint text, approved by the Conciliation Committee, for a European Parliament and Council directive amending Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition.
Mr President, Commissioner, ladies and gentlemen, the discussion of this report on the organisation of official inspections in the field of animal nutrition is much like the end of one stage in some cycle race or other. Ladies and gentlemen, I believe that approval of the joint draft text will guarantee us a win tomorrow. But that does not mean, ladies and gentlemen, Commissioner, that the yellow jersey is safe or final victory is in sight. As I already explained during second reading, there is a crisis underlying this directive amendment. After all, a number of years ago, it became clear that citrus pulp from Brazil, which was contaminated with dioxin, had ended up in animal feed in the Netherlands, Belgium and in Germany. It then also transpired that the Commission did not have the right tools to tackle the problem adequately. That, ladies and gentlemen, is about to change.
I noticed during the trialogue how Member State governments put their own interests above the general interest. Discussions with the French Presidency were courteous, yet tough. I made every effort to ensure that the European Commission can act independently in emergencies and certainly in cases where public and animal health are under threat, so without having to consult the Member States. The measures issued by the Commission apply with immediate effect and these must also be submitted to the Standing Committee on Animal Nutrition within ten days. The negotiations also meant that - and I view this as a personal victory for this Parliament - the safeguard measures issued by the Commission remain in force as long as they are not replaced by another legislative decision.
A second problem was that the Member States rather disliked our requirement to provide for the possibility of unannounced inspections. During the trialogue, it became clear that the Council did not intend to shift from this position. As a result, I received from the French Presidency a very clear signal, a very clear message indeed, which was 'no pasarán' (they will not get through). Member States clearly view unannounced inspections as a violation of their sovereignty, but they did seem prepared to provide the experts of the Commission with all the assistance required to fulfil their inspection task. Furthermore, the results of the inspections will be imparted to the European Parliament.
Ladies and gentlemen, I believe that I salvaged as much as I could. In my opinion, our Parliament is tightening up on the Council' s common position considerably and I recommend approval of the common draft text. But as I already mentioned a moment ago, we are about to finish a stage in a cycle race as it were. There is another stage scheduled for tomorrow, when Mrs Marit Paulsen from the Liberal Group will be at the helm and she will be given the chance to further tighten the present directive. She deserves all our support in this. I wish her every success, and she knows she can count on me.
Mr President, Commissioner, ladies and gentlemen, the mills of God grind slowly, but they grind exceedingly fine. These mills here, however, are grinding too slowly for my liking. For two years we have had the Commission's proposal on the table. Its aim is better harmonisation and coordination of official inspections in the field of animal nutrition in the Member States of the European Union. Food safety is the watchword of the moment, perhaps even the concept of the year.
How closely the safety of our food is linked to the feed eaten by livestock has been demonstrated by recent scandals, from dioxins and waste oil in feed mixes to the manufacture of animal and bone meal, which, as we all know, can be a good source of protein if special manufacturing methods are used. But methods have also been exposed which are nothing short of criminal. Consumers have rightly made a radical response, switching to other foodstuffs that they believe to be safe. The political world is called upon to do everything in its power to ensure that the safety of foodstuffs can be guaranteed. But how can guarantees be given if inspections have not taken place?
In an internal market where there are no border controls, we believe that the European Union has an obligation to conduct inspections. The inspection of foodstuffs and animal feed, however, is the prerogative of the Member States. Now, after lengthy negotiations in the Conciliation Committee, an acceptable compromise has been worked out, involving a guarantee that safeguard measures taken by the Commission will remain in force until they are replaced by another act and an obligation on the Member States to provide full assistance to the Commission officials carrying out on-the-spot inspections.
One thing is sure: only if the Member States and the Commission cooperate and pool all their resources will we be able to achieve a higher level of safety in this sensitive field of animal nutrition. The PPE-DE Group supports the compromise that has been achieved. We stress, however, that we shall continue to keep a critical eye on developments and that we shall again respond to any problems in the appropriate manner.
I would like to thank the European Parliament for its support of the European Commission's position and the remarkable effort made to meet the concerns of the Council.
Indeed this conciliation overcomes the technicalities of the legal text and stresses the strong will and the mutual commitment of the European Parliament, the Council and the Commission to the protection of health and consumers' interests. Member States and the Commission now have a better instrument available to ensure that Community legislation in animal nutrition is properly enforced and, in the event of emergencies in third countries, rapid reactions are possible.
Thank you, Commissioner Liikanen. Your remarks are so brief today that we don't even have time for a sip of coffee!
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Sustainable urban development
The next item is the report (A5-350/2000) by Mrs Lienemann, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision on a Community Framework for cooperation to promote sustainable urban development.
Mr President, I welcome the series of compromise amendments that have been tabled in the names of Mrs Lienemann and Mrs Roth-Behrendt on behalf of the Socialist Group and by myself, on behalf of the EPP-ED Group, particularly as the agreement will allow the EUR 14 million budget to be put in place which will ensure that this four-year programme can commence in 2001 without going to second reading.
In a nutshell, this commitment for a Community framework will hopefully, with the agreement of the Commission and the Council, put a legal base under existing schemes being pursued by networks of local and regional authorities which are actively promoting sustainable urban development. This will also provide financially for them.
We must be careful not to take a top-down approach to what has to be a bottom-up initiative. The Commission must not impose priorities from above but must listen to, and facilitate, the work done at local level, as the local authorities are not just facilitators of Commission policies. They are the level of government closest to the citizen. They have the democratic, financial and administrative responsibility for urban sustainability. I welcome this legislation.
Mr President, there has been so much discussion of this issue, and we are so like-minded with regards to it, that the report does not actually have to be presented in the proper sense. But, anyway, the idea of sustainable urban development has grown into something significant in just the last few years. It is a question, mainly, of a horizontal approach, namely, that sustainable development is a common denominator for social, economic and ecological work in cities. We know that the Commission is now drafting a programme for sustainable development for the whole of the European Union, and that should be ready in six months' time. I hope that sustainable urban development will form a vital part of this sustainable development strategy. We know that the vast majority of Europeans live in cities, and, until now, these matters, as far as cities specifically are concerned, have played second fiddle. The rapporteur, Mrs Lienemann, has quite rightly recommended that the Commission' s proposed budget should be increased. The sum is not very large even now, but it will definitely enable us to start an inter-city networking programme so that our citizens, in particular, will be able to establish direct contact with the various players in the networks of different countries. In this way we can develop the European view on urban development. I hope that these resources will be used specifically for developing European cooperation from the point of view of our citizens.
Mr President, the European sustainable cities and towns campaign, which is made up of an alliance of 540 different local authorities, has committed itself to implementing local policies and actions geared towards promoting sustainability. It is really a question of putting in place best practices which can in a real sense develop our towns and cities in a positive manner. In Ireland, urban renewal programmes are making a significant contribution to the upgrading of small towns and villages. The small town/village renewal programme is an integral part of rural development.
EU structural funds, mainly through the ESF, as well as national exchequer finances, must always be focused on developing disadvantaged and poorer areas in our society. The issue of sustainability does not only apply to towns and cities. There are many rural parts of the European Union that need to be developed and sustained in a positive manner. Unemployment black spots are both applicable to urban and rural areas. As a legislative institution we should not seek at any time to exacerbate the urban/rural divide. We need to develop marginalised and disadvantaged areas while supporting economic development and expanding social programmes. The planning process must be implemented in a fair and innovative manner.
Mr President, excuse my being late, but debates at this time are got through more quickly than during the day. I am going to explain to you the factors which Mrs Lienemann would have liked to have presented to you herself if she had not been detained by other work.
The proposal for a decision of the European Parliament and of the Council, adopted by the European Commission on 22 November 1999 and on a Community Framework for cooperation to promote sustainable urban development, follows on from the 'European Sustainable Cities and Towns Campaign' , launched in 1992. The state of the urban environment, in which approximately 80% of the European population resides, is a fundamental topic of concern which has repercussions at local, European and world levels.
It has to be said that the thorniest environmental problems at European level basically concern urban areas. They are often closely linked to global environmental challenges, and their impact is such that they directly influence the quality of life for millions of people. A coherent and sustainable approach to urban development policies may, however, significantly improve the quality of life in cities and towns.
Indeed, the concept of sustainable development, particularly in the case of cities and towns, is not, and cannot be, limited solely to the environmental aspect, but also embraces social and economic aspects. Europe' s cities and towns are important economic, political and socio-cultural centres. They may also represent a major threat to our natural environment, and the current challenge is to facilitate balanced urban development enabling cities and towns to continue to play an important role in contemporary society, as well as in the society of the future.
One major challenge in creating an urban policy is to find the means of pursuing sustainable urban development objectives within the administrative structure of the city. That is why, in agreement with the other institutions, Mrs Lienemann, our rapporteur, has proposed slightly increasing the budget to EUR 14 million in order to promote cooperation in this area between 2001 and 2004. The appropriations would be mainly allocated to networks of towns and cities organised at European level and in order to support their activities in the field of development and the dissemination of good practices where sustainable urban development is concerned.
Mr President, the citizens of Europe undoubtedly demand a more favourable environment and we in this House must reflect those expectations and make it possible for them to be fulfilled.
The 2000-2004 multiannual programme for sustainable development in the urban environment is an appropriate instrument for achieving this end, and the implementation of Agenda 21 is an excellent way of coordinating and developing actions.
Nevertheless, we must recognise that there has been no widespread success, either in the implementation of Agenda 21 or in the results obtained. Land planning in many Member States still fails to take account of the capacity of the physical environment, the cultural heritage and the resources of local authorities to assume their environmental duties. Furthermore, the report on sustainable cities highlights the existence of significant shortcomings in the practice and in the development of environmental legislation at a local level.
The multiannual plan has ambitious objectives and a very broad scope, which can be extended to the candidate countries. Of course, we need a budget which is coherent with the terms of the proposal, but we would be falling into another trap if we did not have much more effective mechanisms for monitoring and assessing the results than we have at the moment.
To conclude: 'yes' to strengthening the budget, 'yes' to the report and to the improvements which Mrs Lienemann has made to the Commission' s proposal, but also to reinforcing, considerably, the mechanisms for monitoring the implementation of all these programmes, both within the Commission and in the Member States themselves.
Thank you Mr President. As Mrs Patrie has already said, 80 percent of the population of Europe live in towns or cities. The chances of a good life for these people depend entirely on the environment where they live. Unfortunately, towns and cities today are associated almost automatically with a bad environmental situation - large quantities of emissions, a lot of traffic and polluted waterways. But it does not actually need to be this way. Better knowledge and new technology provides the opportunity for a better environment in Europe's towns and cities. Clear legislation and careful control of this are yet other tools.
The towns and cities themselves have many of the instruments available to them, which help to improve the environment for their own citizens. It is often in the municipalities and towns that they are most aware of their own problems. With sensible town planning, well-functioning public transport and cooperation with other municipal interested parties, it is possible to provide citizens with a better environment. In practice, it is also at the local level that the environmental decisions we take here in Parliament are to be implemented. The climate issue is a good example of this. Reduced traffic and conversion from fossil fuels at a local level is necessary to achieve a change in the climate threat we are experiencing.
There needs to be a clear dialogue and good cooperation between the institutions of the Union and those acting at local level, that is the municipalities or towns and cities. I believe that Mrs Lienemann's report will contribute to this. However, we must also get citizens involved at local level. This can be done through cooperation with universities, voluntary organisations, companies and other actors. For this reason I feel that, in the definition of who can apply for funds from the framework programme, there must be room for organisations other than those we traditionally regard as municipal organisations. There are many good examples of municipalities cooperating with others. It is the spread of responsibility that is the important thing. This, in my opinion, should be a criterion. Therefore, I would like to support Amendment No 31.
Mr President, let me first even in her absence congratulate the rapporteur, Mrs Lienemann for her excellent work, and express my great satisfaction that, thanks to the constructive work of both Parliament and the Council, we might be in a position to conclude on this important initiative already at first reading.
This proposal on sustainable urban development has the potential of having a direct effect on the daily lives as many as 80% of the European population. It will enable and encourage towns and cities throughout Europe and beyond to come together and learn from each other's experiences, help them to tackle environmental problems and challenges and to work towards sustainability. The Commission is also grateful for the substantial support which the European Parliament has provided for this proposal and for the many helpful amendments which have been put forward.
The Commission recognises the importance of promoting good governance and transparency in its decision-making process. Accordingly, we are strongly in favour of the establishment of a platform of dialogue with the key stakeholders to help determine the priority themes to be supported. Its innovative approach will involve cooperation with the city networks, Member States, EU institutions, NGOs and the business community, ensuring that the funds provided from the framework are targeted at those areas of sustainable development most in need of them. I believe that this innovative approach will provide an example for others to follow. The budget for this proposal has been the subject of some debate with a wide range of views expressed about the appropriateness of the EUR 12.4 m originally proposed by the Commission. Many have suggested that the budget is too small. The Commission wants to stress however that this framework is not about the implementation of projects at ground level. Other Community programmes and initiatives are already in place for this. Rather, the framework is designed to facilitate the sharing of information and ideas about the best practice of sustainable urban development so that the solutions identified to problems in one city or town can be shared with the other cities and towns throughout Europe and beyond. The quality approach of the framework and its multiplier effects are such that despite the relatively small budget it is expected to have a real impact on the promotion of sustainable urban development in Europe. The forty-one amendments have been given detailed consideration and the Commission is able to accept thirty of them, either completely or in principle.
Amendment No 33 proposes a revised budget for the proposal of EUR 14 m. We must make it clear that the Commission's general line on such matters is that no budget increase can be accepted without additional resources being transferred by the Council and Parliament to the relevant budget lines. In this specific instance, however, and on the basis that it will facilitate the adoption at first reading, the Commission has exceptionally agreed to accept an increase of the financial scope of the proposal to EUR 14 m without the provision of additional resources. While we are willing to support a figure of EUR 14 m we cannot support a figure of EUR 20 m as proposed by Amendment No 14.
The second issue relates to commitology. Given the nature of the activity, the Commission can accept Amendments Nos 10 and 23. Establishment of a consultative committee would be the appropriate commitology solution. So, to conclude, the Commission can fully accept Amendments Nos 2, 5 to 8, 10 to 13, 15, 16, 18 to 20, 22 to 24, 28, 30, 32 to 35 and 37. The Commission can in principle accept Amendments Nos 25, 27, 36, 40 and 41. The Commission cannot accept Amendments Nos 1, 3, 4, 9, 14, 17, 21, 26, 31, 38 and 39. Amendment No 31 would allow NGOs, universities etc. to be involved as main partners in the networks to be supported. It is intended that the main partners in this framework should be the Commission and networks of local authorities whose legal responsibility is to develop and implement policies of sustainable urban development. We cannot therefore accept this.
Finally, I would like to thank the European Parliament for the detailed consideration it has given to this proposal and for the valuable input provided by all parties. It has undoubtedly strengthened and improved the quality of the proposal and, as a consequence, helped to ensure that it will deliver the maximum possible benefit to cities and towns throughout the EU and further afield. I am also happy that the spirit of the interinstitutional cooperation has been such that the adoption of this proposal at first reading should be secure.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
Precautionary principle
The next item is the debate on the report (A5-352/2000) by Mrs Patrie, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the communication from the Commission on the precautionary principle.
Mr President, Commissioner, ladies and gentlemen, it is certainly late for us to be tackling the celebrated precautionary principle. I say 'celebrated' because it is a very fashionable subject, and you will no doubt agree with me that not a day passes without the press, at the drop of a hat, running a headline on the precautionary principle, either advisedly or ill-advisedly, but misleadingly, more often than not.
Public interest in the precautionary principle is not surprising and reflects their legitimate concern, for they have become extremely sensitive to such matters as a result of recent food scandals and cases such as the contaminated blood scandal. This interest also reflects the crisis of public confidence in science, which is now recognised as not being infallible. Finally, interest in the precautionary principle reflects the crisis of public confidence in governmental and political decision makers, who are suspected of connivance with certain pressure groups, especially industrial lobbies, or simply of culpable irresponsibility.
All this demonstrates the major political stakes involved in the issue of the precautionary principle and, in this connection, I welcome the Commission' s initiative, as well as the general quality of its communication on this precautionary principle.
In order to explain the result I should like our Parliament to arrive at, I should like this evening quickly to underline two key aspects of this debate. The first issue raised by the report we are debating is of a legal nature. Indeed, even if it is only recently that the media have begun publicising it, the precautionary principle has not only just made its appearance on the international legal scene. A good many treaties and international agreements refer to it. The Court of Justice of the European Communities and even the WTO' s dispute settlement bodies consider that the precautionary principle is applicable in environmental or public health issues, occasionally even against the Europeans, as may be seen from the case (still pending) of cheese produced from milk straight from the cow.
However, these references in international texts are not enough to specify either its nature or its legal value, especially since such texts do not include any definition of the precautionary principle. This gives rise to a degree of legal insecurity unacceptable not only to our fellow citizens but also to industrialists who no longer know what fate has in store for them.
The first key task of the Commission' s communication and of Parliament' s report is therefore to specify the character and the legal value we wish to accord the precautionary principle, to define the conditions in which the precautionary principle may and must be applied and, finally, to determine the criteria to be fulfilled by the measures taken in application of the precautionary principle.
The second key task in our work on the precautionary principle is of a more political nature. What the European Union has to do is to is to promote a unified conception of the precautionary principle, not only so that this principle may be a part of all policies implemented by the European Union within the scope of its jurisdiction, but also so that reference may be made to this European approach in respect of our partners who often have a less ambitious approach than ourselves where environmental and health matters are concerned. In this respect, it is important for our Parliament to express a very clear position so that the Commission may be provided with a sound mandate for defending the European Union' s positions within international bodies, particularly the WTO.
We are gratified to note that the bulk of the text of the resolution, at which we have arrived after several debates within the Committee on the Environment, Public Health and Consumer Policy, coincides with the Council resolution, appended to the conclusions of the Nice Summit. The text produced by the Committee on the Environment, Public Health and Consumer Policy is the result of an ongoing search for a compromise or, rather, a balance between the maximalist and minimalist tendencies which were expressed in the course of our discussions, both of which result in excesses. The maximalists attempt to block innovation and progress, while the minimalists advise having recourse to the precautionary principle only in the case of significant environmental and health risks, that is to say above a certain threshold, although it is not really clear how to define this.
Faced with these two approaches, I have endeavoured to arrive at a fair balance so that this political tool might be used within a legal framework. The European Union' s ambition is to guarantee its citizens a high level of protection where their health and the environment are concerned. That is why I invite you to support this reasoned and reasonable concept of the precautionary principle and to reject all the amendments which would depart from it in one direction or another.
- (DE) Mr President, Commissioner, ladies and gentlemen, the Legal Affairs Committee identified a few key points concerning the precautionary principle, reflecting concerns which are also expressed in Mrs Patrie's excellent report. It was not our sole intention to deliver a purely legal evaluation. On the contrary, our opinion has an undoubtedly political character too. I emphasise this because the application of the precautionary principle demands more than perfectly crafted legislation. It is a matter of ensuring that the high level of protection which the Treaties promise the people of the European Union is actually guaranteed. This can only be achieved if we are really serious about the need for preventive action. Damage limitation and compensation must not be our aim; our paramount goal must be to prevent damage to people's health and property. We can achieve it by rigorously applying the precautionary principle, as my honourable colleague has explained.
We as legislators should never lose sight of this, and we should encourage the Commission to apply the principle from the outset when drafting legislative proposals. Mrs Patrie's report pledges us to do precisely that. In connection with BSE, a great deal of past and future heartache would have been spared if we had armed ourselves with adequate legislation in good time and if we had verified compliance with such legislation, which, as we know, is a matter for the Member States. When we banned American hormone-treated meat to protect the health of our consumers, our right to take preventive action was challenged. It was even decried as protectionism!
In another context too, the sceptics never tire of invoking the principles of proportionality and non-discrimination. On closer inspection, it emerges that these scruples are not motivated so much by concern for the rule of law as by concern for money and profits. I personally have no fear of excessive statutory protection. Nor should the people of Europe have any reason to be afraid. On the contrary, when they look at European legislation, they should be able to rest assured that all the Members of their Parliament attach greater importance to public health than to the quest for profits. For this reason, I recommend that we follow the line that the rapporteur has mapped out for us.
Mr President, I should like to thank Mrs Patrie for her excellent report on this Commission communication on the complex subject of the precautionary principle.
There is a crisis of public confidence in science, which is now recognised as not being infallible, and there is also a crisis of public confidence in political decision-makers, who are suspected of connivance with certain industrial and commercial pressure groups or simply of culpable irresponsibility.
We must ensure that this report echoes public demands for a high level of protection for health and the environment. Essentially, use of the precautionary principle can be seen as a risk management strategy in the face of scientific uncertainty or a tool to allow the involvement of the public decision-making authority in managing scientific uncertainty. Scientists evaluate the risk and the political decision-makers manage the risk.
Clarifying who should do what is an essential prerequisite for restoring the necessary public confidence in both the scientific community and public decision-makers - us politicians. There is a legitimate role also for peer-reviewed minority scientific opinions. After all, let us remind ourselves that BSE was brought to public attention through a minority report.
There is a legitimate concern felt by public opinion which has become extremely sensitive to such matters as a result of the recent food scandals and particularly the BSE crisis. The public no longer wants to bear the brunt of hazardous technological innovations which several or many years later prove to have entailed unnecessary risk to public health or the environment. They will not accept that there should be any doubt whatsoever but that the materials used to make their children's toys are completely harmless, for example.
As long ago as 1996 the European Parliament came out in favour of a ban on the use of meat-and-bone meal throughout the European Union in accordance with the precautionary principle - if only. The rest is history.
The way to restore consumers' confidence in industry generally is to adopt clear and precise rules in the light of the precautionary principle. In all cases measures must be taken, must be regularly reviewed in the light of scientific developments. There should be an absolute requirement for transparency in all cases involving regular provision of information to the public, including when a project or activity has been given the green light.
We need to see clearer guidelines on the application of the principle. It should be used where there are reasonable grounds for concern. Precaution does not equal prevention, nor should the precautionary principle be invoked as a technical trade barrier.
Mr President, the precautionary principle is gaining more ground in the international Treaties. Nevertheless, it remains a source of confusion. The message, in short, is: if in doubt, do not do it. Doubt has now been cast upon virtually everything, and that would mean that nothing is possible any more. That is why the Commission' s clarifications are welcomed and why I am very impressed with Mrs Patrie' s report. She has done sterling work and I would like to congratulate her on it.
A clear distinction needs to be drawn between precaution and prudence. Precaution is applicable in situations where science cannot provide a conclusive answer. It is suspected that a certain substance presents a risk, but no proof exists.
Prudence is called for in situations where the risks are known. In those situations, a safety margin is imposed as a precautionary measure. The precautionary principle is a political response to the risks within society. We must avoid unknown risks. The precautionary principle must also apply to products and substances which are already available and in use, as well as to production methods.
I am in favour of the precautionary principle, but I would like to mention one area of concern. I sometimes have the feeling that reference is made to the precautionary principle all the time, whether appropriate or not. There is no such thing as absolute scientific certainty about new substances or products, nor can there ever be. The present situation is taken as a point of departure and that leads to conservatism and resistance to anything new. In this way, we are distancing ourselves from the United States and large sections of the rest of the world. That may be the case and so be it, but worse still is that the precautionary principle can produce a whole generation of political cowards, a generation which passes the buck and does not dare to take any decisions out of precaution. It leads to the scientification of a policy without ever reaching consensus, for science is unable to offer that either. The precautionary principle is therefore a valuable and important principle, but we must aim to use it more sparingly.
Mr President, No one is in any doubt about the importance of the precautionary principle and I warmly welcome both the Commission communication and Mr Patrie's report. In the Committee on Industry, we underlined the importance of having clarity on the modalities for the application of the principle. So I am pleased to see that the final report reflects the need for further elaboration of the concept.
We also called for measures in the World Trade Organisation, perhaps a regulation, which would ensure that it is possible, in the context of the WTO, to invoke other obligations, such as those we have under multilateral environmental agreements, to extend the scope of the precautionary principle. In that context it would be helpful if the Commission would confirm its position that withdrawing a product on the basis of process or production methods may indeed be a legitimate application of the principle. It is a very positive sign that the Council text says that it considers that the WTO rules basically allow for account to be taken of the precautionary principle, and further that it calls on Member States and the Commission to ensure that, and I quote, "the precautionary principle is fully recognised in all trade fora to pursue that aim and ensure that it is taken into account at the same time, particularly at the World Trade Organisation". The idea of compatibility between a precautionary principle and the World Trade Organisation seems to be gaining ground and that is to be welcomed.
There are issues to be borne in mind to ensure that it works well. We must ensure for example that the burden of defending precautionary measures, especially for developing countries, does not reduce their capacity to protect health and the environment through precautionary action. Finally if the precautionary principle is to be applied effectively and credibly, it is vital to involve all key stakeholders, including representatives of civil society in the policy choices that surround its application.
Mr President, I would like to begin by congratulating the rapporteur on an excellent report. I also welcome the Commission's proposal which is an important guideline for the EU and the Member States for understanding and applying the precautionary principle. The proposal is of course, from an international point of view, an invaluable tool for decision-making in cases where there is uncertainty regarding risks, products or manufacturing methods.
I fully share the Commission' s position when it defines the precautionary principle as a general principle with unlimited scope. Just like many MEPs, I'm sure, I was pleasantly surprised at the Council's resolution from the European Council meeting in Nice which states that the precautionary principle should be applied as quickly as possible after harmful effects to health and the environment have been established and if reliable conclusions concerning the level of risk cannot be reached on the basis of a preliminary scientific investigation based on the information available. This is very far-reaching and, of course, very good.
I would also like to appeal to everybody here, in anticipation of tomorrow's vote, not to weaken the committee's and the rapporteur's text by adopting the amendments proposed by the EDD and the PPE. Instead, we ought to try to strengthen the text further to show that we are at least as progressive as the Council. Amendment No 9 is very important. This proposes that a reversed burden of proof be applied regarding products with no prior approval, that is to say that producers must prove that the product is safe and not transfer the risks and the cost to consumers.
It is of course also important to increase the legal weight with the aim of making the precautionary principle an international standard. This is dealt with in Amendment No 5 from the Group of the Greens.
Mr President, as the rapporteur points out very effectively, the cautionary or precautionary principle - even though the rapporteur differentiates between the two - is laid down in several international agreements, ranging from Rio 1992, to the protection of the North Sea and, more recently, in the Montreal Biosecurity Protocol.
As other speakers have said, it is crucial that this principle should be applied properly and that there are legal guarantees for the parties involved, but I would like to take up three ideas that are in Mrs Patrie' s report and in some of the amendments and which seem to me to be perhaps the most important ideas in the report.
Firstly, that there is no minimum threshold of risk below which the precautionary principle must not be applied and, consequently, even in cases where there is little risk, it would have to be used. Secondly, that transparency and consumer information are very important and necessary to the whole process of assessment and risk management. And lastly, that public health and the environment must be given priority over all other considerations, particularly financial considerations.
If things had been done in this way, Mr President, I do not believe that we would now be lamenting the disease suffered by mad cows, or that we would be lamenting certain other examples of food contamination whose future effects are still unknown.
There is currently a great degree of sensitivity and concern over the use in foods of genetically modified products. Another example is the great sensitivity over the information, whether it has a scientific basis or not, about the possible effects of mobile phones, electromagnetic waves and also masts transmitting electromagnetic waves.
Mr President, I believe that this is a very important principle if it is used properly and whenever it is necessary.
Mr President, I compliment the rapporteur on her work. I believe it is very timely that the European Parliament is having a debate on the need to ensure that the precautionary principle is enshrined within all EU regulations and directives. Events concerning new BSE distortions in Europe have once again put the issue of food safety at the top of the European political agenda. The precautionary principle must be invoked at every opportunity when it comes to the enactment of new EU legislative provisions in the area of protecting and improving the food chain in Europe. The 370 million consumers of the European Union are demanding action in the area of food safety. I welcome the recent statements by the European Commissioner for Health and Consumer Protection, Mr Byrne, when he unequivocally stated that the precautionary principle is his guiding point of reference when it comes to the initiation of EU directives and regulations in the area of promoting food safety.
Mr President, modern society with all its consumer goods, which include many different kinds of appliances, requires materials and substances with very specific characteristics. Everyone, or most of us, accept and use these products. However, the substances and materials in these products, as well as many kinds of foodstuffs, can carry risks. As everyone should know, our whole lives are fraught with risks and uncertainties. Life is about being able to deal with these risks and uncertainties in a sensible manner.
The Commission proposal sets the right tone for clearer guidelines for applying the precautionary principle. Mrs Patrie' s opinion that the EU must clarify its stance on the precautionary principle, has my unqualified support. Unfortunately, I am bound to say that the draft resolution of the Committee on the Environment, Public Health and Consumer Policy, which is too lengthy, does not meet this requirement. Its wordy and ambiguous style make it impenetrable as to its actual meaning. This is in contrast to the resolution of the Nice European Council.
In my amendments which I have tabled, I attempt to clarify these matters and delete a number of redundant paragraphs.
As science is often unable to establish a direct link between products and their possible harmful effects, we demand more clarity in the matter. In order to apply the precautionary principle, it is absolutely essential to provide a scientific basis for the concern about possible harmful effects. Both restriction and acceptance of a certain level of risk are important in order to take measures. In addition, it is important for us to give due consideration to the protection level we have opted for, which can largely be deduced from the legislation we have drafted.
Finally, I am of the opinion that reversal of the burden of proof is not appropriate. In order to use the precautionary principle correctly, we also need to know what the harmful effects will be of any alternatives, should a prohibitive measure be taken.
Mr President, the precautionary principle has become one of the citizen' s greatest allies in defending public health and the environment. But there is still a long way to go in perfecting this principle. First of all, it is still typically European: on the other side of the Atlantic this instrument is seen as obscurantist and even mediaeval. Yet the way the European Union itself uses it is both unclear and even irrational. Sometimes it overuses it, cheapening it, and at other times it uses it too little and provokes our indignation. That is why I regard this Commission proposal, enriched by Mrs Patrie' s report, as being so important. By establishing clearly when and how the precautionary principle should be applied, it clarifies its use at a European level, making it more credible, and it mandates the European negotiators in the next round of the World Trade Organisation to inscribe the precautionary principle as basic and universal.
But allow me to denounce what I see as a flagrant example of the lack of coherence in the use of the precautionary principle in the European Union: I am talking about mobile telephones. It is incomprehensible that the European Union should remain insensitive to the dozens of independent scientific studies that point to the possible risk posed by mobile telephones to human health. We might even ask ourselves whether this inertia does not derive from the fact that the majority of mobile phone manufacturers are European companies.
Only yesterday in Lisbon, the American professor, George Carlo, who for the last seven years has been entrusted by the Food and Drugs Administration with a study on the effect of the radiation on human health, revealed at first hand that there is the risk that the use of mobile phones might promote the appearance of brain tumours, Alzheimer' s disease and skin lesions. Under these circumstances, I invite the Commission to apply the precautionary principle to mobile phones and to draw particular attention to the dangers of their use by children.
Mr President, I should like to thank Mrs Patrie who has produced an excellent report on the precautionary principle. It is no mean task to define the precautionary principle. I personally think that it is impossible to create a general precautionary principle which applies in all situations. Each situation requires its own precautionary principle. This is hard for us to accept, but foodstuffs and chemicals are not the same thing. They cannot therefore be dealt with in the same way either.
Our task is to create the framework required to protect both the environment and the health of people and animals. The precautionary principle does not look the same in our respective countries. However, what we need to do now is to create a common precautionary principle at EU level. The principle must be clear. We must be able to uphold it internationally, and it must also be given legal weight.
Several people in this House have already mentioned the mad cow disease scandal as one of the many scandals we have experienced recently. This scandal reveals something extremely important, namely the importance of having the courage to make decisions even when we do not have all the proof on the table. But there are more examples than mad cow disease alone, examples which are perhaps not as spectacular, but where it is just as important to make decisions. We have the example of phthalates in children's toys and we also have this strange idea of putting toys inside sweets, ice cream and other edible products. In the one case, we say that we do not have sufficient proof and, in the other, that there have not been enough serious accidents for us to have the courage to take action.
It is just a shame that it is not the scientific community but the internal market that controls what is released onto the market. This is an untenable situation. In reality we cannot have this kind of situation.
I support the whole of Mrs Patrie's report but I would also like to highlight what Mrs Schörling said earlier in her speech, and that is that we need a stricter position with regard to the burden of proof, particularly as regards products without prior approval. Producers and manufacturers must be able to present proof that a product is in fact safe. We must avoid a situation in which the consumer acts as some sort of paying guinea pig when it comes to new products on the market.
Mr President, the environment and public health are like a complex machine with many functions that we monitor and check in order to be able to intervene to make sure that things do not go wrong. The machine has a great number of warning lights; if one of these lights red, it tells us that there is something wrong and that we must intervene immediately if the machine is not to break down. We must not wait until several or all of the warning lights are lit. This is the precautionary principle in practice. However, this is not how it works in the case of public health. Here we wait until all the warning lights are lit before intervening, and this is also the problem with the European Commission' s communication. In my opinion, the precautionary principle is quite simply about the law and not least the duty to intervene with sufficient and necessary resources on the basis of a suspicion or a probable suspicion that a substance or a process may cause irreparable damage to the environment and health.
Those who cannot live without the substance or process in question must demonstrate that it can exist without resulting in permanent damage. Amongst other things, the Commission proposes that the benefits and costs associated with action or failure to act in an area are to be investigated. However, this was precisely what was done in connection with the BSE scandal and that was why the catastrophe hit England and now also France, which had been given all the signals that BSE was present and still did not want to apply the precautionary principle. An analysis of the pros and cons is an absurd concept bearing in mind the idea behind the precautionary principle, namely to be able to react to a product before we fully know all the advantages and disadvantages. The same applies to the Commission' s requirement of a thorough risk analysis beforehand. After all, if we know all the risks, costs, etc., then there is no need for the precautionary principle. I also think that far too much emphasis is placed on the assessment of a matter by experts, toxicologists and economists. Risk management and enforcement of the precautionary principle are not the responsibility of experts, but a general political responsibility and matter and the Commission' s communication does not give politicians sufficient incentive to live up to this responsibility.
Mr President, adapted to every contingency, according to the circumstances and interests of the moment, the precautionary principle may be either the best of things or the worst of things. I also confess to not quite understanding why animal welfare should crop up in this report. What must at all costs be avoided is a situation in which the application of this principle curbs innovation and economic activity, creates undue caution and resistance to change on the part of industry and becomes a means of discouraging competition. This principle ought only to be applied if there is real risk. Only politicians should have recourse to it. It is therefore advisable to come up with a precise definition of the precautionary principle so as to prevent the usual wayward interpretations by the Court of Justice, to handle the principle judiciously and skilfully, to determine clearly the factors which bring it into play and, finally, to integrate it into the talks conducted within the WTO.
In view of the criteria used - proportionality, discrimination, coherence, examination of the advantages and disadvantages, and examination of the scientific assessment - the measures taken in accordance with the precautionary principle must be commensurate with the seriousness of the risk, unlike what happened in the case of the European Union' s measures to deal with mad cow disease. Similarly, in line with transparency, let us ensure that producers on a small or industrial scale have the right to express and defend their views by having their opinions and comments included in the assessment reports, in the same way as those of the scientists whose conclusions appear to have been brushed aside.
Finally, local produce ought not to have its authenticity sacrificed in the interests of safety at any price. If uniformly graded products make for greater food safety, diversity leads to uncertain quality and therefore to a degree of risk. By invoking this principle willy-nilly, there is a risk of ending up with products which are all produced in the same way and are so hygienic, odourless and tasteless as to be undifferentiated.
Mr President, I would like to express my appreciation for Parliament's initiative in addressing the topic of the precautionary principle and for the excellent work of the rapporteur, Mrs Patrie.
This Commission's communication on the precautionary principle was issued in February this year and it proposes guidelines on when and how to use the precautionary principle. The principle and approach is often referred to at national, European and global level when questions related to human health and the environment are discussed. The precautionary principle was also discussed at the Nice Summit, which took note of a resolution adopted by the General Affairs Council. The resolution calls on the Commission to use the guidelines adopted and to incorporate the precautionary principle whenever necessary in drawing up its legislative proposals and in all its actions. The resolution also highlights the need to work actively for a commitment by international partners to reach an understanding on the application of the principle. We now examine how this resolution should be followed up.
The Commission communication is not the final word on the issue. I therefore welcome Parliament's motion for a resolution on this important issue and would like to comment on some of the points it raises. The Commission confirms its intention to make active use of the precautionary principle whenever appropriate. We consider it as a general principle which should be taken into consideration in the fields of environmental protection and human, animal and plant health. Regarding its implications at international level, in particular within the World Trade Organisation, the Commission considers that the precautionary principle is becoming a full-fledged rule of customary international law with all the rights attached to it. This entitles the Community to prescribe the level of protection notably with regard to the environment and human, animal and plant health which it considers appropriate. It will also raise the capacity of developing countries to ensure protection of the environment and human, animal and plant health.
Parliament must have noted that the Commission is in line with most of the issues raised in your motion for a resolution. However, I would like to clarify some points. Concerning the eventual withdrawal of a product on the basis of process or production methods, it is not possible to make any general statement on the legitimacy of such an action prior to a comprehensive risk assessment. The distinction made in the resolution between the precautionary principle and prudence would need to be more precise. The prudential approach is part of risk assessment policy and is an integral part of the scientific opinion delivered by the risk evaluators. On the other hand, application of the precautionary principle is part of risk management. One consequence of this is that initial suspicions or empirical judgments cannot be used alone as regards the application of the precautionary principle. The hazard has to be identified and risk assessment has to be carried out by experts before measures are taken.
It is important to stress that it is for the decision-makers to define the level of protection. It is not possible to provide a general de minimis threshold. The Commission considers that the motion for a resolution is balanced on this issue and does not support Amendment No 3.
Finally, the burden of proof may be reversed on a case-by-case evaluation. A general rule is not appropriate.
To conclude, I would like to thank Parliament for its support in addressing this issue. The motion for resolution will help foster a general understanding of the precautionary principle both within the Community and internationally.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at 10 a.m.
(The sitting was closed at 11.35 p.m.)
Sakharov prize for 2000
May I say to you, Mr Fernando Savater, that it is with deep feeling that we welcome you today to confer upon 'Basta Ya' the Sakharov prize for freedom of thought for the year 2000.
Through yourself, the European Parliament pays tribute to the victims of terrorism and rewards a citizens' movement which has spontaneously decided to cry 'Basta Ya' , or 'Enough is enough' , to those who deny the right to life, that most precious of commodities for every human being, and who also deny the right to freedom, that is to say the freedom to live in daily peace and security. The European Parliament also rewards the physical and moral courage of citizens who dare, at the risk of their lives, to state their refusal to give in to intimidation. Through 'Basta Ya' , the European Parliament intends to give its unqualified and most determined support to all the associations and collectives of all ideological tendencies which are committed to peace and to all those who take action, faced with the senseless violence with which the Spanish Basque country is confronted. As you know, our Assembly' s support goes back a long way. Only recently, the European Parliament adopted a declaration on terrorism in Spain. This declaration was signed personally by 413 MEPs of all nationalities and all political affiliations. It firmly condemns ETA' s crimes in Spain and invites the institutions of the European Union to adopt effective weapons to combat terrorism.
In awarding the Sakharov prize for the first time to those who are actively defending human rights within the European Union, the European Parliament is stating formally that any violation of these rights must be fought uncompromisingly. For democrats throughout the world, Andrei Sakharov had symbolic status as the man who stood up against dictatorship and resisted the moral blackmail of an oppressive system. All Sakharov Prize recipients since 1988 have embodied this same struggle for freedom. The oppression you yourselves are resisting is perhaps of the worst kind. It is acknowledged, but has no face. It is imposed upon a whole society in an attempt to destroy a political system which has been democratically chosen by that country' s citizens.
That is also why Parliament sides with your struggle. As I had occasion to say on 27 September 2000 in Madrid, at the poignant ceremony at which medals were conferred upon the families of ETA victims, there is no place for terrorism within the European Union. It is the very negation of democracy. Violence in any form whatsoever is not only to be condemned, but can only rebound upon its perpetrators, since it excludes those who have recourse to it from the democratic world.
Our European Community is above all a community of values based on respect for the rule of law. The European Charter of Fundamental Rights, which we proclaimed in Nice as recently as 7 December 2000, bears witness to this. Article 2 of the Charter enshrines the right to life, and each time someone is killed by terrorism in Spain, the whole of the European Union senses the relevance of what is one of its most crucial principles.
The democracy in which we believe is about using language to debate and convince. It involves respect for the other person and submits to the will of the majority of the people in a free vote. It does not find expression in the anonymous assassin waiting for his victim in the dark vestibule of his apartment block or in the use of violent terrorism to force a whole people, through fear and blackmail, into silence or passive complicity.
I could not end without paying tribute to the memory of the hundreds of people who have fallen under the bullets of their murderers. These are women and men of all ages, of all social conditions and of all political viewpoints who have been cruelly wrested from those close to them. I wish to assure these people, and the approximately 2000 people wounded by this same scourge, of our solidarity. I also want to tell them how their dignity in adversity and lack of personal vengefulness merit our deepest admiration.
I would thank you and, Mr Savater, I would now invite you to take the floor.
(Loud and sustained applause)
Madam President, ladies and gentlemen, first of all the 'Basta Ya' citizens' initiative wishes to express its gratitude to this Parliament for the honourable recognition it is receiving today. This distinction is all the more notable given that we are not a prestigious NGO nor a veteran institutional movement, but simply a group of citizens of varying backgrounds, with no bureaucratic hierarchy nor even an organisational apparatus, who began working together a little less than a year ago. Our organisation includes teachers and workers, public employees and private individuals, religious and lay people, trade unionists, businesspeople, militant pacifists, artists, people working in the media, very well-known individuals and many who are completely unknown. I must admit that we are a bit of an anarchic group. We have no desire to make history, nor do we wish to endure at any cost. If only our initiative were to cease to be necessary tomorrow and we could all return to our peaceful daily lives.
We know that we are not important individually, but we believe that what unites and motivates us is important: the rejection of ETA' s criminal terrorism and explicit support for the Spanish rule of law, which today is being threatened by a totalitarian project for violent secession. We have taken to the streets and we have raised our voices because we are convinced that, when democracy is in danger, the citizens cannot hide behind their anonymity and wait passively for everything to be resolved within the higher echelons of political power. We do not wish to replace the legitimately established institutions, but we wish to persuade them to protect our rights and freedoms without making concessions to terrorists.
Ladies and gentlemen, we have come together out of solidarity with the victims of this murderous ideological fanaticism and also, in self-defence, against that same fanaticism. Our tragic situation is unusual in this democratic Europe. The Basque Country is not an exotic region strangled by injustice and inequality like so many places in the so-called third world, but is one of the most highly-developed regions in the European Union, and its quality of life is one of the most balanced. Within the Spanish State, the Basque region enjoys very broad autonomy, with its own government and parliament, full control of its taxation, bilingual educational competences, two of its own television channels, one in the Basque language, etc.
There is no question that the Basques suffered considerable violations of their political and cultural liberty during the Franco dictatorship, as did all the other citizens of Spain. However, when democracy was established, an extraordinary effort was made to reconcile the whole country, beginning with a general amnesty for political crimes committed during the Franco period, which allowed, more than 20 years ago, any member of ETA who wished it to be legally reintegrated, even if they were responsible for violent crimes.
Nevertheless, ETA' s activity has not ceased since then. There have now been more than 700 people killed during the democratic era. Today, in the Basque Country, there is no security or freedom of expression or political association for the majority of citizens. Non-nationalist elected officials are murdered, as well as businesspeople, journalists, members of the security forces or private individuals who have expressed themselves in any way against the project to impose independence.
We are not only talking about murders. Numerous establishments, homes and vehicles have been set on fire. There is daily extortion of traders and professional people, there are countless forms of harassment and threats against people considered to be 'españolistas' , that is to say, those who dare to publicly express their support for the rule of law that has come into force by constitutional means. Many people feel compelled to leave in order to avoid worse trouble or because they cannot bear the pressure of living in an atmosphere of intimidation. Many others have to resign themselves to leading their lives accompanied by police escorts and cannot walk around freely with their children or go to public places without taking every type of precaution.
In the Basque Country, in the middle of a democratic Europe, we currently have dozens of Salman Rushdies. Fear reigns. It is a palpable fear which invades people' s daily lives and makes them speak in whispers or hide what they really think, just as people did during the worst periods of the Franco dictatorship.
We, the members of the 'Basta Ya' initiative, know that ETA is, without doubt, the main culprit behind these evils. However, we are also convinced that ETA is not an isolated phenomenon, and that it is perpetuated as a result of a political climate which is partly the fault of the nationalist authorities who have governed the country for more than 20 years. The members of ETA are not aliens who arrived from another planet to do evil deeds, but they are young people brought up with ethnic fanaticism, with a hatred of more than half of their fellow citizens and of everything that is considered Spanish; young people who have been imbued with a distorted view of history and crazy anthropological ideas, which makes them feel like victims and thus turns them into executioners.
Naturally, we accept that Basque nationalists can propose, by peaceful means, the creation of a new independent state that has never before existed, but we reject the idea that this political project from a particular party should be presented as the inalienable right of a whole people, and therefore become an indirect justification for violence.
Nor does it seem prudent to be permanently searching the historic past - or even the prehistoric past - for wrongs which justify the break-up of current democratic communities, or which are intended to demonstrate the incompatibility of people who have in fact lived together for centuries. As experience in other parts of Europe sadly shows, this is always eventually a way to justify violent conflict. This is something that one of the first thinkers of a united Europe, Erasmus of Rotterdam, warned against centuries ago, when he said in one of his adages: "If any title is considered a suitable reason to start a war, then anybody - amid so many vicissitudes in human affairs, so many changes - can hold such a title. What people has never been expelled or has never expelled anybody from its territory? How often have people emigrated from one place to another? How often have people been moved around as the chance result of treaties? Let the Paduans now reclaim Trojan soil, since Antenor was once Trojan! Let the Romans reclaim Africa and Spain since they were once Roman! We call inherited property what in fact is an elective administration. We do not have the same rights over men - who are free by nature - as we do over cattle." That is what Erasmus said.
Ladies and gentlemen, as democrats, we are, of course, in favour of dialogue between different democratic parties, because democracy itself is embodied in that ongoing dialogue. But precisely because of our commitment to democratic dialogue, we reject the idea that dialogue can be forced through terrorist violence, that the political agenda of the citizens can be established by people who distort the uses of peaceful coexistence and that the laws which have been agreed in parliaments should be changed according to the wishes of murderers as a means of paying them to stop their murder.
We want to live in peace, but we also want to live in freedom. We refuse to replace a state of the citizens with a state of ethnic groups. That is why we have taken to the streets: to defend constitutional principles and shout at the terrorists: "¡Basta ya!" (That' s enough!). And, as well as thanking you for the recognition that this Sakharov Prize confers, we also invite the Members of the European Parliament to visit the Basque Country - not the official offices, but the streets, the bars, the shops, the companies, the small towns, the classrooms - so that you can see first-hand and without interference from propaganda how people live under threat and extortion, without the freedom to express their ideas; so that you may see for yourselves the truth of what we are condemning and then that you may not forget it and that you may help us to combat this scourge which the whole of this democratic Europe should feel to be its own.
(Loud and sustained applause)